OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response……20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01355 The Alger Funds (Exact name of registrant as specified in charter) 360 Park Avenue South New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: April 30, 2015 ITEM 1. REPORT(S) TO STOCKHOLDERS. Go Paperless With Alger Electronic Delivery Service Alger is pleased to provide you with the ability to access regulatory materials online. When documents such as prospectuses and annual and semi-annual reports are available, well send you an e-mail notification with a convenient link that will take you directly to the fund information on our website. To sign up for this free service, simply enroll at www.icsdelivery.com/alger. Shareholders' Letter April 30, 2015 Dear Shareholders, Market Rally Continues as Skeptics Cling to Pessimistic View Pundits for many years have incorrectly opined that equity markets, both in the United States and abroad, would collapse, even as stocks have continued to generate strong returns. Its puzzling that skeptics and critics on almost any topic seem to be positioned as the smarter or wiser voices in the room. And yet, those who have been skeptical of equity markets have been wrong in meaningful ways, unlike optimists, including Alger. Indeed, the equity rally following the market lows of March of 2009 has continued, with the S&P 500 index gaining 4.40% for the six-month reporting period ended April 30 of this year. International equities also advanced during the reporting period, with the MSCI ACWI ex USA Index gaining 5.80% and the MSCI Emerging Markets Index returning 4.04%. Market Volatility In the U.S., investor sentiment was supported by strong corporate fundamentals, merger and acquisition activity, low interest rates, a strengthening labor market, and expectations that consumer spending could increase as low oil and gasoline prices reduce Americans energy bills. Yet, markets were volatile during the reporting period, with the S&P 500 producing 12 declines of more than 1%. In comparison, the six-month period ended October 31, 2014, generated only eight declines of more than 1%. Early in the reporting period ended April 30, the potential for declining oil prices to crimp energy producers earnings and cause industrial businesses to cut capital expenditures weighed upon investor sentiment. At other times, investors grew concerned that a combination of uneven global economic growth and a strong U.S. dollar could curtail Americas exports. Expectations that the Federal Reserve would raise interest rates this year also weighed upon investor sentiment. Rather than react quickly to day-by-day changes in investor sentiment, we remained focused on our research-driven strategy that seeks attractive companies that have strong potential to grow their earnings. We held to our belief that equities have potential for generating attractive returns. Oil Prices Jar Investors From September of 2013 to the start of the six-month reporting period, the price of West Texas Intermediate crude (WTI) dropped abruptly from $109.62 to $78.77 a barrel, a result of growing oil production in U.S. shale reserves, a strengthening U.S. dollar, and moderating global energy demand. The price decline continued during the reporting period, with WTI hitting a low of $43.39 in mid-March. At times, the price declines sparked equity selloffs as investors grew fearful that the adverse impact of cheap oil on energy company profits could expand to other industries and hinder U.S. economic growth. Concerns over oil companies, of course, were warranted, with fourth-quarter earnings for the S&P 500 energy sector declining 22.1%, according to FactSet Research Systems, Inc. At the end of January, furthermore, first-quarter energy earnings were forecasted to decline 54%, according to consensus estimates compiled by FactSet. It appears that fears that the impact of cheap oil would extend to other industries may have been overblown, with first-quarter ex-energy earnings having grown 6.8% among S&P 500 companies that had reported results by the end of the reporting period, according to FactSet. - 1 - Rather than quickly sell energy holdings, we assessed if individual companies could mitigate the impact of low oil prices on earnings by reducing capital expenditures or reducing other expenses. While we acknowledged that industries that support energy companies could experience declining revenues as petroleum companies curtail new projects, we continued to believe that low oil costs could create growth opportunities for consumer companies and stimulate the U.S. economy. Indeed, savings at the gasoline pump this year could give U.S. consumers an additional $100 billion to $200 billion in disposable income and also help keep U.S. food costs down by decreasing trucking expenses, according to Goldman Sachs and the Wall Street Journal. Low oil prices are also helping energy-intensive industries, such as airlines, cut fuel expenses and grow earnings. With that in mind, Goldman Sachs estimates that lower energy costs could increase U.S. economic growth by 0.2% to 0.5% this year. Global Economic Growth and a Strengthening U.S. Dollar Investors also anticipated that uneven global economic growth and a strong U.S. dollar would hurt the earnings of American exporters and U.S. multinational companies. Indeed, prior to the first-quarter earnings season, analysts estimated that S&P 500 profits would decline 5.8% because the strongest U.S. dollar in 12 years would hinder exporting. That concern appeared to be validated when Monsanto Company, FedEx Corp., Oracle Corp., Adobe Systems, Inc., and a handful of other corporations that are usually among the first to report quarterly results said currency had been a major headwind. The World Bank also played a role in dampening investors outlook for U.S. exports when it forecasted that the global economy will grow only 3% this year compared to its earlier forecast of 3.4%. At Alger, our fundamental research-driven investment strategy seeks to understand risks, including the potential for adverse currency exchange rates that may affect our holdings. Rather than hastily sell equities of U.S. exporters, we continued to monitor portfolio holdings while assessing if each individual company could take actions, such as cutting expenses, to help offset the impact of a strong U.S. dollar. As it turns out, investors reactions to the strong U.S. dollar may have been excessive, with S&P 500 first-quarter ex-energy earnings climbing 6.8% as previously noted. Weak economic growth abroad, of course, is challenging for U.S. exporters. While the eurozone economy is showing signs of improving, its growth is expected to limp along at 1.5% for 2015, according to the International Monetary Fund. Russias economy, meanwhile, is struggling with declining revenues from energy exports and sanctions that seek to punish the country for its annexation of the Crimea section of Ukraine, and the World Bank expects Russias economy to contract 3.8% this year. In the Pacific, the Bank of Japan has lowered its forecasted annual GDP rate to 2.0% from 2.1%, and in China, a housing slump and weakening growth of exports has been causing economic growth to moderate. After having grown 7.4% in 2014, the countrys economy is estimated to have grown only 7% in the first quarter. Yet, we maintain that a strong U.S. dollar, while being a headwind in the near term for American exporters, is likely to stimulate global economic growth by supporting manufacturing abroad. A strong dollar makes U.S. goods more expensive in the global marketplace, which gives exporters in countries with weaker currencies a competitive advantage. At the same time, consumers in foreign countries will be more likely to purchase locally manufactured goods as currency exchange rates make U.S. products more expensive. Central banks in many countries, furthermore, are continuing to roll out monetary stimulus. Among other - 2 - measures, the eurozone is in the midst of a 1 trillion euro ($1.12 trillion) quantitative easing program that involves purchasing securities to pump cash into the economy and keep interest rates low. The Bank of Japan, for its part, is plowing 80 trillion yen, or the equivalent of $668 billion, annually into the economy with quantitative easing. Russia, while falling short of embracing quantitative easing, remains committed to more traditional forms of monetary stimulus and China continues to take action to support economic growth. It has published a definitive plan for the One Belt One Road strategy, which among other initiatives, seeks to encourage trade by improving infrastructure for global transportation. China has also launched a coordinated agency response to reduce administrative measures for the housing sector. The Peoples Bank of China, meanwhile, has continued working on interest rate deregulation and it has lowered policy rates. From a broader perspective, central banks across emerging markets have generally maintained accommodative policies. We note that emerging markets earnings growth is expected to hover above 12% this year. In addition, the price-to-earnings discount of emerging markets to developed markets, while narrowing to less than 30% by the end of the reporting period, is still excessive in our opinion. We believe a 10% to 12% discount is more appropriate. Growth of foreign countries economies, we maintain, will be an important tailwind for U.S. corporations. For now, however, it is primarily the U.S. that is serving as a driver of global economic growth. Federal Reserve Policies With the Federal Reserve having concluded its asset purchase program, investors have been anticipating when the central bank will increase the Fed Funds rate from the current record low target which is now 0% to 0.25%. Fed officials have emphasized that they will patiently wait for the economy to be strong enough to withstand a rate increase. Despite those comments, investors continued to grow cautious and sold U.S. equities when favorable economic data validated fears that a rate hike was approaching. At Alger, our research-driven strategy seeks to understand how our portfolio holdings manage risk, including interest rates. Strong companies with healthy balance sheets and potential to grow their earnings, we maintain, may be less susceptible to the adverse impacts of higher interest rates, including increased financing costs. Interest rate increases, furthermore, are likely to be moderate. With low interest rates in many countries and widening spreads between foreign and U.S. bonds, investors abroad who are seeking income-producing securities are likely to turn to Americas fixed-income market. We believe that the flow of assets to U.S. fixed-income securities is likely to support bond prices and keep interest rates down. Economic Growth Investors also reacted to the uneven growth of the U.S. economy. According to preliminary data, the countrys economy grew at a disappointing 0.2% annualized-growth rate during the first quarter of this year compared to the 2.2% rate for the last three months of 2014. In reacting to the news, the Federal Reserve maintained that transitory factors were partially to blame. Indeed, severe winter weather, a strong U.S. dollar, declining oil prices, and labor issues at West Coast ports are believed to have hurt economic growth. We maintain that the economic recovery is stronger than commonly believed. So far, shoppers appear to have had a subdued reaction to lower gasoline prices, with retail spending increasing only 1.9% in the first quarter. Going forward, a combination of low gasoline prices and a strengthening labor market is likely to support shoppers willingness to spend, which is significant since - 3 - consumer spending represents roughly 70% of U.S. GDP. We are encouraged to have seen seasonally adjusted unemployment decline from a Great Recession high of 10% to 5.5% as of February and March, and first quarter wages and salaries increase 0.7% after increasing 0.6% in the fourth quarter. Reasons for Optimism We believe that a strengthening U.S. economy will continue to provide fertile ground for corporations to grow their earnings and that merger and acquisition activity, shareholder activism, and strong corporate fundamentals are likely to support equities during the foreseeable future. In the aftermath of the subprime mortgage crisis, U.S. corporations have been disciplined with their spending as they continue to grow their earnings. As a result, cash levels held in the U.S. by nonfinancial companies totaled $1.73 trillion at the end of 2014, a 117% increase from 2007, according to estimates from Moodys and MarketWatch. With large cash balances, corporations are completing mergers and acquisitions at a rapid pace. After declining to $78.8 billion as of January, deal volume increased to $190.4 billion as of March, according to FactSet Research Systems. In addition to supporting valuations, mergers and acquisitions can potentially help companies grow their earnings by expanding the lineup of products and services that can be distributed with existing sales networks. It is our belief that shareholder activism is also a significant factor that will continue to support equity valuations. Activists force companies to be efficient with operations and capital, which puts executives under increased pressure to perform and make decisions that benefit shareholders. Activists have targeted some of the biggest companies, such as Procter & Gamble Co., Apple, Inc., PepsiCo, Inc., Microsoft Corp., and eBay, Inc. and are likely to ramp up their effortsat the end of 2014, activist funds held about $120 billion in assets, up 269% over the past five years, according to Corporate Compliance Insights. With strong corporate fundamentals, meanwhile, businesses are providing additional support to their stock valuations by returning cash to investors through dividends and stock buybacks. In the first quarter, dividend net increases (or dividend increases minus decreases) increased $12.6 billion, according to S&P Dow Jones Indices. The growth rate trailed the $17.9 billion increase during the first quarter of 2014, but S&P Dow Jones Indices still expects dividend payments to set a new record this year. Stock buybacks are also continuing at a record pace. In April, U.S. companies announced $141 billion in authorized stock buyback programs, which was the highest monthly number ever recorded and a 121% year- over-year increase, according to Birinyi Associates. Going Forward We believe that equities, over time, are likely to generate attractive returns, although market volatility will continue. We maintain that investment managers who use research-driven strategies can potentially find leading businesses that are well prepared to benefit from large- scale global trends, such as the rising value of the U.S. dollar, rapidly declining oil prices, quantitative easing abroad, and other forms of monetary stimulus. At the same time, trends within industries, such as medical breakthroughs, the rising use of the Internet, and growing demand for residential and industrial real estate, are creating new opportunities for leading businesses to grow their earnings. With that in mind, we will remain committed to using our research-driven investment strategy to produce attractive returns for our clients. - 4 - Portfolio Matters Alger Capital Appreciation Fund The Alger Capital Appreciation Fund returned 7.25% for the six-month period ended April 30, 2015, compared to the 6.54% return of the Russell 1000 Growth Index. During the period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Health Care and the largest sector underweight was Consumer Staples. Relative outperformance in the Health Care and Financials sectors was the most important contributor to performance, while Consumer Staples and Consumer Discretionary detracted from results. Among the most important relative contributors were The Blackstone Group LP.; NXP Semiconductors NV; CVS Caremark Corp.; and Avago Technologies Ltd. Shares of Actavis PLC. also contributed to performance. The company develops generic and branded products for oncology, womens health, and other medical needs. The companys acquisitions of Forest Laboratories, Inc.; Furiex Pharmaceuticals, Inc.; and Allergan, Inc. have resulted in increased earnings and revenues estimates, thereby supporting the performance of Actavis stock. The acquisitions, furthermore, have increased the company's exposure to higher- margined drugs, especially dermatology products Botox and Juvederm and eye care product Restasis. Actavis has also received Food and Drug Administration approvals for several new drugs that have significant market potential. Conversely, detracting from overall results on a relative basis were Kraft Foods Group, Inc.; Oracle Corp.; Microsoft Corp.; and Micron Technology, Inc. Also detracting from performance was AbbVie, Inc. The company is developing treatments for rheumatoid arthritis, psoriasis, hepatitis C, Crohn's disease, and Parkinson's disease. Concerns that the companys hepatitis C treatment would lose market share to products from Gilead Sciences, Inc. hurt the performance of AbbVie stock. In addition, AbbVie announced it will acquire Pharmacyclics, Inc. for more than $21 billion, a price that many investors thought was too expensive. Alger International Growth Fund The Alger International Growth Fund returned 10.38% for the six-month period ended April 30, 2015, compared to the 5.78% return of the MSCI ACWI ex USA Index. During the period, the largest sector weightings were Financials and Consumer Discretionary. The largest sector overweight was Information Technology and the largest sector underweight was Financials. Stock selection resulted in China, Italy, Sweden, and the Netherlands being among countries that had the largest contributions to relative performance, while Switzerland, Canada, Japan, and Denmark were among countries that detracted from results. Regarding sectors, relative outperformance in the Consumer Discretionary and Industrials sectors was the most important contributor to performance, while Telecommunication Services and Energy were among sectors that detracted from results. Among the most important relative contributors were Altice SA; Swedish Orphan Biovitrum AB; Essentra PLC.; and Avago Technologies Ltd. Shares of China South Locomotive and Rolling Stock Corp. also contributed to performance. The company produces locomotive equipment and rolling stock and it provides related services. Trading of its shares and the - 5 - shares of various other railway-related companies was halted in late October pending a megamerger with China CNR Corp., the equivalent rail group for northern China. The shares reopened on the last day of the year with China South Locomotive stock soaring, in part due to optimism over the merger. In addition, the outlook for orders from both the mainland and from overseas remains promising with additional railway capital expenditures having been announced. Conversely, detracting from relative performance were Oil Search Ltd.; SoftBank Corp.; Canadian Natural Resources Ltd.; and Suncor Energy, Inc. Shares of Weatherford International PLC. also detracted from performance. Weatherford provides equipment and services for drilling, evaluation, completion, and production of oil and natural gas wells. With the sharp decline in oil prices, investors grew concerned that capital expenditures among energy companies would be cut, which could have a negative impact on Weatherford earnings. Alger Mid Cap Growth Fund The Alger Mid Cap Growth Fund returned 7.03% for the six-month period ended April 30, 2015, compared to the 7.77% return of the Russell Midcap Growth Index. During the period, the largest sector weightings were Consumer Discretionary and Information Technology. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Staples. Relative outperformance in the Consumer Discretionary and Industrials sectors contributed to performance, while Health Care and Energy detracted from results. Among the most important relative contributors were Rite Aid Corp.; NXP Semiconductors NV; Avago Technologies Ltd.; Intercept Pharmaceuticals, Inc.; and Royal Caribbean Cruises Ltd. Netherlands-domiciled NXP manufactures components for radio frequency, power management, and digital processing. Its products are used in smartphones, including the iPhone. The shares performed strongly on expectations that growing sales of the iPhone would support demand for NXP products that enable the smartphone to provide digital payment services. Investors also reacted favorably to news that NXP will merge with Freescale Semiconductor Ltd. because the deal could potentially result in significant revenue and cost saving synergies. Conversely, detracting from relative performance were Salix Pharmaceuticals Ltd.; Northern Oil and Gas, Inc.; MGM Resorts International; and Insulet Corp. Shares of Whiting Petroleum Corp. also detracted from results. Whiting Petroleum is an oil and natural gas exploration and production company based in Denver. Investors sold shares of Whiting in anticipation that a decline in oil prices will result in negative earnings revisions and lower growth of the companys assets. Alger SMid Cap Growth Fund The Alger SMid Cap Growth Fund returned 5.11% for the six-month period ended April 30, 2015, compared to the 8.31% return of the Russell 2500 Growth Index. During the period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Health Care. Relative outperformance in the Financials and Consumer - 6 - Staples sectors was the most important contributor to performance, while Health Care and Information Technology detracted from results. Among the most important relative contributors were Neurocrine Biosciences, Inc.; Qorvo, Inc.; Molina Healthcare, Inc.; and American Axle & Manufacturing Holdings, Inc. Shares of Cubist Pharmaceuticals, Inc. also contributed to performance. The company's core product, called Cubicin, is used to treat methicillin-resistant Staphylococcus aureus, or MRSA. Cubist stock performed strongly after the company announced that it would be acquired by pharmaceutical company Merck & Co., Inc. for a 37% premium. Conversely, detracting from overall results on a relative basis were Salix Pharmaceuticals Ltd.; Skyworks Solutions, Inc.; Whiting Petroleum Corp.; Rentrak Corp.; and Aerie Pharmaceuticals, Inc. Shares of Whiting Petroleum performed poorly in response to reasons described in the Alger Mid Cap Growth Fund discussion. Alger Small Cap Growth Fund The Alger Small Cap Growth Fund returned 5.17% for the six-month period ended April 30, 2015, compared to the 7.25% return of the Russell 2000 Growth Index. During the period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Industrials. Relative outperformance in the Consumer Staples and Energy sectors was the most important contributor to performance, while Information Technology and Industrials detracted from results. Among the most important relative contributors were Medidata Solutions, Inc.; Foundation Medicine, Inc.; Nevro Corp.; and ICON PLC. Shares of Bluebird Bio, Inc. also contributed to performance. The company is developing gene therapy drugs for rare diseases and severe genetic disorders. Its LentiGlobin is being developed for beta thalassemia, which is a disease that interferes with hemoglobin production. Hemoglobin is a blood component that carries oxygen to cells throughout the body. The product is also being developed for sickle cell disease, which compromises the ability of hemoglobin to carry oxygen. Bluebird stock performed strongly after the company announced that a trial of LentiGlobin resulted in decreased demand for patients to receive blood transfusions. Conversely, detracting from overall results on a relative basis were GenMark Diagnostics, Inc.; H&E Equipment Services, Inc.; Rentrak Corp.; and Aerie Pharmaceuticals, Inc. Shares of Rosetta Resources, Inc. also detracted from performance. Rosetta Resources is an independent oil and gas company with operations in Texas. Expectations that a significant decline in oil prices could cause the company to curtail its production expansion plans caused investors to sell Rosetta shares. Alger Growth Opportunities Fund The Alger Growth Opportunities Fund returned 5.96% for the six-month period ended April 30, 2015, compared to the 8.31% return of the Russell 2500 Growth Index. During the reporting period, the largest sector weightings were Information Technology and Health Care. The largest sector overweight was Information Technology and the largest sector underweight was Consumer Discretionary. Relative outperformance in the Information Technology and Financials sectors was the most important contributor to - 7 - performance, while Consumer Discretionary and Health Care were among sectors that detracted from results. Among the most important relative contributors were DTS, Inc.; Medidata Solutions, Inc.; ACI Worldwide, Inc.; and Incyte Corp. Shares of Cognex Corp. also contributed to results. The company provides barcode readers and other machine vision products that monitor production lines, guide assembly robots, detect manufacturing defects, and conduct other functions. It announced strong quarterly results with revenue and earnings per share exceeding Wall Street expectations. Its factory automation and inspection areas were strong across most markets. Conversely, detracting from relative performance were GenMark Diagnostics, Inc.; Fiesta Restaurant Group, Inc.; Rentrak Corp.; Salix Pharmaceuticals Ltd.; and Whiting Petroleum Corp. Shares of Whiting Petroleum performed poorly in response to reasons described in the Alger Mid Cap Growth Fund discussion. Alger Health Sciences Fund The Alger Health Sciences Fund returned 6.82% for the six-month period ended April 30, 2015, compared to the 4.40% return of the S&P 500 index. During the period, the largest sector weightings were Biotechnology and Pharmaceuticals. The largest sector overweight was Biotechnology and the largest sector underweight was Consumer Staples. Biotechnology and Health Care Providers & Services sectors provided the greatest contributions to relative performance, while Health Care Equipment & Supplies and Pharmaceuticals detracted from results. Among the most important relative contributors were Pharmacyclics, Inc.; Actavis PLC.; Rite Aid Corp.; Bluebird Bio, Inc.; and Intercept Pharmaceuticals, Inc. Shares of Actavis performed strongly in response to reasons described in the Alger Capital Appreciation Fund discussion. Conversely, detracting from overall results on a relative basis were Salix Pharmaceuticals Ltd.; Aerie Pharmaceuticals, Inc.; Insulet Corp.; and Pacira Pharmaceuticals, Inc. Shares of Gilead Sciences, Inc. also detracted from results. Gilead Sciences provides treatments for infectious, cardiovascular, and pulmonary diseases. Gilead share performance weakened after Express Scripts Holding Company, which is the worlds largest pharmacy benefits manager, decided to back a competitors hepatitis C drug rather than Gileads Sovaldi and Harvoni products, primarily because of lower pricing. Alger Growth & Income Fund The Alger Growth & Income Fund returned 3.93% for the six-month period ended April 30, 2015, compared to the 4.40% return of the S&P 500 index. The Fund invests in companies that are classified in one of the following categories: Dividend Leaders, which generate high dividend yields; Dividend Growers, which have a history of strong and consistent dividend growth; and Kings of Cash Flow, which have strong potential for capital appreciation and returning cash to investors as a result of generating strong free cash flow. During the reporting period, we continued to emphasize Dividend Growers. - 8 - The largest sector weightings were Information Technology and Financials. The largest sector overweight was Consumer Discretionary and the largest sector underweight was Utilities. Financials and Consumer Discretionary sectors provided the greatest contributions to relative performance, while Health Care, Materials, and Information Technology detracted from results. Among the most important relative contributors were The Blackstone Group LP.; Apple, Inc.; Target Corp.; and Delphi Automotive PLC. Shares of Avago Technologies Ltd. also performed strongly. The company designs, develops, and supplies a broad range of analog semiconductor devices and has exposure to quick growing markets, including mobile cellular. Among cell phone users, dropped calls can occur when wireless signals are close in frequencies. Avagos proprietary FBAR filters decrease the occurrence of dropped calls and can help provide power savings. Strong end-market growth has resulted in improved investor sentiment for Avago shares. Conversely, detracting from overall results on a relative basis were Royal Dutch Shell PLC.; AbbVie, Inc.; Walgreens Boots Alliance, Inc; Garmin Ltd.; and Copa Holdings S.A. Shares of AbbVie performed poorly in response to reasons described in the Alger Capital Appreciation Fund discussion. As always, we strive to deliver consistently superior investment results to you, our shareholders, and we thank you for your continued confidence in Alger. Respectfully submitted, Daniel C. Chung, CFA Chief Investment Officer Fred Alger Management, Inc. The following companies represented the stated percentages of Fred Alger Management, Inc. assets under management as of April 30, 2015: FactSet Research Systems, 0.00%; Empirical Research Partners, 0.00%; Goldman Sachs Group, 0.00%; Monsanto Co., 0.00%; FedEx Corp., 0.00%; Oracle Corp, 0.00%; Adobe Systems, Inc., 0.74%; Bloomberg LP, 0.00%; Procter & Gamble Co., 0.00%; Apple, Inc., 5.23%; PepsiCo, Inc., 0.79%; Microsoft Corp., 1.31%; eBay, Inc., 0.01%; Forest Laboratories, Inc., 0.00%; Furiex Pharmaceuticals, Inc., 0.00%; Allergan, Inc., 0.00%; Gilead Sciences, Inc., 1.57%; Pharmacyclics, Inc., 0.25%; China CNR Corporation, 0.00%; Freescale Semiconductor Ltd., 0.06%; Merck & Co., Inc., 0.00%. Investors cannot invest directly in an index. Index performance does not reflect the deduction for fees, expenses, or taxes. This report and the financial statements contained herein are submitted for the general information of shareholders of the funds. This report is not authorized for distribution to prospective investors in a fund unless preceded or accompanied by an effective prospectus for the fund. Fund performance returns represent the six-month period return of Class - 9 - A shares prior to the deduction of any sales charges and include the reinvestment of any dividends or distributions. The performance data quoted represents past performance, which is not an indication or guarantee of future results. Standardized performance results can be found on the following pages. The investment return and principal value of an investment in a fund will fluctuate so that an investors shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month-end, visit us at www.alger.com or call us at (800) 992-3863. The views and opinions of the funds management in this report are as of the date of the Shareholders Letter and are subject to change at any time subsequent to this date. There is no guarantee that any of the assumptions that formed the basis for the opinions stated herein are accurate or that they will materialize. Moreover, the information forming the basis for such assumptions is from sources believed to be reliable; however, there is no guarantee that such information is accurate. Any securities mentioned, whether owned in a fund or otherwise, are considered in the context of the construction of an overall portfolio of securities and therefore reference to them should not be construed as a recommendation or offer to purchase or sell any such security. Inclusion of such securities in a fund and transactions in such securities, if any, may be for a variety of reasons, including, without limitation, in response to cash flows, inclusion in a benchmark, and risk control. The reference to a specific security should also be understood in such context and not viewed as a statement that the security is a significant holding in a fund. Please refer to the Schedule of Investments for each fund which is included in this report for a complete list of fund holdings as of April 30, 2015. Securities mentioned in the Shareholders Letter, if not found in the Schedule of Investments, may have been held by the funds during the six-month period. A Word about Risk Investing in the stock market involves gains and losses and may not be suitable for all investors. Growth stocks tend to be more volatile than other stocks as the price of growth stocks tends to be higher in relation to their companies earnings and may be more sensitive to market, political and economic developments. Stocks of small- and mid-sized companies are subject to greater risk than stocks of larger, more established companies owing to such factors as limited liquidity, inexperienced management, and limited financial resources. Investing in foreign securities involves additional risk (including currency risk, risks related to political, social or economic conditions, and risks associated with foreign markets, such as increased volatility, limited liquidity, less stringent regulatory and legal system, and lack of industry and country diversification), and may not be suitable for all investors. Some of the countries where a fund can invest may have restrictions that could limit the access to investment opportunities. The securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. Investing in emerging markets involves even higher levels of risk, including increased information, market, and valuation risks, and may not be suitable for all investors. Special risks associated with investments in emerging country issuers include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and different auditing and legal standards. - 10 - Funds that participate in leveraging, such as Capital Appreciation, SMid Cap, and Health Sciences Funds, are subject to the risk that the cost of borrowing money to leverage will exceed the returns for securities purchased or that the securities purchased may actually go down in value; thus, a funds net asset value can decrease more quickly than if the fund had not borrowed. A small investment in derivatives could have a potentially large impact on a funds performance. When purchasing options, a fund bears the risk that if the market value of the underlying security does not move to a level that would make exercise of the option profitable, the option will expire unexercised. When a call option written by a fund is exercised, the fund will not participate in any increase in the underlying securitys value above the exercise price. When a put option written by a fund is exercised, the fund will be required to purchase the underlying security at a price in excess of its market value. Use of options on securities indexes is subject to the risk that trading in the options may be interrupted if trading in certain securities included in the index is interrupted, the risk that price movements in a funds portfolio securities may not correlate precisely with movements in the level of an index, and the risk that Fred Alger Management, Inc. may not predict correctly movements in the direction of a particular market or of the stock market generally. Because certain options may require settlement in cash, a fund may be forced to liquidate portfolio securities to meet settlement obligations. Forward currency contracts are subject to currency exchange rate risks and the risk that Fred Alger Management, Inc. may not predict accurately future foreign exchange rates. Derivative contracts generally are subject to the risk of non-performance by the contract counterparty. For a more detailed discussion of the risks associated with a fund, please see the Prospectus. Before investing, carefully consider a funds investment objective, risks, charges, and expenses. For a prospectus or a summary prospectus containing this and other information about The Alger Funds call us at (800) 992-3863 or visit us at www.alger. com. Read it carefully before investing. Fred Alger & Company, Incorporated, Distributor. Member NYSE Euronext, SIPC. NOT FDIC INSURED. NOT BANK GUARANTEED. MAY LOSE VALUE. Definitions:  The S&P 500 is an unmanaged index generally representative of the U.S. stock market without regard to company size.  The MSCI ACWI ex USA Index is a market capitalization-weighted index de- signed to provide a broad measure of equity market performance throughout the world, including both developed and emerging markets, but excluding the United States.  The MSCI Emerging Markets Index is a free float-adjusted market capital - ization index that is designed to measure equity market performance in the global emerging markets.  The Russell 1000 Growth Index is an unmanaged index designed to measure the performance of the largest 1,000 companies in the Russell 3000 Index with higher price-to-book ratios and higher forecasted growth values.  The Russell Midcap Growth Index measures the performance of the mid- - 11 - cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher fore- casted growth values.  The Russell 2500 Growth Index measures the performance of the small- to mid-cap growth segment of the U.S. equity universe. It includes those Rus- sell 2500 companies with higher price-to-book ratios and higher forecasted growth values.  The Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values.  Empirical Research Partners LLC is a broker-dealer that provides research on a range of topics of interest to institutional investors.  FactSet Research Systems is a multinational financial data and software com - pany.  Goldman Sachs is a global investment banking, securities and investment management firm.  Bloomberg provides business and financial information, data, news, and in - sight.  Moodys provides credit ratings, financial research, tools and analysis.  Birinyi Associates, Inc. is a money management and research firm.  MarketWatch operates a financial information website that provides business news, analysis, and stock market data.  S&P Dow Jones Indices provides investable and benchmark indices to the financial markets.  Corporate Compliance insights is a professionally designed and managed fo- rum dedicated to online discussion and analysis of corporate compliance, risk assessment, ethics, audit, and corporate governance topics. - 12 - The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Since inception performance for share classes B, C, and I is as of the Funds’ Class A shares inception date for all Funds except that the Alger International Growth Fund Class I shares is as of its inception date. FUND PERFORMANCE AS OF 3/31/15 (Unaudited) AVERAGE ANNUAL TOTAL RETURNS 1 5 10 SINCE YEAR YEARS YEARS INCEPTION Alger Capital Appreciation Class A (Inception 12/31/96) 12.08% 14.02% 12.01% 9.12% Alger Capital Appreciation Class B (Inception 11/1/93) 12.43% 14.09% 11.88% 9.08% Alger Capital Appreciation Class C (Inception 7/31/97) * 16.45% 14.37% 11.77% 8.88% Alger Capital Appreciation Class Z (Inception 12/29/10) 18.72% n/a n/a 16.28% Alger International Growth Class A (Inception 12/31/96) 0.38% 7.20% 4.97% 5.61% Alger International Growth Class B (Inception 11/11/86) 0.21% 7.30% 4.96% 5.57% Alger International Growth Class C (Inception 7/31/97) * 4.20% 7.50% 4.75% 5.38% Alger International Growth Class I (Inception 5/31/13) 6.15% n/a n/a 8.94% Alger International Growth Class Z (Inception 12/29/10) 6.42% n/a n/a 8.31% Alger Mid Cap Growth Class A (Inception 12/31/96) 7.26% 12.06% 6.63% 8.74% Alger Mid Cap Growth Class B (Inception 5/24/93) 7.31% 12.15% 6.54% 8.69% Alger Mid Cap Growth Class C (Inception 7/31/97) * 11.29% 12.29% 6.33% 8.18% Alger SMid Cap Growth Class A (Inception 5/8/02) 3.11% 11.44% 9.65% 8.66% Alger SMid Cap Growth Class B (Inception 5/8/02) 3.34% 11.50% 9.55% 8.60% Alger SMid Cap Growth Class C (Inception 5/8/02) 7.05% 11.79% 9.41% 8.36% Alger SMid Cap Growth Class I (Inception 8/5/07) * 8.82% 12.72% 10.34% 9.19% Alger SMid Cap Growth Class Z (Inception 12/29/10) 9.17% n/a n/a 12.01% Alger Small Cap Growth Class A (Inception 12/31/96) 1.05% 10.99% 9.13% 4.39% Alger Small Cap Growth Class B (Inception 11/11/86) 1.15% 11.26% 9.14% 4.37% Alger Small Cap Growth Class C (Inception 7/31/97) * 4.83% 11.12% 8.79% 4.18% Alger Small Cap Growth Class Z (Inception 12/29/10) 6.96% n/a n/a 10.98% Alger Growth Opportunities Class A (Inception 3/3/08) 2.57% 12.44% n/a 8.07% Alger Growth Opportunities Class C (Inception 3/3/08) 6.68% 12.86% n/a 8.12% Alger Growth Opportunities Class I (Inception 3/3/08) 8.52% 13.93% n/a 9.15% Alger Growth Opportunities Class Z (Inception 12/29/10) 8.78% n/a n/a 12.47% Alger Health Sciences Class A (Inception 5/1/02) 23.68% 15.88% 12.29% 12.88% Alger Health Sciences Class B (Inception 5/1/02) 24.43% 16.00% 12.19% 12.81% Alger Health Sciences Class C (Inception 5/1/02) 28.51% 16.25% 12.04% 12.55% Alger Growth & Income Class A (Inception 12/31/96) 6.19% 11.47% 7.37% 7.87% Alger Growth & Income Class C (Inception 7/31/97) * 10.28% 11.84% 7.14% 7.64% Alger Growth & Income Class Z (Inception 3/1/12) 12.38% n/a n/a 15.02% Beginning May 31, 2013 Alger International Growth Fund changed its investment strategy to include securities of foreign companies of any market capitalization; its previous investment strategy considered securities of United States companies with a market capitalization equal to or greater than the companies in the Russell 1000 Growth Index. - 13 - Beginning April 1, 2011, Alger Growth & Income Fund changed its investment strategy to focus on securities that offer opportunities for capital appreciation as well as pay dividends. Previously, under the name Alger Balanced Fund, its investment strategy focused on securities, including fixed-income, with an emphasis on income-producing and a potential for capital appreciation. * Historical performance prior to the inception of the Class, is that of the Fund's Class A shares, which has been adjusted to remove the sales charge imposed by Class A shares and adding the higher operating expenses of the Class C shares. - 14 - ALGER CAPITAL APPRECIATION FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Capital Appreciation Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 1000 Growth Index (unmanaged index of common stocks) for the ten years ended April 30, 2015. Figures for the Alger Capital Appreciation Fund Class A shares and the Russell 1000 Growth Index include reinvestment of dividends. Performance for Alger Capital Appreciation Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 12.35% 13.81% 12.19% 9.02% Class B (Inception 11/1/93) 12.73% 13.87% 12.08% 8.99% Class C (Inception 7/31/97) * 16.76% 14.16% 11.95% 8.78% Russell 1000 Growth Index 16.67% 15.49% 9.62% 7.06% Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 18.97% n/a n/a 15.71% Russell 1000 Growth Index 16.67% n/a n/a 15.36% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863 - 15 - ALGER CAPITAL APPRECIATION FUND Fund Highlights Through April 30, 2015 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 16 - ALGER INTERNATIONAL GROWTH FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger International Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the MSCI AC WORLD INDEX ex USA (unmanaged index of common stocks) for the ten years ended April 30, 2015. Beginning May 31, 2013 Alger International Growth Fund changed its investment strategy to include securities of foreign companies of any market capitalization. Previously, under the name “Alger Large Cap Growth Fund”, its investment strategy considered securities of United States companies with a market capitalization equal to or greater than the companies in the Russell 1000 Growth Index. Figures for the Alger International Growth Fund Class A shares and the index include reinvestment of dividends. Performance for the Alger International Growth Fund Class B, Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Indices performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 4.70% 7.90% 5.66% 5.80% Class B (Inception 11/11/86) 4.69% 8.02% 5.65% 5.77% Class C (Inception 7/31/97) * 8.64% 8.19% 5.43% 5.57% MSCI AC WORLD INDEX ex USA 3.08% 6.52% 6.73% 5.93% Since 1 YEAR 5 YEARS 10 YEARS 5/31/2013 Class I (Inception 5/31/13) 10.68% n/a n/a 10.76% MSCI AC WORLD INDEX ex USA 3.08% n/a n/a 8.18% - 17 - ALGER INTERNATIONAL GROWTH FUND Fund Highlights Through April 30, 2015 (Unaudited) (Continued) Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 10.99% n/a n/a 9.12% MSCI AC WORLD INDEX ex USA 3.08% n/a n/a 5.20% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 18 - ALGER MID CAP GROWTH FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Mid Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell Midcap Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2015. Figures for the Alger Mid Cap Growth Fund Class A shares and Russell Midcap Growth Index include reinvestment of dividends. Performance for the Alger Mid Cap Growth Fund Class B and Class C shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1YEAR 5YEARS 10YEARS 12/31/1996 Class A (Inception 12/31/96) 8.47% 11.19% 7.00% 8.57% Class B (Inception 5/24/93) 8.86% 11.32% 6.92% 8.52% Class C (Inception 7/31/97) * 12.72% 11.47% 6.70% 8.01% Russell Midcap Growth Index 16.46% 15.59% 10.55% 8.87% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 19 - ALGER SMID CAP GROWTH FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger SMid Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 2500 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2015. Figures for the Alger SMid Cap Growth Fund Class A shares and the Russell 2500 Growth Index include reinvestment of dividends. Performance for the Alger SMid Cap Growth Fund Class B, Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS 1YEAR 5YEARS 10YEARS Since 5/8/2002 Class A (Inception 5/8/02) 5.44% 10.28% 10.05% 8.39% Class B (Inception 5/8/02) 5.72% 10.33% 9.95% 8.33% Class C (Inception 5/8/02) 9.52% 10.63% 9.81% 8.09% Class I (Inception 8/5/07) * 11.26% 11.54% 10.74% 8.91% Russell 2500 Growth Index 15.54% 15.68% 11.02% 9.60% Since 1YEAR 5YEARS 10YEARS 12/29/2010 Class Z (Inception 12/29/10) 11.68% n/a n/a 11.12% Russell 2500 Growth Index 15.54% n/a n/a 14.51% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 20 - ALGER SMID CAP GROWTH FUND Fund Highlights Through April 30, 2015 (Unaudited) (Continued) * Historical performance prior to August 5, 2007, inception of the class, is that of the Fund's Class A shares, which has been reduced to remove the sales charge imposed by Class A shares. - 21 - ALGER SMALL CAP GROWTH FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Small Cap Growth Fund Class A shares, with a maximum sales charge of 5.25%, and the Russell 2000 Growth Index (an unmanaged index of common stocks) for the ten years ended April 30, 2015. Figures for the Alger Small Cap Growth Fund Class A shares and the Russell 2000 Growth Index include reinvestment of dividends. Performance for the Alger Small Cap Growth Fund Class B, Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 4.58% 9.37% 9.30% 4.15% Class B (Inception 11/11/86) 4.60% 9.60% 9.32% 4.13% Class C (Inception 7/31/97) * 8.46% 9.49% 8.97% 3.95% Russell 2000 Growth Index 14.65% 14.94% 10.41% 6.56% Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 10.76% n/a n/a 9.82% Russell 2000 Growth Index 14.65% n/a n/a 13.44% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 22 - ALGER GROWTH OPPORTUNITES FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Growth Opportunities Fund Class A shares, with an initial 5.25% maximum sales charge, and the Russell 2500 Growth Index (an unmanaged index of common stocks) from March 3, 2008, the inception date of the Alger Growth Opportunities Fund, through April 30, 2015. Figures for the Alger Growth Opportunities Fund Class A shares and the Russell 2500 Growth Index include reinvestment of dividends. Performance for the Alger Growth Opportunities Fund Class C, Class I and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 3/3/2008 Class A (Inception 3/3/08) 6.52% 11.13% n/a 7.59% Class C (Inception 3/3/08) 10.71% 11.57% n/a 7.62% Class I (Inception 3/3/08) 12.73% 12.61% n/a 8.65% Russell 2500 Growth Index 15.54% 15.68% n/a 11.27% Since 1 YEAR 5 YEARS 10 YEARS 12/29/2010 Class Z (Inception 12/29/10) 13.00% n/a n/a 11.57% Russell 2500 Growth Index 15.54% n/a n/a 14.51% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 23 - ALGER HEALTH SCIENCES FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Health Sciences Fund Class A shares, with a maximum sales charge of 5.25%, and the S&P 500 Index (an unmanaged index of common stocks) for the ten years ended April 30, 2015. Figures for the Alger Health Sciences Fund Class A shares and the S&P 500 Index include reinvestment of dividends. Performance for the Alger Health Sciences Fund Class B and Class C shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 5/1/2002 Class A (Inception 5/1/02) 21.62% 14.94% 11.36% 12.30% Class B (Inception 5/1/02) 22.42% 15.04% 11.26% 12.23% Class C (Inception 5/1/02) 26.47% 15.30% 11.12% 11.98% S&P 500 Index 12.98% 14.33% 8.32% 7.29% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C and B returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 24 - ALGER GROWTH & INCOME FUND Fund Highlights Through April 30, 2015 (Unaudited) The chart above illustrates the change in value of a hypothetical $10,000 investment made in the Alger Growth & Income Fund Class A shares, with a maximum sales charge of 5.25%, and the S&P 500 Index (an unmanaged index of common stocks), for the ten years ended April 30, 2015. Beginning April 1, 2011, Alger Growth & Income Fund changed its investment strategy to focus on securities that offer opportunities for capital appreciation as well as pay dividends. Previously, under the name “Alger Balanced Fund”, its investment strategy focused on securities, including fixed-income, with an emphasis on income-producing and a potential for capital appreciation. Figures for the Alger Growth & Income Fund Class A shares, and the S&P 500 Index include reinvestment of dividends and/ or interest. Performance for the Alger Growth & Income Fund Class C and Class Z shares will vary from the results shown above due to differences in expenses and sales charges those classes bear. Investors cannot invest directly in any index. Index performance does not reflect deduction for fees, expenses, or taxes. PERFORMANCE COMPARISON AS OF 4/30/15 AVERAGE ANNUAL TOTAL RETURNS Since 1 YEAR 5 YEARS 10 YEARS 12/31/1996 Class A (Inception 12/31/96) 6.18% 11.38% 7.57% 7.87% Class C (Inception 7/31/97) * 10.24% 11.76% 7.34% 7.64% S&P 500 Index 12.98% 14.33% 8.32% 7.78% 1 YEAR 5 YEARS 10 YEARS Since 3/1/2012 Class Z (Inception 3/1/12) 12.33% n/a n/a 14.83% S&P 500 Index 12.98% n/a n/a 16.52% The performance data quoted represents past performance, which is not an indication or a guarantee of future results. The Fund’s average annual total returns include changes in share price and reinvestment of dividends and capital gains. Class A returns reflect the maximum initial sales charge and Class C returns reflect the applicable contingent deferred sales charge. The chart and table above do not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Prior to April 1, 2011, the Fund followed a different investment objective and different strategies under the name “Alger Balanced Fund”. The Fund will compare its performance to the S&P 500 Index to reflect its new investment objective and strategies. Investment return and principal will fluctuate and the Fund’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance quoted. For updated performance, visit us at www.alger.com or call us at (800) 992-3863. - 25 - ALGER GROWTH & INCOME FUND Fund Highlights Through April 30, 2015 (Unaudited) (Continued) * Since inception performance is calculated since the inception of the Class A shares.Historical performance prior to July 31, 1997, inception of the class, is that of the Fund's Class A shares, reduced to reflect the current maximum sales charge and the higher operating expenses of Class C shares. - 26 - PORTFOLIO SUMMARY† April 30, 2015 (Unaudited) Alger Capital Alger Mid Cap Growth Alger SMid Cap Growth Alger Small Cap Growth SECTORS Appreciation Fund Fund Fund Fund Consumer Discretionary 15.8% 23.2% 19.8% 13.2% Consumer Staples 6.1 3.2 2.9 1.9 Energy 4.6 3.7 3.7 2.9 Financials 8.1 7.8 9.3 6.3 Health Care 18.3 14.2 17.6 25.9 Industrials 9.6 14.1 16.0 9.3 Information Technology 31.6 23.7 23.0 36.0 Materials 2.2 3.3 5.5 3.1 Telecommunication Services 1.6 2.4 0.5 0.0 Utilities 0.7 0.9 0.0 0.7 Short-Term Investments and Net Other Assets 1.4 3.5 1.7 0.7 100.0% 100.0% 100.0% 100.0% Alger Growth Alger Health Sciences Alger Growth & Income SECTORS Opportunities Fund Fund Fund Consumer Discretionary 3.1% 0.0% 13.4% Consumer Staples 0.0 3.6 10.5 Energy 0.0 0.0 7.6 Financials 1.7 0.0 17.4 Health Care 27.5 91.3 13.2 Industrials 5.8 0.0 10.5 Information Technology 49.8 0.0 17.4 Materials 2.8 0.0 1.2 Telecommunication Services 0.0 0.0 3.2 Utilities 0.0 0.0 1.2 Short-Term Investments and Net Other Assets 9.3 5.1 4.4 100.0% 100.0% 100.0% - 27 - PORTFOLIO SUMMARY April 30, 2015 (Unaudited) (Continued) Alger International COUNTRY Growth Fund Australia 0.5% Belgium Canada China Denmark France Germany Hong Kong India Indonesia Ireland Italy Japan Luxembourg Mexico Netherlands Norway Peru Portugal South Africa South Korea Spain Sweden Switzerland United Kingdom United States Cash and Net Other Assets 100.0%  Based on net assets for each Fund. - 28 - THE ALGER FUNDS ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS95.1% SHARES VALUE ADVERTISING0.0% Choicestream, Inc.* ,@,(a) $ AEROSPACE & DEFENSE2.8% Honeywell International, Inc. Lockheed Martin Corp. The Boeing Co. United Technologies Corp. 60,058,961 AIR FREIGHT & LOGISTICS0.7% United Parcel Service, Inc., Cl. B 14,777,910 AIRLINES1.0% JetBlue Airways Corp.* United Continental Holdings, Inc.* 21,336,720 ALTERNATIVE CARRIERS1.0% Level 3 Communications, Inc.* Zayo Group Holdings, Inc.* 21,064,025 APPAREL ACCESSORIES & LUXURY GOODS0.8% PVH Corp. Quiksilver, Inc.* Under Armour, Inc., Cl. A* 17,910,950 APPLICATION SOFTWARE2.6% Adobe Systems, Inc.* Autodesk, Inc.* Mobileye NV* Palantir Technologies, Inc., Cl. A* ,@ Salesforce.com, inc.* 57,106,814 AUTO PARTS & EQUIPMENT1.5% Delphi Automotive PLC. WABCO Holdings, Inc.* 32,890,340 AUTOMOBILE MANUFACTURERS0.0% Tesla Motors, Inc.* BIOTECHNOLOGY6.4% Amgen, Inc. Biogen, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* Pharmacyclics, Inc.* Puma Biotechnology, Inc.* United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* 138,582,390 - 29 - THE ALGER FUNDS ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE BREWERS0.5% Anheuser-Busch InBev NV# $ Molson Coors Brewing Co., Cl. B BUILDING PRODUCTS0.5% Fortune Brands Home & Security, Inc. Lennox International, Inc. CABLE & SATELLITE1.1% Comcast Corporation, Cl. A 22,644,057 COMMUNICATIONS EQUIPMENT0.8% Arista Networks, Inc.* QUALCOMM, Inc. 17,977,334 COMPUTER STORAGE & PERIPHERALS0.1% SanDisk Corp. CONSTRUCTION MATERIALS0.6% Martin Marietta Materials, Inc. Vulcan Materials Co. CONSUMER FINANCE0.3% Discover Financial Services DATA PROCESSING & OUTSOURCED SERVICES3.8% Alliance Data Systems Corp.* Fiserv, Inc.* Visa, Inc., Cl. A 81,424,461 DEPARTMENT STORES0.1% Nordstrom, Inc. DRUG RETAIL2.6% CVS Caremark Corp. Rite Aid Corp.* Walgreens Boots Alliance, Inc. 55,630,068 FOOD RETAIL0.8% The Kroger Co. Whole Foods Market, Inc. 17,125,512 FOOTWEAR0.9% NIKE, Inc., Cl. B 19,194,728 GENERAL MERCHANDISE STORES1.3% Dollar General Corp. Dollar Tree, Inc.* 28,833,672 HEALTH CARE EQUIPMENT1.0% Becton Dickinson and Co. Intuitive Surgical, Inc.* 20,810,610 - 30 - THE ALGER FUNDS ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE HEALTH CARE FACILITIES1.0% HCA Holdings, Inc.* $ 22,580,451 HEALTH CARE SERVICES0.5% Omnicare, Inc. 10,416,832 HOME ENTERTAINMENT SOFTWARE0.5% Activision Blizzard, Inc. 10,376,262 HOME IMPROVEMENT RETAIL1.6% Lowe's Companies, Inc. The Home Depot, Inc. 34,144,714 HOMEBUILDING0.2% Toll Brothers, Inc.* HOTELS RESORTS & CRUISE LINES2.1% Ctrip.com International Ltd.#* Hilton Worldwide Holdings, Inc.* Royal Caribbean Cruises Ltd. 45,942,918 HOUSEWARES & SPECIALTIES0.3% Jarden Corp.* INDUSTRIAL CONGLOMERATES1.0% Danaher Corp. General Electric Co. 20,730,416 INDUSTRIAL GASES0.5% Air Products & Chemicals, Inc. 10,671,192 INDUSTRIAL MACHINERY0.5% Ingersoll-Rand PLC. 10,547,568 INTERNET RETAIL2.5% Amazon.com, Inc.* NetFlix, Inc.* The Priceline Group, Inc.* TripAdvisor, Inc.* 54,539,127 INTERNET SOFTWARE & SERVICES9.4% Demandware, Inc.* Facebook, Inc., Cl. A* Google, Inc., Cl. C* GrubHub, Inc.* LinkedIn Corp., Cl. A* Yahoo! Inc.* 201,732,618 INVESTMENT BANKING & BROKERAGE0.5% Morgan Stanley The Charles Schwab Corp. IT CONSULTING & OTHER SERVICES0.5% Cognizant Technology Solutions Corp., Cl. A* 10,127,420 LIFE SCIENCES TOOLS & SERVICES1.0% Thermo Fisher Scientific, Inc. 22,449,967 - 31 - THE ALGER FUNDS ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE MANAGED HEALTH CARE2.5% Aetna, Inc. $ Cigna Corp. Humana, Inc. UnitedHealth Group, Inc. 54,526,212 MOVIES & ENTERTAINMENT1.3% The Walt Disney Co. 27,658,368 MULTI-LINE INSURANCE1.4% American International Group, Inc. Hartford Financial Services Group, Inc. 30,677,132 MULTI-UTILITIES0.3% Sempra Energy OIL & GAS EQUIPMENT & SERVICES1.8% Baker Hughes, Inc. Schlumberger Ltd. Weatherford International PLC.* 38,736,656 OIL & GAS EXPLORATION & PRODUCTION2.3% Anadarko Petroleum Corp. Devon Energy Corp. 50,602,480 OIL & GAS STORAGE & TRANSPORTATION0.5% Cheniere Energy, Inc.* 10,808,037 OTHER DIVERSIFIED FINANCIAL SERVICES2.2% Bank of America Corp. Citigroup, Inc. 46,661,606 PACKAGED FOODS & MEATS0.5% Mead Johnson Nutrition Co., Cl. A PHARMACEUTICALS5.7% Actavis PLC.* Bristol-Myers Squibb Co. Mallinckrodt PLC.* Mylan NV* Shire PLC. Teva Pharmaceutical Industries Ltd.# 122,985,806 RAILROADS0.9% Union Pacific Corp. 19,408,221 RENEWABLE ELECTRICITY0.4% TerraForm Power, Inc., Cl. A RESEARCH & CONSULTING SERVICES0.3% CoStar Group, Inc.* RESTAURANTS1.2% Darden Restaurants, Inc. McDonald's Corp. - 32 - THE ALGER FUNDS ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE RESTAURANTS(CONT.) Starbucks Corp. $ 26,746,525 SECURITY & ALARM SERVICES0.7% Tyco International PLC. 14,897,454 SEMICONDUCTOR EQUIPMENT1.2% Lam Research Corp. SunEdison, Inc.* SEMICONDUCTORS3.5% Altera Corp. Avago Technologies Ltd. Broadcom Corp., Cl. A Micron Technology, Inc.* NXP Semiconductors NV* 75,222,878 SOFT DRINKS1.0% PepsiCo, Inc. 21,696,872 SPECIALIZED FINANCE0.6% McGraw Hill Financial, Inc. SPECIALTY CHEMICALS1.1% PPG Industries, Inc. 24,482,380 SPECIALTY STORES0.9% Signet Jewelers Ltd. 18,536,766 SYSTEMS SOFTWARE2.5% Microsoft Corp. Oracle Corp. ServiceNow, Inc.* 53,631,929 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS6.5% Apple, Inc. 132,598,302 Western Digital Corp. 140,407,728 TOBACCO0.7% Altria Group, Inc. TRADING COMPANIES & DISTRIBUTORS1.2% HD Supply Holdings, Inc.* 24,924,900 WIRELESS TELECOMMUNICATION SERVICES0.6% SBA Communications Corp., Cl. A* 13,516,194 TOTAL COMMON STOCKS (Cost $1,734,665,230) PREFERRED STOCKS0.4% SHARES VALUE ADVERTISING0.0% Choicestream, Inc., Cl. A* ,@,(a) Choicestream, Inc., Cl. B* ,@,(a) APPLICATION SOFTWARE0.2% Palantir Technologies, Inc., Cl. B* ,@ - 33 - THE ALGER FUNDS ALGER CAPITAL APPRECIATION FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) PREFERRED STOCKS(CONT.) SHARES VALUE APPLICATION SOFTWARE(CONT.) Palantir Technologies, Inc., Cl. D* ,@ $ PHARMACEUTICALS0.2% Intarcia Therapeutics, Inc.* ,@ TOTAL PREFERRED STOCKS (Cost $8,711,512) MASTER LIMITED PARTNERSHIP2.6% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS2.6% The Blackstone Group LP. The Carlyle Group LP. 56,642,970 TOTAL MASTER LIMITED PARTNERSHIP (Cost $44,060,296) REAL ESTATE INVESTMENT TRUST0.5% SHARES VALUE MORTGAGE0.5% Blackstone Mortgage Trust, Inc., Cl. A (Cost $9,732,550) Total Investments (Cost $1,797,169,588) (b) 98.6% Other Assets in Excess of Liabilities 1.4% NET ASSETS 100.0% $ 2,154,366,347 # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $1,819,850,935, amounted to $305,405,235 which consisted of aggregate gross unrealized appreciation of $338,856,227 and aggregate gross unrealized depreciation of $33,450,992. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $24,057 $39,818 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.01% Choicestream, Inc., Cl. B 7/10/2014 0.04% Intarcia Therapeutics, Inc. 3/27/2014 0.16% Palantir Technologies, Inc., Cl. A 10/07/2014 0.05% Palantir Technologies, Inc., Cl. B 10/07/2014 0.20% Palantir Technologies, Inc., Cl. D 10/14/2014 0.03% Total $10,662,748 0.49% See Notes to Financial Statements. - 34 - THE ALGER FUNDS ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS97.6% SHARES VALUE AUSTRALIA0.5% DIVERSIFIED METALS & MINING0.5% BHP Billiton Ltd. $ (Cost $1,174,854) BELGIUM2.1% BREWERS1.9% Anheuser-Busch InBev NV OIL & GAS STORAGE & TRANSPORTATION0.2% Euronav NV* TOTAL BELGIUM (Cost $3,856,004) CANADA3.2% INTEGRATED OIL & GAS2.3% Canadian Natural Resources Ltd. Suncor Energy, Inc. RAILROADS0.9% Canadian National Railway, Co. TOTAL CANADA (Cost $7,993,478) CHINA10.9% ALUMINUM0.4% China Hongqiao Group Ltd. CONSTRUCTION & ENGINEERING0.7% China State Construction International Holdings Ltd. CONSTRUCTION MATERIALS0.3% Anhui Conch Cement Co., Ltd. DIVERSIFIED BANKS2.3% China Construction Bank Corp. China Merchants Bank Co., Ltd. ELECTRICAL COMPONENTS & EQUIPMENT0.5% Jiangnan Group Ltd. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS0.2% Huadian Fuxin Energy Corp., Ltd. INDUSTRIAL MACHINERY0.4% Xinyi Solar Holdings Ltd. INTERNET RETAIL0.5% Vipshop Holdings Ltd.#* INTERNET SOFTWARE & SERVICES3.0% Alibaba Group Holding Ltd.#* Baidu, Inc.#* Tencent Holdings Ltd. - 35 - THE ALGER FUNDS ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE CHINA(CONT.) LIFE & HEALTH INSURANCE1.1% Ping An Insurance Group Co., of China Ltd. $ REAL ESTATE DEVELOPMENT0.5% China Overseas Land & Investment Ltd. REGIONAL BANKS0.5% Chongqing Rural Commercial Bank Co., Ltd. WIRELESS TELECOMMUNICATION SERVICES0.5% China Mobile Ltd. TOTAL CHINA (Cost $21,664,114) 23,936,061 DENMARK1.7% BIOTECHNOLOGY0.9% Bavarian Nordic A/S* PHARMACEUTICALS0.8% Novo Nordisk A/S TOTAL DENMARK (Cost $3,788,162) FRANCE5.6% BIOTECHNOLOGY0.6% Innate Pharma SA* BROADCASTING1.0% Numericable-SFR SAS* ENGINEERING SOFTWARE0.6% Dassault Systemes HEALTH CARE EQUIPMENT0.2% DBV Technologies SA* HEALTH CARE SUPPLIES1.0% Essilor International SA HOME ENTERTAINMENT SOFTWARE1.2% UBISOFT Entertainment* INTEGRATED OIL & GAS1.0% TOTAL SA TOTAL FRANCE (Cost $10,508,228) 12,313,103 GERMANY7.5% AUTO PARTS & EQUIPMENT1.0% Continental AG AUTOMOBILE MANUFACTURERS2.2% Bayerische Motoren Werke AG CABLE & SATELLITE0.5% Tele Columbus AG* (a) DIVERSIFIED CAPITAL MARKETS0.9% Deutsche Bank AG - 36 - THE ALGER FUNDS ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE GERMANY(CONT.) ELECTRICAL EQUIPMENT0.8% OSRAM Licht AG $ INDUSTRIAL MACHINERY0.7% KUKA AG SLM Solutions Group AG* INTERNET RETAIL0.5% United Internet AG SEMICONDUCTORS0.9% Infineon Technologies AG TOTAL GERMANY (Cost $15,386,574) 16,454,542 HONG KONG3.2% AIRLINES0.7% Cathay Pacific Airways Ltd. DIVERSIFIED REAL ESTATE ACTIVITIES0.8% Hongkong Land Holdings Ltd. LIFE & HEALTH INSURANCE1.7% AIA Group Ltd. TOTAL HONG KONG (Cost $5,480,856) INDIA2.5% CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS0.7% Tata Motors Ltd.# DIVERSIFIED BANKS1.2% HDFC Bank Ltd. PHARMACEUTICALS0.6% Sun Pharmaceutical Industries Ltd. TOTAL INDIA (Cost $4,703,100) INDONESIA0.4% CONSTRUCTION MATERIALS0.4% Indocement Tunggal Prakarsa Tbk PT (Cost $1,100,579) IRELAND1.0% LIFE SCIENCES TOOLS & SERVICES1.0% ICON PLC.#* (Cost $1,781,090) ITALY3.0% APPAREL ACCESSORIES & LUXURY GOODS0.8% Moncler SpA ASSET MANAGEMENT & CUSTODY BANKS0.9% Azimut Holding SpA - 37 - THE ALGER FUNDS ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE ITALY(CONT.) DIVERSIFIED BANKS1.3% Intesa Sanpaolo SpA $ TOTAL ITALY (Cost $5,575,075) JAPAN14.3% AUTOMOBILE MANUFACTURERS2.7% Toyota Motor Corp. COMMODITY CHEMICALS1.0% Toray Industries, Inc. DIVERSIFIED BANKS1.8% Mitsubishi UFJ Financial Group, Inc. DIVERSIFIED REAL ESTATE ACTIVITIES2.0% Mitsui Fudosan Co., Ltd. Sumitomo Realty & Development Co., Ltd. ELECTRICAL EQUIPMENT0.8% Daikin Industries Ltd. ELECTRONIC COMPONENTS1.0% Murata Manufacturing Co., Ltd. INDUSTRIAL MACHINERY2.4% FANUC Corp. Minebea Co., Ltd. INFRASTRUCTURE SOFTWARE0.5% SCSK Corp. INVESTMENT BANKING & BROKERAGE0.7% Daiwa Securities Group, Inc. SEMICONDUCTORS0.3% Tokyo Electron Ltd. TIRES & RUBBER1.1% Bridgestone Corp. TOTAL JAPAN (Cost $26,708,562) 31,346,791 LUXEMBOURG1.0% DIVERSIFIED REAL ESTATE ACTIVITIES1.0% Grand City Properties SA* (Cost $1,546,124) MEXICO1.4% CONSTRUCTION MATERIALS0.8% Cemex SAB de CV#* DIVERSIFIED REAL ESTATE ACTIVITIES0.6% Corporacion Inmobiliaria Vesta SAB de CV TOTAL MEXICO (Cost $3,490,777) - 38 - THE ALGER FUNDS ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE NETHERLANDS5.1% BROADCASTING1.6% Altice SA* $ DIVERSIFIED BANKS1.0% ING Groep NV* SEMICONDUCTOR EQUIPMENT1.0% ASML Holding NV# SEMICONDUCTORS1.5% NXP Semiconductors NV* TOTAL NETHERLANDS (Cost $7,973,517) 11,195,378 NORWAY1.0% DIVERSIFIED BANKS1.0% DNB ASA (Cost $2,065,025) PERU0.7% DIVERSIFIED BANKS0.7% Credicorp Ltd. (Cost $1,300,142) PORTUGAL0.8% BROADCASTING0.8% NOS SGPS SA (Cost $1,677,960) SOUTH AFRICA0.6% PHARMACEUTICALS0.6% Aspen Pharmacare Holdings Ltd. (Cost $955,465) SOUTH KOREA1.6% SEMICONDUCTORS1.6% Samsung Electronics Co., Ltd. (Cost $3,080,050) SPAIN2.3% ELECTRIC UTILITIES1.4% Iberdrola SA Red Electrica Corp., SA INVESTMENT BANKING & BROKERAGE0.9% CaixaBank SA TOTAL SPAIN (Cost $5,095,842) SWEDEN3.5% AUTO PARTS & EQUIPMENT1.2% Autoliv, Inc. BIOTECHNOLOGY1.6% Swedish Orphan Biovitrum AB* - 39 - THE ALGER FUNDS ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE SWEDEN(CONT.) BUILDING PRODUCTS0.5% Assa Abloy AB $ INDUSTRIAL MACHINERY0.2% Arcam AB* TOTAL SWEDEN (Cost $6,229,948) SWITZERLAND5.1% PACKAGED FOODS & MEATS1.5% Nestle SA PHARMACEUTICALS3.6% Novartis AG Roche Holding AG TOTAL SWITZERLAND (Cost $10,859,136) 11,119,135 UNITED KINGDOM11.2% DIVERSIFIED BANKS1.0% Lloyds Banking Group PLC. HOUSEHOLD PRODUCTS1.6% Reckitt Benckiser Group PLC. INDUSTRIAL GASES1.3% Essentra PLC. INTERNET RETAIL0.8% Just Eat PLC.* MULTI-UTILITIES0.8% National Grid PLC. OIL & GAS EQUIPMENT & SERVICES0.6% Petrofac Ltd. PHARMACEUTICALS1.7% Shire PLC. TOBACCO1.1% British American Tobacco PLC. TRADING COMPANIES & DISTRIBUTION1.1% Ashtead Group PLC. WIRELESS TELECOMMUNICATION SERVICES1.2% Vodafone Group PLC. TOTAL UNITED KINGDOM (Cost $22,231,380) 24,681,814 UNITED STATES7.4% APPLICATION SOFTWARE0.8% Mobileye NV* AUTO PARTS & EQUIPMENT0.8% Delphi Automotive PLC. - 40 - THE ALGER FUNDS ALGER INTERNATIONAL GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE UNITED STATES(CONT.) CABLE & SATELLITE1.3% Liberty Global PLC.* $ INDUSTRIAL MACHINERY0.5% Ingersoll-Rand PLC. OIL & GAS EQUIPMENT & SERVICES0.5% Weatherford International PLC.* PHARMACEUTICALS2.3% Actavis PLC.* Jazz Pharmaceuticals PLC.* SEMICONDUCTORS1.2% Avago Technologies Ltd. TOTAL UNITED STATES (Cost $13,369,691) 16,158,911 TOTAL COMMON STOCKS (Cost $189,595,733) 214,414,805 Total Investments (Cost $189,595,733) (b) 97.6% 214,414,805 Other Assets in Excess of Liabilities 2.4% NET ASSETS 100.0% $ # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers.These securities are however deemed to be liquid and represent 0.5% of the net assets of the Portfolio. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $191,447,042, amounted to $22,967,763 which consisted of aggregate gross unrealized appreciation of $37,165,147 and aggregate gross unrealized depreciation of $14,197,384. * Non-income producing security. See Notes to Financial Statements - 41 - THE ALGER FUNDS ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS92.5% SHARES VALUE AEROSPACE & DEFENSE1.4% Hexcel Corp. $ TransDigm Group, Inc. AIRLINES1.9% Spirit Airlines, Inc.* United Continental Holdings, Inc.* ALTERNATIVE CARRIERS1.7% Level 3 Communications, Inc.* Zayo Group Holdings, Inc.* APPAREL ACCESSORIES & LUXURY GOODS2.4% Hanesbrands, Inc. PVH Corp. Under Armour, Inc., Cl. A* APPAREL RETAIL1.0% L Brands, Inc. Urban Outfitters, Inc.* APPLICATION SOFTWARE2.5% ACI Worldwide, Inc.* Aspen Technology, Inc.* Autodesk, Inc.* Mobileye NV* Palantir Technologies, Inc., Cl. A* ,@ Synchronoss Technologies, Inc.* ASSET MANAGEMENT & CUSTODY BANKS1.0% WisdomTree Investments, Inc. AUTO PARTS & EQUIPMENT2.0% BorgWarner, Inc. Delphi Automotive PLC. WABCO Holdings, Inc.* AUTOMOBILE MANUFACTURERS0.7% Tesla Motors, Inc.* AUTOMOTIVE RETAIL0.7% Advance Auto Parts, Inc. BIOTECHNOLOGY5.7% Alkermes PLC.* BioMarin Pharmaceutical, Inc.* Bluebird Bio, Inc.* Celldex Therapeutics, Inc.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* - 42 - THE ALGER FUNDS ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE BIOTECHNOLOGY(CONT.) Medivation, Inc.* $ Portola Pharmaceuticals, Inc.* Receptos, Inc.* United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* BUILDING PRODUCTS3.5% Allegion PLC. AO Smith Corp. Fortune Brands Home & Security, Inc. Lennox International, Inc. NCI Building Systems, Inc.* COMMUNICATIONS EQUIPMENT2.6% Arista Networks, Inc.* ARRIS Group, Inc.* F5 Networks, Inc.* COMPUTER STORAGE & PERIPHERALS0.3% SanDisk Corp. CONSTRUCTION MATERIALS1.3% Eagle Materials, Inc. Martin Marietta Materials, Inc. Vulcan Materials Co. CONSUMER ELECTRONICS0.2% Harman International Industries, Inc. DATA PROCESSING & OUTSOURCED SERVICES3.5% Alliance Data Systems Corp.* Fiserv, Inc.* Vantiv, Inc., CL. A* WEX, Inc.* DISTILLERS & VINTNERS0.3% Constellation Brands Inc., Cl. A DIVERSIFIED COMMERCIAL & PROFESSIONAL SERVICES0.4% Digital Globe, Inc.* DRUG RETAIL1.1% Rite Aid Corp.* ELECTRICAL COMPONENTS & EQUIPMENT1.9% Acuity Brands, Inc. Hubbell, Inc., Cl. B - 43 - THE ALGER FUNDS ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE ELECTRONIC COMPONENTS0.2% Belden, Inc. $ FOOD RETAIL1.3% The Kroger Co. Whole Foods Market, Inc. GENERAL MERCHANDISE STORES1.9% Dollar General Corp. Dollar Tree, Inc.* HEALTH CARE EQUIPMENT1.3% DexCom, Inc.* Hologic, Inc.* HEALTH CARE FACILITIES2.2% Acadia Healthcare Co., Inc.* Tenet Healthcare Corporation* Universal Health Services, Inc., Cl. B HEALTH CARE SERVICES0.9% Omnicare, Inc. Team Health Holdings, Inc.* HOME FURNISHING RETAIL0.3% Williams-Sonoma, Inc. HOMEBUILDING0.6% Toll Brothers, Inc.* HOMEFURNISHING RETAIL0.4% Restoration Hardware Holdings, Inc.* HOTELS RESORTS & CRUISE LINES2.9% La Quinta Holdings, Inc.* Norwegian Cruise Line Holdings Ltd.* Royal Caribbean Cruises Ltd. Wyndham Worldwide Corporation HOUSEWARES & SPECIALTIES1.7% Jarden Corp.* The Clorox Co. HUMAN RESOURCE & EMPLOYMENT SERVICES0.6% Robert Half International, Inc. INDUSTRIAL MACHINERY1.3% Graco, Inc. Ingersoll-Rand PLC. - 44 - THE ALGER FUNDS ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE INTERNET RETAIL1.2% NetFlix, Inc.* $ TripAdvisor, Inc.* INTERNET SOFTWARE & SERVICES5.7% Cornerstone OnDemand, Inc.* Criteo SA#* DealerTrack Holdings, Inc.* Demandware, Inc.* GrubHub, Inc.* Hortonworks, Inc.* LendingClub Corp.* LinkedIn Corp., Cl. A* Shutterstock, Inc.* INVESTMENT BANKING & BROKERAGE0.8% TD Ameritrade Holding Corp. LEISURE PRODUCTS0.5% Coach, Inc. MANAGED HEALTH CARE0.8% Centene Corp.* MOVIES & ENTERTAINMENT0.3% Live Nation Entertainment, Inc.* MULTI-LINE INSURANCE0.5% Hartford Financial Services Group, Inc. OIL & GAS DRILLING0.5% Patterson-UTI Energy, Inc. OIL & GAS EQUIPMENT & SERVICES0.4% Weatherford International PLC.* OIL & GAS EXPLORATION & PRODUCTION2.4% PDC Energy, Inc.* QEP Resources, Inc. Range Resources Corp. RSP Permian, Inc.* Viper Energy Partners LP OIL & GAS REFINING & MARKETING0.4% HollyFrontier Corp. PAPER PACKAGING0.5% Packaging Corp., of America PHARMACEUTICALS2.1% Jazz Pharmaceuticals PLC.* Lannett Co., Inc.* Mallinckrodt PLC.* - 45 - THE ALGER FUNDS ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE PHARMACEUTICALS(CONT.) Pacira Pharmaceuticals, Inc.* $ REAL ESTATE SERVICES0.5% Jones Lang LaSalle, Inc. REGIONAL BANKS0.6% Signature Bank* RENEWABLE ELECTRICITY0.9% TerraForm Power, Inc., Cl. A RESEARCH & CONSULTING SERVICES1.7% CoStar Group, Inc.* Verisk Analytics, Inc., Cl. A* RESTAURANTS3.1% Bloomin' Brands, Inc. Diamond Resorts International, Inc.* Jack in the Box, Inc. Restaurant Brands International, Inc. SECURITY & ALARM SERVICES0.2% Tyco International PLC. SEMICONDUCTOR EQUIPMENT1.2% Lam Research Corp. SunEdison, Inc.* SEMICONDUCTORS5.4% Altera Corp. Avago Technologies Ltd. Micron Technology, Inc.* Microsemi Corp.* NXP Semiconductors NV* Qorvo, Inc.* Skyworks Solutions, Inc. 10,859,135 SPECIALIZED FINANCE1.9% McGraw Hill Financial, Inc. Moody's Corp. SPECIALTY CHEMICALS1.5% Axalta Coating Systems Ltd.* The Sherwin-Williams Co. SPECIALTY STORES3.8% Cabela's, Inc.* Party City Holdco, Inc.* Signet Jewelers Ltd. The Michaels Cos, Inc.* - 46 - THE ALGER FUNDS ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE SPECIALTY STORES(CONT.) Tractor Supply Co. $ Ulta Salon, Cosmetics & Fragrance, Inc.* SYSTEMS SOFTWARE1.1% ServiceNow, Inc.* TECHNOLOGY HARDWARE STORAGE & PERIPHERALS0.9% Nimble Storage, Inc.* Western Digital Corp. TRADING COMPANIES & DISTRIBUTORS1.2% HD Supply Holdings, Inc.* WIRELESS TELECOMMUNICATION SERVICES0.7% SBA Communications Corp., Cl. A* TOTAL COMMON STOCKS (Cost $166,455,213) PREFERRED STOCKS1.5% SHARES VALUE APPLICATION SOFTWARE0.3% Palantir Technologies, Inc., Cl. B* ,@ Palantir Technologies, Inc., Cl. D* ,@ BIOTECHNOLOGY0.5% Prosetta Biosciences, Inc.* ,@,(a) PHARMACEUTICALS0.7% Tolero Pharmaceuticals, Inc.* ,@,(a) TOTAL PREFERRED STOCKS (Cost $2,979,689) REAL ESTATE INVESTMENT TRUST2.5% SHARES VALUE HEALTH CARE0.4% Omega Healthcare Investors, Inc. OFFICE0.6% CyrusOne, Inc. SPECIALIZED1.5% Crown Castle International Corp. Extra Space Storage, Inc. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $5,216,096) Total Investments (Cost $174,650,998) (b) 96.5% Other Assets in Excess of Liabilities 3.5% NET ASSETS 100.0% $ - 47 - THE ALGER FUNDS ALGER MID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $176,085,633, amounted to $19,101,968 which consisted of aggregate gross unrealized appreciation of $24,908,291 and aggregate gross unrealized depreciation of $5,806,323. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Palantir Technologies, Inc., Cl. A 10/07/2014 $ $ 0.06% Palantir Technologies, Inc., Cl. B 10/07/2014 0.23% Palantir Technologies, Inc., Cl. D 10/14/2014 0.03% Prosetta Biosciences, Inc. 2/06/2015 0.49% Tolero Pharmaceuticals, Inc. 8/01/2014 0.50% Tolero Pharmaceuticals, Inc. 10/31/2014 0.24% Total $3,134,367 1.55% See Notes to Financial Statements - 48 - THE ALGER FUNDS ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS93.4% SHARES VALUE AEROSPACE & DEFENSE1.0% Hexcel Corp. $ AIRLINES0.7% Spirit Airlines, Inc.* ALTERNATIVE CARRIERS0.5% Zayo Group Holdings, Inc.* APPAREL ACCESSORIES & LUXURY GOODS1.9% Carter's, Inc. G-III Apparel Group Ltd.* Hanesbrands, Inc. 13,683,178 APPLICATION SOFTWARE3.9% Blackbaud, Inc. Fair Isaac Corp. Mobileye NV* Palantir Technologies, Inc., Cl. A* ,@ PTC, Inc.* Splunk, Inc.* Synchronoss Technologies, Inc.* Tyler Technologies, Inc.* 28,184,887 ASSET MANAGEMENT & CUSTODY BANKS0.9% WisdomTree Investments, Inc. AUTO PARTS & EQUIPMENT2.7% American Axle & Manufacturing Holdings, Inc.* Lear Corp. WABCO Holdings, Inc.* 19,718,525 AUTOMOTIVE RETAIL0.5% Penske Automotive Group, Inc. BIOTECHNOLOGY7.4% Aduro Biotech, Inc.* Alkermes PLC.* Bluebird Bio, Inc.* Celldex Therapeutics, Inc.* Cepheid, Inc.* Clovis Oncology, Inc.* Dyax Corp.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* Ironwood Pharmaceuticals, Inc.* Medivation, Inc.* Neurocrine Biosciences, Inc.* Portola Pharmaceuticals, Inc.* Receptos, Inc.* United Therapeutics Corp.* 54,224,981 - 49 - THE ALGER FUNDS ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE BUILDING PRODUCTS4.9% Allegion PLC. $ AO Smith Corp. Fortune Brands Home & Security, Inc. Lennox International, Inc. Masonite International Corp.* NCI Building Systems, Inc.* 35,777,200 CABLE & SATELLITE0.5% AMC Networks, Inc.* COMMODITY CHEMICALS1.0% Calgon Carbon Corp. COMMUNICATIONS EQUIPMENT1.3% Arista Networks, Inc.* ARRIS Group, Inc.* CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS0.9% Wabtec Corp. CONSTRUCTION MATERIALS1.2% Eagle Materials, Inc. Vulcan Materials Co. CONSUMER ELECTRONICS0.4% Harman International Industries, Inc. CONSUMER FINANCE0.5% PRA Group, Inc.* DATA PROCESSING & OUTSOURCED SERVICES4.8% Broadridge Financial Solutions Euronet Worldwide, Inc.* MAXIMUS, Inc. Total System Services, Inc. Vantiv, Inc., CL. A* WEX, Inc.* 34,910,141 DISTRIBUTORS0.6% LKQ Corp.* DRUG RETAIL1.3% Diplomat Pharmacy, Inc.* Rite Aid Corp.* EDUCATION SERVICES0.9% Grand Canyon Education, Inc.* ELECTRICAL COMPONENTS & EQUIPMENT1.7% Acuity Brands, Inc. - 50 - THE ALGER FUNDS ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE ELECTRICAL COMPONENTS & EQUIPMENT(CONT.) Hubbell, Inc., Cl. B $ 12,514,068 ELECTRONIC COMPONENTS0.9% Belden, Inc. ELECTRONIC EQUIPMENT MANUFACTURERS0.6% FEI Co. ENVIRONMENTAL & FACILITIES SERVICES0.9% Waste Connections, Inc. FOOD DISTRIBUTORS0.8% United Natural Foods, Inc.* HEALTH CARE EQUIPMENT1.4% Abaxis, Inc. DexCom, Inc.* IDEXX Laboratories, Inc.* HEALTH CARE FACILITIES2.1% Acadia Healthcare Co., Inc.* Healthsouth Corp. Tenet Healthcare Corporation* 15,183,332 HEALTH CARE SERVICES0.7% Team Health Holdings, Inc.* HEALTH CARE SUPPLIES1.0% LDR Holding Corp.* The Cooper Cos., Inc. HOME FURNISHING RETAIL0.6% Williams-Sonoma, Inc. HOTELS RESORTS & CRUISE LINES0.5% La Quinta Holdings, Inc.* HOUSEHOLD APPLIANCES0.5% Helen of Troy Ltd.* HOUSEWARES & SPECIALTIES1.0% Jarden Corp.* HUMAN RESOURCE & EMPLOYMENT SERVICES0.5% Robert Half International, Inc. INDUSTRIAL MACHINERY1.4% Graco, Inc. Nordson Corp. 10,527,121 INTERNET SOFTWARE & SERVICES3.6% Criteo SA#* DealerTrack Holdings, Inc.* Demandware, Inc.* - 51 - THE ALGER FUNDS ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES(CONT.) GrubHub, Inc.* $ Limelight Networks, Inc.* Shutterstock, Inc.* 26,191,793 INVESTMENT BANKING & BROKERAGE0.3% Virtu Financial, Inc., Cl. A* LEISURE PRODUCTS0.7% Brunswick Corp. LIFE & HEALTH INSURANCE0.7% Symetra Financial Corp. LIFE SCIENCES TOOLS & SERVICES0.8% Mettler-Toledo International, Inc.* PRA Health Sciences, Inc.* MANAGED HEALTH CARE1.1% Centene Corp.* WellCare Health Plans, Inc.* MARINE0.3% Kirby Corp.* MOVIES & ENTERTAINMENT0.9% Lions Gate Entertainment Corp. Rentrak Corp.* OIL & GAS EQUIPMENT & SERVICES0.9% US Silica Holdings, Inc. Weatherford International PLC.* OIL & GAS EXPLORATION & PRODUCTION1.6% Diamondback Energy, Inc.* Range Resources Corp. Whiting Petroleum Corp.* OIL & GAS REFINING & MARKETING0.4% HollyFrontier Corp. OIL & GAS STORAGE & TRANSPORTATION0.8% Cheniere Energy Partners LP Holdings LLC PACKAGED FOODS & MEATS0.8% Hain Celestial Group, Inc.* PAPER PACKAGING1.7% Graphic Packaging Holding Co. Packaging Corp., of America 12,764,800 PHARMACEUTICALS2.7% Aerie Pharmaceuticals, Inc.* - 52 - THE ALGER FUNDS ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE PHARMACEUTICALS(CONT.) Jazz Pharmaceuticals PLC.* $ Lannett Co., Inc.* Mallinckrodt PLC.* Pacira Pharmaceuticals, Inc.* Tetraphase Pharmaceuticals, Inc.* 19,418,573 RAILROADS1.0% Genesee & Wyoming, Inc., Cl. A* REAL ESTATE SERVICES0.5% Jones Lang LaSalle, Inc. REGIONAL BANKS2.3% Investors Bancorp, Inc. Signature Bank* 16,612,868 RESEARCH & CONSULTING SERVICES0.7% CoStar Group, Inc.* RESTAURANTS3.8% Bloomin' Brands, Inc. Diamond Resorts International, Inc.* Jack in the Box, Inc. Papa John's International, Inc. Restaurant Brands International, Inc. 27,687,483 SEMICONDUCTOR EQUIPMENT1.2% Lam Research Corp. SunEdison, Inc.* SEMICONDUCTORS2.6% Cavium Networks, Inc.* Microsemi Corp.* Qorvo, Inc.* Skyworks Solutions, Inc. 18,693,741 SPECIALIZED CONSUMER SERVICES0.9% Service Corp. International SPECIALTY CHEMICALS1.6% Axalta Coating Systems Ltd.* PolyOne Corp. SPECIALTY STORES3.4% Cabela's, Inc.* Party City Holdco, Inc.* Signet Jewelers Ltd. The Michaels Cos, Inc.* Ulta Salon, Cosmetics & Fragrance, Inc.* 25,138,237 - 53 - THE ALGER FUNDS ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE SYSTEMS SOFTWARE2.7% Proofpoint, Inc.* $ ServiceNow, Inc.* Tableau Software, Inc., Cl. A* TubeMogul, Inc.* 19,969,768 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS1.0% Electronics For Imaging, Inc.* Super Micro Computer, Inc.* TRADING COMPANIES & DISTRIBUTORS1.2% HD Supply Holdings, Inc.* TRUCKING0.8% Saia, Inc.* TOTAL COMMON STOCKS (Cost $571,555,208) PREFERRED STOCKS0.8% SHARES VALUE APPLICATION SOFTWARE0.4% Palantir Technologies, Inc., Cl. B* ,@ Palantir Technologies, Inc., Cl. D* ,@ BIOTECHNOLOGY0.1% Prosetta Biosciences, Inc.* ,@,(a) PHARMACEUTICALS0.3% Intarcia Therapeutics, Inc.* ,@ TOTAL PREFERRED STOCKS (Cost $5,114,017) MASTER LIMITED PARTNERSHIP0.4% SHARES VALUE INVESTMENT BANKING & BROKERAGE0.4% Lazard Ltd., Cl. A (Cost $2,986,647) REAL ESTATE INVESTMENT TRUST3.7% SHARES VALUE HOTELS & RESORTS0.9% Pebblebrook Hotel Trust OFFICE1.1% Alexandria Real Estate Equities, Inc. CyrusOne, Inc. SPECIALIZED1.7% Lamar Advertising Co. - 54 - THE ALGER FUNDS ALGER SMID CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST(CONT.) SHARES VALUE SPECIALIZED(CONT.) Sovran Self Storage, Inc. $ 5,733,871 12,292,045 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $24,014,326) Total Investments (Cost $603,670,198) (b) 98.3% Other Assets in Excess of Liabilities 1.7% 12,065,882 NET ASSETS 100.0% $ 729,581,364 # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $606,002,119, amounted to $111,513,363 which consisted of aggregate gross unrealized appreciation of $126,049,005 and aggregate gross unrealized depreciation of $14,535,642. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Intarcia Therapeutics, Inc. 3/24/2014 $1,597,378 $ 0.30% Palantir Technologies, Inc., Cl. A 10/07/2014 0.08% Palantir Technologies, Inc., Cl. B 10/07/2014 0.33% Palantir Technologies, Inc., Cl. D 10/14/2014 0.04% Prosetta Biosciences, Inc. 2/06/2015 0.14% Total $6,454,594 0.89% See Notes to Financial Statements - 55 - THE ALGER FUNDS ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS96.8% SHARES VALUE AEROSPACE & DEFENSE1.6% Esterline Technologies Corp.* $ Hexcel Corp. AIRLINES0.7% Spirit Airlines, Inc.* APPAREL ACCESSORIES & LUXURY GOODS1.1% G-III Apparel Group Ltd.* APPLICATION SOFTWARE14.3% ACI Worldwide, Inc.* American Software, Inc., Cl. A ANSYS, Inc.* Blackbaud, Inc. Fair Isaac Corp. Guidewire Software, Inc.* Manhattan Associates, Inc.* NetScout Systems, Inc.* PROS Holdings, Inc.* SolarWinds, Inc.* Synchronoss Technologies, Inc.* Tyler Technologies, Inc.* ASSET MANAGEMENT & CUSTODY BANKS1.1% WisdomTree Investments, Inc. AUTO PARTS & EQUIPMENT1.7% American Axle & Manufacturing Holdings, Inc.* Tenneco, Inc.* AUTOMOTIVE RETAIL0.7% Lithia Motors, Inc., Cl. A BIOTECHNOLOGY8.8% Bluebird Bio, Inc.* Celldex Therapeutics, Inc.* Cepheid, Inc.* Clovis Oncology, Inc.* Dyax Corp.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* Ironwood Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Juno Therapeutics, Inc.* Neurocrine Biosciences, Inc.* Portola Pharmaceuticals, Inc.* Receptos, Inc.* TESARO, Inc.* Ultragenyx Pharmaceutical, Inc.* 20,108,478 - 56 - THE ALGER FUNDS ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE BUILDING PRODUCTS1.7% AO Smith Corp. $ NCI Building Systems, Inc.* COMMODITY CHEMICALS0.9% Calgon Carbon Corp. COMMUNICATIONS EQUIPMENT0.7% ARRIS Group, Inc.* CONSUMER FINANCE0.5% PRA Group, Inc.* DATA PROCESSING & OUTSOURCED SERVICES2.2% Euronet Worldwide, Inc.* MAXIMUS, Inc. WEX, Inc.* DRUG RETAIL0.3% Diplomat Pharmacy, Inc.* EDUCATION SERVICES0.8% Grand Canyon Education, Inc.* ELECTRONIC COMPONENTS2.2% Belden, Inc. Dolby Laboratories Inc., Cl. A DTS, Inc.* ELECTRONIC EQUIPMENT MANUFACTURERS5.1% Cognex Corp.* FEI Co. FLIR Systems, Inc. FOOD DISTRIBUTORS0.8% United Natural Foods, Inc.* FOOD RETAIL0.8% Smart & Final Stores, Inc.* FOOTWEAR0.9% Skechers U.S.A. Inc., Cl. A* GENERAL MERCHANDISE STORES1.3% Burlington Stores, Inc.* Tuesday Morning Corp.* HEALTH CARE EQUIPMENT5.4% Abaxis, Inc. Cantel Medical Corp. Cyberonics, Inc.* DexCom, Inc.* - 57 - THE ALGER FUNDS ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT(CONT.) GenMark Diagnostics, Inc.* $ 12,304,653 HEALTH CARE FACILITIES1.1% Acadia Healthcare Co., Inc.* Healthsouth Corp. HEALTH CARE SERVICES0.9% Team Health Holdings, Inc.* HEALTH CARE SUPPLIES2.4% Neogen Corp.* Quidel Corp.* HEALTH CARE TECHNOLOGY3.2% MedAssets, Inc.* Medidata Solutions, Inc.* HOMEFURNISHING RETAIL0.5% Restoration Hardware Holdings, Inc.* HUMAN RESOURCE & EMPLOYMENT SERVICES0.4% On Assignment, Inc.* INDUSTRIAL MACHINERY2.8% Proto Labs, Inc.* Sun Hydraulics Corp. INTERNET SOFTWARE & SERVICES6.6% Criteo SA#* Demandware, Inc.* GrubHub, Inc.* NIC, Inc. Shutterstock, Inc.* SPS Commerce, Inc.* 14,926,325 INVESTMENT BANKING & BROKERAGE0.5% Evercore Partners, Inc., Cl. A Virtu Financial, Inc., Cl. A* LEISURE PRODUCTS0.8% Brunswick Corp. LIFE & HEALTH INSURANCE0.4% American Equity Investment Life Holding Co. LIFE SCIENCES TOOLS & SERVICES2.3% Bio-Techne Corp. PRA Health Sciences, Inc.* - 58 - THE ALGER FUNDS ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE MANAGED HEALTH CARE0.7% Molina Healthcare, Inc.* $ MOVIES & ENTERTAINMENT0.7% Rentrak Corp.* OIL & GAS EQUIPMENT & SERVICES0.5% US Silica Holdings, Inc. OIL & GAS EXPLORATION & PRODUCTION2.0% Diamondback Energy, Inc.* Oasis Petroleum, Inc.* QEP Resources, Inc. OIL & GAS REFINING & MARKETING0.4% Delek US Holdings, Inc. PAPER PACKAGING0.7% Graphic Packaging Holding Co. PHARMACEUTICALS0.8% Aerie Pharmaceuticals, Inc.* Lannett Co., Inc.* Pacira Pharmaceuticals, Inc.* REGIONAL BANKS1.6% Bank of the Ozarks, Inc. Investors Bancorp, Inc. RENEWABLE ELECTRICITY0.7% TerraForm Power, Inc., Cl. A RESTAURANTS4.0% Bloomin' Brands, Inc. Diamond Resorts International, Inc.* Fiesta Restaurant Group, Inc.* Jack in the Box, Inc. Papa John's International, Inc. SEMICONDUCTORS2.8% Cavium Networks, Inc.* Diodes, Inc.* Microsemi Corp.* Monolithic Power Systems, Inc. Qorvo, Inc.* SPECIALTY CHEMICALS1.5% Balchem Corp. SPECIALTY STORES0.7% Five Below, Inc.* - 59 - THE ALGER FUNDS ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE SYSTEMS SOFTWARE2.1% Proofpoint, Inc.* $ Rovi Corp.* TubeMogul, Inc.* TRADING COMPANIES & DISTRIBUTORS0.8% Watsco, Inc. TRUCKING1.3% Saia, Inc.* Swift Transportation Co.* TOTAL COMMON STOCKS (Cost $197,057,655) PREFERRED STOCKS0.3% SHARES VALUE BIOTECHNOLOGY0.1% Prosetta Biosciences, Inc.* ,@,(a) PHARMACEUTICALS0.2% Tolero Pharmaceuticals, Inc.* ,@,(a) TOTAL PREFERRED STOCKS (Cost $675,194) RIGHTS% SHARES VALUE BIOTECHNOLOGY% Neuralstem, Inc., 1/8/2019*  (Cost $0)  REAL ESTATE INVESTMENT TRUST2.2% SHARES VALUE HOTELS & RESORTS0.7% Pebblebrook Hotel Trust OFFICE0.6% Dupont Fabros Technology, Inc. SPECIALIZED0.9% Sovran Self Storage, Inc. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,299,507) Total Investments (Cost $202,032,356) (b) 99.3% Other Assets in Excess of Liabilities 0.7% NET ASSETS 100.0% $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $202,931,563, amounted to $23,479,507 which consisted of aggregate gross unrealized appreciation of $30,761,431 and aggregate gross unrealized depreciation of $7,281,924. * Non-income producing security. - 60 - THE ALGER FUNDS ALGER SMALL CAP GROWTH FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Prosetta Biosciences, Inc. 2/06/2015 $ $ 0.10% Tolero Pharmaceuticals, Inc. 10/31/2014 0.20% Total $675,194 0.30% See Notes to Financial Statements. - 61 - THE ALGER FUNDS ALGER GROWTH OPPORTUNITES FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS90.4% SHARES VALUE APPLICATION SOFTWARE23.8% ACI Worldwide, Inc.* $ American Software, Inc., Cl. A ANSYS, Inc.* Blackbaud, Inc. Fair Isaac Corp. Guidewire Software, Inc.* Manhattan Associates, Inc.* NetScout Systems, Inc.* PROS Holdings, Inc.* SolarWinds, Inc.* Synchronoss Technologies, Inc.* Tyler Technologies, Inc.* ASSET MANAGEMENT & CUSTODY BANKS1.7% WisdomTree Investments, Inc. BIOTECHNOLOGY3.9% Cepheid, Inc.* Incyte Corp.* ELECTRONIC COMPONENTS3.9% Dolby Laboratories Inc., Cl. A DTS, Inc.* ELECTRONIC EQUIPMENT MANUFACTURERS6.3% Cognex Corp.* FEI Co. FLIR Systems, Inc. HEALTH CARE EQUIPMENT9.8% Abaxis, Inc. Cantel Medical Corp. Cyberonics, Inc.* GenMark Diagnostics, Inc.* HEALTH CARE SUPPLIES5.3% Align Technology, Inc.* Neogen Corp.* Quidel Corp.* HEALTH CARE TECHNOLOGY5.3% MedAssets, Inc.* Medidata Solutions, Inc.* INDUSTRIAL MACHINERY4.9% Proto Labs, Inc.* - 62 - THE ALGER FUNDS ALGER GROWTH OPPORTUNITES FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE INDUSTRIAL MACHINERY(CONT.) Sun Hydraulics Corp. $ INTERNET SOFTWARE & SERVICES11.2% Criteo SA#* Demandware, Inc.* NIC, Inc. Shutterstock, Inc.* SPS Commerce, Inc.* LIFE SCIENCES TOOLS & SERVICES2.9% Bio-Techne Corp. MOVIES & ENTERTAINMENT1.0% Rentrak Corp.* RESEARCH & CONSULTING SERVICES0.9% CoStar Group, Inc.* RESTAURANTS2.1% Fiesta Restaurant Group, Inc.* SEMICONDUCTOR EQUIPMENT0.7% SunEdison, Inc.* SEMICONDUCTORS0.6% Diodes, Inc.* SPECIALTY CHEMICALS2.8% Balchem Corp. SYSTEMS SOFTWARE3.3% Rovi Corp.* TubeMogul, Inc.* TOTAL COMMON STOCKS (Cost $21,961,765) PREFERRED STOCKS0.3% SHARES VALUE PHARMACEUTICALS0.3% Intarcia Therapeutics, Inc.* ,@ Tolero Pharmaceuticals, Inc.* ,@,(a) TOTAL PREFERRED STOCKS (Cost $55,037) Total Investments (Cost $22,016,802) (b) 90.7% Other Assets in Excess of Liabilities 9.3% NET ASSETS 100.0% $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. - 63 - THE ALGER FUNDS ALGER GROWTH OPPORTUNITES FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $22,033,616, amounted to $516,452 which consisted of aggregate gross unrealized appreciation of $1,138,354 and aggregate gross unrealized depreciation of $621,902. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Intarcia Therapeutics, Inc. 3/27/2014 $24,583 $ 0.14% Tolero Pharmaceuticals, Inc. 10/31/2014 0.12% Total $63,850 0.26% See Notes to Financial Statements. - 64 - THE ALGER FUNDS ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS—89.4% SHARES VALUE BIOTECHNOLOGY—36.7% ACADIA Pharmaceuticals, Inc.* 34,800 $ 1,189,116 Aduro Biotech, Inc.* 16,950 430,530 Alexion Pharmaceuticals, Inc.* 12,150 2,056,144 Amicus Therapeutics, Inc.* 143,550 1,444,113 Anacor Pharmaceuticals, Inc.* 32,900 1,733,501 Atara Biotherapeutics, Inc.* 5,400 223,830 Avalanche Biotechnologies, Inc.* 16,600 528,876 Bavarian Nordic A/S* 17,450 823,930 Biogen, Inc.* 22,150 8,282,549 BioMarin Pharmaceutical, Inc.* 31,550 3,535,177 Bluebird Bio, Inc.* 16,350 2,177,656 Blueprint Medicines Corp.* 15,000 283,050 Calithera Biosciences, Inc.* 21,250 212,712 Celgene Corp.* 9,350 1,010,361 Celldex Therapeutics, Inc.* 64,300 1,543,200 Cepheid, Inc.* 8,600 482,460 Chimerix, Inc.* 28,300 962,200 Clovis Oncology, Inc.* 18,500 1,486,660 Coherus Biosciences, Inc.* 25,000 544,250 Dyax Corp.* 37,000 884,670 Gilead Sciences, Inc.* 91,100 9,156,461 Halozyme Therapeutics, Inc.* 76,150 1,132,350 Incyte Corp.* 28,500 2,769,060 Insys Therapeutics, Inc.* 10,450 549,357 Intercept Pharmaceuticals, Inc.* 22,600 5,713,506 Ironwood Pharmaceuticals, Inc.* 209,800 2,865,868 Juno Therapeutics, Inc.* 18,750 801,375 Karyopharm Therapeutics, Inc.* 16,200 439,992 Kite Pharma, Inc.* 11,950 602,041 Medivation, Inc.* 27,250 3,290,165 Neurocrine Biosciences, Inc.* 38,850 1,324,397 Novavax, Inc.* 78,650 607,965 Otonomy, Inc.* 23,600 619,264 Pfenex, Inc.* 32,650 435,878 Portola Pharmaceuticals, Inc.* 41,700 1,488,273 Puma Biotechnology, Inc.* 3,500 632,030 Receptos, Inc.* 13,950 2,055,393 Regeneron Pharmaceuticals, Inc.* 6,550 2,996,363 Spark Therapeutics, Inc.* 9,500 544,065 T2 Biosystems, Inc.* 35,200 544,544 TG Therapeutics, Inc.* 73,000 1,019,080 Ultragenyx Pharmaceutical, Inc.* 7,400 417,582 United Therapeutics Corp.* 17,750 2,834,498 Vericel Corp.* 196,093 649,068 Vertex Pharmaceuticals, Inc.* 17,300 2,132,744 75,456,304 DRUG RETAIL—3.6% CVS Caremark Corp. 18,500 1,836,865 - 65 - THE ALGER FUNDS ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE DRUG RETAIL(CONT.) Diplomat Pharmacy, Inc.* $ Rite Aid Corp.* Walgreens Boots Alliance, Inc. HEALTH CARE DISTRIBUTORS1.8% AmerisourceBergen Corp., Cl. A McKesson Corp. HEALTH CARE EQUIPMENT4.5% ABIOMED, Inc.* Becton Dickinson and Co. DexCom, Inc.* Edwards Lifesciences Corp.* Hill-Rom Holdings, Inc. Hologic, Inc.* Intuitive Surgical, Inc.* Nevro Corp.* Ocular Therapeutix, Inc.* HEALTH CARE FACILITIES7.7% Acadia Healthcare Co., Inc.* HCA Holdings, Inc.* Tenet Healthcare Corporation* Universal Health Services, Inc., Cl. B VCA Antech, Inc.* 15,773,577 HEALTH CARE SERVICES1.6% Omnicare, Inc. Team Health Holdings, Inc.* HEALTH CARE SUPPLIES0.3% The Cooper Cos., Inc. LIFE SCIENCES TOOLS & SERVICES2.1% PerkinElmer, Inc. PRA Health Sciences, Inc.* Thermo Fisher Scientific, Inc. Waters Corp.* MANAGED HEALTH CARE8.6% Aetna, Inc. Centene Corp.* Cigna Corp. HealthEquity, Inc.* Humana, Inc. UnitedHealth Group, Inc. WellCare Health Plans, Inc.* 17,793,089 - 66 - THE ALGER FUNDS ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE PHARMACEUTICALS22.5% Actavis PLC.* $ Aerie Pharmaceuticals, Inc.* Akorn, Inc.* Bristol-Myers Squibb Co. Cempra, Inc.* Dermira, Inc.* Emmaus Life Sciences, Inc.* ,@ Foamix Pharmaceuticals Ltd.* Intra-Cellular Therapies, Inc.* Jazz Pharmaceuticals PLC.* Lannett Co., Inc.* Mallinckrodt PLC.* Novo Nordisk A/S# Pacira Pharmaceuticals, Inc.* Perrigo Co., PLC. Pfizer, Inc. Shire PLC.# Tetraphase Pharmaceuticals, Inc.* 46,324,902 TOTAL COMMON STOCKS (Cost $158,787,753) PREFERRED STOCKS5.5% SHARES VALUE BIOTECHNOLOGY2.0% Prosetta Biosciences, Inc.* ,@,(a) PHARMACEUTICALS3.5% Catabasis Pharmaceuticals, Inc.* ,@,(a) Intarcia Therapeutics, Inc.* ,@ Tolero Pharmaceuticals, Inc.* ,@,(a) TOTAL PREFERRED STOCKS (Cost $11,270,545) RIGHTS% SHARES VALUE BIOTECHNOLOGY% Neuralstem, Inc., 1/8/2019*  PHARMACEUTICALS% Emmaus Life Sciences, Inc., 9/11/2018* ,@  TOTAL RIGHTS (Cost $0)  Total Investments (Cost $170,058,298) (b) 94.9% Other Assets in Excess of Liabilities 5.1% 10,525,275 NET ASSETS 100.0% $ - 67 - THE ALGER FUNDS ALGER HEALTH SCIENCES FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $173,365,066, amounted to $21,862,959 which consisted of aggregate gross unrealized appreciation of $31,308,939 and aggregate gross unrealized depreciation of $9,445,980. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Catabasis Pharmaceuticals, Inc. 3/16/2015 $2,000,000 $2,000,000 0.97% Emmaus Life Sciences, Inc. 9/09/2013 0.55% Emmaus Life Sciences, Inc. 6/06/2014 0.27% Emmaus Life Sciences, Inc. 9/09/2013 0 0 0.00% Intarcia Therapeutics, Inc. 3/27/2014 0.20% Prosetta Biosciences, Inc. 2/06/2015 1.96% Tolero Pharmaceuticals, Inc. 8/01/2014 1.60% Tolero Pharmaceuticals, Inc. 10/31/2014 0.80% Total $13,051,349 6.35% See Notes to Financial Statements - 68 - THE ALGER FUNDS ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2015 (Unaudited) COMMON STOCKS89.1% SHARES VALUE ADVERTISING0.0% Choicestream, Inc.* ,@,(a) $ AEROSPACE & DEFENSE4.5% General Dynamics Corp. Honeywell International, Inc. The Boeing Co. AIR FREIGHT & LOGISTICS0.7% United Parcel Service, Inc., Cl. B AIRPORT SERVICES0.8% Macquarie Infrastructure Co., LLC APPAREL RETAIL1.0% L Brands, Inc. ASSET MANAGEMENT & CUSTODY BANKS2.0% Ameriprise Financial, Inc. BlackRock, Inc. AUTO PARTS & EQUIPMENT1.9% Delphi Automotive PLC. Johnson Controls, Inc. AUTOMOBILE MANUFACTURERS0.5% General Motors Co. BIOTECHNOLOGY0.8% Gilead Sciences, Inc.* BREWERS0.5% Molson Coors Brewing Co., Cl. B CABLE & SATELLITE1.5% Comcast Corporation, Cl. A CASINOS & GAMING0.5% Las Vegas Sands Corp. COMMUNICATIONS EQUIPMENT1.9% Cisco Systems, Inc. QUALCOMM, Inc. CONSUMER ELECTRONICS0.5% Garmin Ltd. CONSUMER FINANCE0.6% Discover Financial Services DATA PROCESSING & OUTSOURCED SERVICES0.6% Xerox Corp. DIVERSIFIED BANKS4.6% JPMorgan Chase & Co. - 69 - THE ALGER FUNDS ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE DIVERSIFIED BANKS(CONT.) Wells Fargo & Co. $ DIVERSIFIED CHEMICALS0.8% The Dow Chemical Co. DRUG RETAIL2.0% CVS Caremark Corp. Walgreens Boots Alliance, Inc. FERTILIZERS & AGRICULTURAL CHEMICALS0.4% Potash Corporation of Saskatchewan, Inc. GENERAL MERCHANDISE STORES1.2% Target Corp. HEALTH CARE EQUIPMENT1.3% Becton Dickinson and Co. St. Jude Medical, Inc. HOME IMPROVEMENT RETAIL1.9% The Home Depot, Inc. HOTELS RESORTS & CRUISE LINES0.9% Royal Caribbean Cruises Ltd. HOUSEHOLD PRODUCTS1.4% The Procter & Gamble Co. HYPERMARKETS & SUPER CENTERS1.1% Wal-Mart Stores, Inc. INDUSTRIAL CONGLOMERATES2.1% General Electric Co. INTEGRATED OIL & GAS4.0% Exxon Mobil Corp. Royal Dutch Shell PLC.# INTEGRATED TELECOMMUNICATION SERVICES3.2% AT&T, Inc. Verizon Communications, Inc. INTERNET SOFTWARE & SERVICES2.8% Facebook, Inc., Cl. A* Google, Inc., Cl. A* Google, Inc., Cl. C* INVESTMENT BANKING & BROKERAGE2.4% Morgan Stanley TD Ameritrade Holding Corp. Virtu Financial, Inc., Cl. A* - 70 - THE ALGER FUNDS ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE LEISURE FACILITIES0.6% Six Flags Entertainment Corp. $ MANAGED HEALTH CARE1.9% Aetna, Inc. UnitedHealth Group, Inc. MOVIES & ENTERTAINMENT0.9% The Walt Disney Co. MULTI-LINE INSURANCE0.7% Hartford Financial Services Group, Inc. MULTI-UTILITIES0.7% Sempra Energy OIL & GAS EQUIPMENT & SERVICES0.9% Halliburton Company OIL & GAS EXPLORATION & PRODUCTION1.3% ConocoPhillips OIL, GAS & CONSUMABLE FUELS0.7% The Williams Cos., Inc. OTHER DIVERSIFIED FINANCIAL SERVICES1.0% Bank of America Corp. PACKAGED FOODS & MEATS0.7% Kraft Foods Group, Inc. PHARMACEUTICALS8.5% Bristol-Myers Squibb Co. Eli Lilly & Co. GlaxoSmithKline PLC.# Johnson & Johnson Pfizer, Inc. Roche Holding AG# RAILROADS1.4% CSX Corp. RENEWABLE ELECTRICITY0.5% TerraForm Power, Inc., Cl. A RESTAURANTS1.9% Darden Restaurants, Inc. McDonald's Corp. SECURITY & ALARM SERVICES1.0% Tyco International PLC. SEMICONDUCTOR EQUIPMENT0.5% Kla-Tencor Corp. SEMICONDUCTORS2.7% Avago Technologies Ltd. - 71 - THE ALGER FUNDS ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) COMMON STOCKS(CONT.) SHARES VALUE SEMICONDUCTORS(CONT.) Intel Corp. $ SOFT DRINKS3.0% PepsiCo, Inc. The Coca-Cola Co. SPECIALIZED FINANCE1.1% CME Group, Inc. SYSTEMS SOFTWARE2.8% Microsoft Corp. TECHNOLOGY HARDWARE STORAGE & PERIPHERALS6.1% Apple, Inc. Seagate Technology PLC. TOBACCO1.8% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $67,548,563) CONVERTIBLE PREFERRED STOCKS0.7% SHARES VALUE PHARMACEUTICALS0.7% Actavis PLC., 5.50%, 3/1/2018 (Cost $770,000) PREFERRED STOCKS0.1% SHARES VALUE ADVERTISING0.1% Choicestream, Inc., Cl. A* ,@,(a) Choicestream, Inc., Cl. B* ,@,(a) TOTAL PREFERRED STOCKS (Cost $88,465) MASTER LIMITED PARTNERSHIP2.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS2.0% The Blackstone Group LP. OIL & GAS STORAGE & TRANSPORTATION0.7% Cheniere Energy Partners LP. TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,976,947) REAL ESTATE INVESTMENT TRUST3.0% SHARES VALUE HEALTH CARE0.9% Health Care REIT, Inc. MORTGAGE0.5% Blackstone Mortgage Trust, Inc., Cl. A - 72 - THE ALGER FUNDS ALGER GROWTH & INCOME FUND Schedule of Investments April 30, 2015 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST(CONT.) SHARES VALUE RETAIL0.9% Simon Property Group, Inc. $ SPECIALIZED0.7% Lamar Advertising Co. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,648,718) Total Investments (Cost $73,032,693) (b) 95.6% Other Assets in Excess of Liabilities 4.4% NET ASSETS 100.0% $ # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At April 30, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $72,894,813, amounted to $27,855,041 which consisted of aggregate gross unrealized appreciation of $28,384,294 and aggregate gross unrealized depreciation of $529,253. * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $ $2,431 0.00% Choicestream, Inc., Cl. A 12/17/2013 0.02% Choicestream, Inc., Cl. B 7/10/2014 0.04% Total $66,226 0.06% See Notes to Financial Statements. - 73 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) Alger Capital Alger International Appreciation Fund Growth Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ $ Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments  Cash and cash equivalents Foreign cash   Receivable for investment securities sold Receivable for shares of beneficial interest sold Dividends and interest receivable Receivable from Investment Manager  Prepaid expenses Total Assets LIABILITIES: Payable for investment securities purchased Payable for shares of beneficial interest redeemed Accrued investment advisory fees Accrued transfer agent fees Accrued distribution fees Accrued administrative fees Accrued shareholder administrative fees Accrued other expenses Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) Undistributed net investment income (accumulated loss) Undistributed net realized gain (accumulated realized loss) Net unrealized appreciation on investments NET ASSETS $ $ * Identified cost $ $ ** Identified cost $ $   Cost of foreign cash $  $ See Notes to Financial Statements. - 74 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Capital Alger International Appreciation Fund Growth Fund NET ASSETS BY CLASS: Class A $ 1,530,879,184 $ 137,540,261 Class B $ 28,697,323 $ 36,585,282 Class C $ 280,791,491 $ 21,109,470 Class I $ — $ 5,361,750 Class Z $ 313,998,349 $ 19,097,746 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 71,363,810 8,232,161 Class B 1,600,808 2,476,452 Class C 15,603,069 1,443,904 Class I — 321,625 Class Z 14,451,680 1,133,930 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A and Class A $ 21.45 $ 16.71 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 22.64 $ 17.63 Class B — Net Asset Value Per Share Class B and Class B $ 17.93 $ 14.77 Class C — Net Asset Value Per Share Class C and Class C $ 18.00 $ 14.62 Class I — Net Asset Value Per Share Class I $ — $ 16.67 Class Z — Net Asset Value Per Share Class Z and Class Z $ 21.73 $ 16.84 See Notes to Financial Statements. - 75 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 192,706,386 $ 716,473,849 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 2,481,215 1,041,633 Cash and cash equivalents 6,459,605 13,475,527 Receivable for investment securities sold 8,362,989 16,848,515 Receivable for shares of beneficial interest sold 93,588 1,139,802 Dividends and interest receivable 47,602 154,149 Prepaid expenses 40,105 101,686 Total Assets 210,191,490 749,235,161 LIABILITIES: Payable for investment securities purchased 7,356,000 16,951,192 Payable for shares of beneficial interest redeemed 190,784 1,201,835 Accrued investment advisory fees 130,310 604,576 Accrued transfer agent fees 72,820 490,082 Accrued distribution fees 78,718 220,668 Accrued administrative fees 4,715 20,526 Accrued shareholder administrative fees 2,829 9,089 Accrued other expenses 117,814 155,829 Total Liabilities 7,953,990 19,653,797 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 219,800,528 485,772,695 Undistributed net investment income (accumulated loss) (856,973) 1,825,183 Undistributed net realized gain (accumulated realized loss) (37,240,047) 128,138,203 Net unrealized appreciation on investments 20,533,992 113,845,283 NET ASSETS $ $ * Identified cost $ 172,169,783 $ 602,628,565 ** Identified cost $ 2,481,215 $ 1,041,633 See Notes to Financial Statements. - 76 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund NET ASSETS BY CLASS: Class A $ 145,662,796 $ 222,077,018 Class B $ 30,459,430 $ 6,148,270 Class C $ 26,115,274 $ 61,280,970 Class I $ — $ 398,056,948 Class Z $ — $ 42,018,158 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 12,928,368 12,596,682 Class B 3,312,349 403,451 Class C 2,865,395 4,006,564 Class I — 22,295,897 Class Z — 2,336,945 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A and Class A $ 11.27 $ 17.63 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 11.89 $ 18.61 Class B — Net Asset Value Per Share Class B and Class B $ 9.20 $ 15.24 Class C — Net Asset Value Per Share Class C and Class C $ 9.11 $ 15.30 Class I — Net Asset Value Per Share Class I $ — $ 17.85 Class Z — Net Asset Value Per Share Class Z $ — $ 17.98 See Notes to Financial Statements. - 77 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Small Cap Alger Growth Growth Fund Opportunities Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ $ Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments Cash and cash equivalents Receivable for investment securities sold Receivable for shares of beneficial interest sold Dividends and interest receivable Receivable from Investment Manager Prepaid expenses Total Assets LIABILITIES: Payable for investment securities purchased Payable for shares of beneficial interest redeemed Accrued investment advisory fees Accrued transfer agent fees Accrued distribution fees Accrued administrative fees Accrued shareholder administrative fees Accrued other expenses Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) Undistributed net investment income (accumulated loss) Undistributed net realized gain Net unrealized appreciation on investments NET ASSETS $ $ * Identified cost $ $ ** Identified cost $ $ See Notes to Financial Statements. - 78 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Small Cap Alger Growth Growth Fund Opportunities Fund NET ASSETS BY CLASS: Class A $ 138,352,522 $ 11,593,010 Class B $ 7,799,671 $ — Class C $ 15,247,645 $ 5,154,254 Class I $ — $ 3,455,219 Class Z $ 66,539,835 $ 4,657,439 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 16,475,403 1,037,575 Class B 1,126,399 — Class C 2,252,168 497,430 Class I — 302,157 Class Z 7,834,600 406,024 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A and Class A $ 8.40 $ 11.17 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 8.86 $ 11.79 Class B — Net Asset Value Per Share Class B $ 6.92 $ — Class C — Net Asset Value Per Share Class C and Class C $ 6.77 $ 10.36 Class I — Net Asset Value Per Share Class I $ — $ 11.44 Class Z — Net Asset Value Per Share Class Z and Class Z $ 8.49 $ 11.47 See Notes to Financial Statements. - 79 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund ASSETS: Investments in securities, at value (Identified cost below)* see accompanying schedules of investments $ 184,247,856 $ 100,683,628 Investments in affiliated securities, at value (Identified cost below)** see accompanying schedules of investments 10,980,169 66,226 Cash and cash equivalents 7,627,171 4,336,389 Receivable for investment securities sold 6,165,243 289,679 Receivable for shares of beneficial interest sold 527,043 46,797 Dividends and interest receivable 74,458 167,238 Prepaid expenses 35,399 38,133 Total Assets 209,657,339 105,628,090 LIABILITIES: Payable for investment securities purchased 3,034,919 — Payable for shares of beneficial interest redeemed 491,939 45,288 Accrued investment advisory fees 146,457 51,044 Accrued transfer agent fees 71,711 31,187 Accrued distribution fees 90,007 33,022 Accrued administrative fees 4,972 2,400 Accrued shareholder administrative fees 2,983 1,392 Accrued other expenses 61,051 39,574 Total Liabilities 3,904,039 203,907 NET ASSETS $ $ NET ASSETS CONSIST OF: Paid in capital (par value of $.001 per share) 156,310,949 75,124,002 Undistributed net investment income (accumulated loss) (3,036,961) 20,908 Undistributed net realized gain 27,311,620 2,562,113 Net unrealized appreciation on investments 25,167,692 27,717,160 NET ASSETS $ $ * Identified cost $ 159,078,129 $ 72,942,759 ** Identified cost $ 10,980,169 $ 89,934 See Notes to Financial Statements. - 80 - THE ALGER FUNDS Statement of Assets and Liabilities April 30, 2015 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund NET ASSETS BY CLASS: Class A $ 138,114,176 $ 75,576,760 Class B $ 8,193,905 $ — Class C $ 59,445,219 $ 20,970,415 Class Z $ — $ 8,877,008 SHARES OF BENEFICIAL INTEREST OUTSTANDING — NOTE 6: Class A 5,993,341 2,256,854 Class B 420,968 — Class C 3,042,378 633,814 Class Z — 264,955 NET ASSET VALUE PER SHARE: Class A — Net Asset Value Per Share Class A and Class A $ 23.04 $ 33.49 Class A — Offering Price Per Share (includes a 5.25% sales charge) $ 24.32 $ 35.34 Class B — Net Asset Value Per Share Class B and Class B $ 19.46 $ — Class C — Net Asset Value Per Share Class C and Class C $ 19.54 $ 33.09 Class Z — Net Asset Value Per Share Class Z $ — $ 33.50 See Notes to Financial Statements. - 81 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2015 (Unaudited) Alger Capital Alger International Appreciation Fund Growth Fund INCOME: Dividends (net of foreign withholding taxes*) $ $ Interest Total Income EXPENSES: Advisory fees  Note 3(a) Distribution fees  Note 3(c) Class A Class B Class C Class I  Shareholder administrative fees  Note 3(f) Administration fees  Note 3(b) Custodian fees Interest expenses  Transfer agent fees and expenses  Note 3(f) Printing fees Professional fees Registration fees Trustee fees  Note 3(g) Fund accounting fees Miscellaneous Total Expenses Less, expense reimbursements/waivers  Note 3(a)  Net Expenses NET INVESTMENT LOSS REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain on investments and purchased options Net realized (loss) on foreign currency transactions Net change in unrealized appreciation on investments, optionsand foreign currency Net realized and unrealized gain on investments, options, and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ $ See Notes to Financial Statements. - 82 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2015 (Unaudited) (Continued) Alger Mid Cap Growth Alger SMid Cap Fund Growth Fund INCOME: Dividends (net of foreign withholding taxes*) $ 787,138 $ 3,788,344 Interest 1,307 1,717 Total Income 788,445 3,790,061 EXPENSES: Advisory fees — Note 3(a) 762,848 4,131,569 Distribution fees — Note 3(c) Class A 179,684 288,559 Class B 155,857 33,138 Class C 129,154 310,146 Class I — 850,428 Shareholder administrative fees — Note 3(f) 16,562 60,916 Administration fees — Note 3(b) 27,603 140,751 Custodian fees 38,625 45,131 Interest expenses 30 14,995 Transfer agent fees and expenses — Note 3(f) 80,196 470,956 Printing fees 31,675 66,576 Professional fees 36,702 41,650 Registration fees 30,719 63,339 Trustee fees — Note 3(g) 6,629 16,040 Fund accounting fees 14,256 68,574 Miscellaneous 16,315 35,316 Total Expenses 1,526,855 6,638,084 NET INVESTMENT LOSS (738,410) (2,848,023) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain on investments and purchased options 2,899,607 135,149,293 Net realized (loss) on foreign currency transactions (3,852) — Net realized (loss) on options written (114,834) — Net change in unrealized appreciation (depreciation) on investments, optionsand foreign currency 11,296,528 (72,485,544) Net change in unrealized (depreciation) on written options (65,814) — Net realized and unrealized gain on investments, options, and foreign currency 14,011,635 62,663,749 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ 387 $ 2,072 See Notes to Financial Statements. - 83 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2015 (Unaudited) (Continued) Alger Small Cap Alger Growth Growth Fund Opportunities Fund INCOME: Dividends $ $ Interest Total Income EXPENSES: Advisory fees  Note 3(a) Distribution fees  Note 3(c) Class A Class B  Class C Class I  Shareholder administrative fees  Note 3(f) Administration fees  Note 3(b) Custodian fees Interest expenses  Transfer agent fees and expenses  Note 3(f) Printing fees Professional fees Registration fees Trustee fees  Note 3(g) Fund accounting fees Miscellaneous Total Expenses Less, expense reimbursements/waivers  Note 3(a) Net Expenses NET INVESTMENT LOSS REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain on investments and purchased options Net realized (loss) on foreign currency transactions  Net change in unrealized (depreciation) on investments, optionsand foreign currency Net realized and unrealized gain on investments, options, and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to Financial Statements. - 84 - THE ALGER FUNDS Statement of Operations For the six months ended April 30, 2015 (Unaudited) (Continued) Alger Health Sciences Alger Growth & Fund Income Fund INCOME: Dividends (net of foreign withholding taxes*) $ 265,088 $ 1,592,198 Interest 1,164 2,376 Total Income 266,252 1,594,574 EXPENSES: Advisory fees — Note 3(a) 841,903 304,674 Distribution fees — Note 3(c) Class A 172,720 93,554 Class B 43,680 — Class C 304,828 102,540 Shareholder administrative fees — Note 3(f) 17,151 8,308 Administration fees — Note 3(b) 28,583 14,322 Custodian fees 24,607 15,117 Interest expenses 1,656 — Transfer agent fees and expenses — Note 3(f) 75,803 39,823 Printing fees 19,195 15,549 Professional fees 22,961 17,313 Registration fees 22,804 34,023 Trustee fees — Note 3(g) 6,743 5,372 Fund accounting fees 14,840 7,750 Miscellaneous 10,069 5,132 Total Expenses 1,607,543 663,477 NET INVESTMENT INCOME (LOSS) (1,341,291) 931,097 REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY: Net realized gain on investments and purchased options 28,934,262 2,298,098 Net realized (loss) on foreign currency transactions (10,395) — Net change in unrealized appreciation (depreciation) on investments, optionsand foreign currency (14,285,177) 717,217 Net realized and unrealized gain on investments, options, and foreign currency 14,638,690 3,015,315 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ * Foreign withholding taxes $ — $ 12,968 See Notes to Financial Statements. - 85 - THE ALGER FUNDS Statement of Changes in Net Assets (Unaudited) Alger Capital Appreciation Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ (1,954,699) $ (3,679,183) Net realized gain on investments, options and foreign currency 137,722,502 267,578,812 Net change in unrealized appreciation on investments, options and foreign currency 5,927,341 16,605,714 Net increase in net assets resulting from operations 141,695,144 280,505,343 Dividends and distributions to shareholders from: Net realized gains: Class A (194,964,620) (88,054,820) Class B (4,786,430) (2,641,990) Class C (39,410,575) (16,311,636) Class Z (41,877,559) (13,079,771) Total dividends and distributions to shareholders (281,039,184) (120,088,217) Increase (decrease) from shares of beneficial interest transactions: Class A 235,310,883 50,917,819 Class B 1,110,841 (4,847,776) Class C 66,440,628 22,419,769 Class Z 48,279,482 81,018,361 Net increase from shares of beneficial interest transactions — Note 6(a) 351,141,834 149,508,173 Redemption Fees: Class A 10,598 7,428 Class B — 12 Class C 1,094 189 Total Redemption Fees — Note 6(b) 11,692 7,629 Total increase 211,809,486 309,932,928 Net Assets: Beginning of period 1,942,556,861 1,632,623,933 END OF PERIOD $ $ Undistributed net investment income $ 1,780,386 $ 342,063 See Notes to Financial Statements. - 86 - THE ALGER FUNDS Statement of Changes in Net Assets (Unaudited) (Continued) Alger International Growth Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment income (loss) $ $ Net realized gain on investments, options and foreign currency Net change in unrealized appreciation (depreciation) on investments, options and foreign currency Net increase in net assets resulting from operations Dividends and distributions to shareholders from: Net investment income: Class A Class B  Class C  Class I Class Z  Total dividends and distributions to shareholders Increase (decrease) from shares of beneficial interest transactions: Class A Class B Class C Class I Class Z Net decrease from shares of beneficial interest transactions  Note 6(a) Redemption Fees: Class A 16 Class B  11 Class C 64 Total Redemption Fees  Note 6(b) Total increase Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ $ See Notes to Financial Statements. - 87 - THE ALGER FUNDS Statement of Changes in Net Assets (Unaudited) (Continued) Alger Mid Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ $ Net realized gain on investments, options and foreign currency Net change in unrealized appreciation (depreciation) on investments, options and foreign currency Net increase in net assets resulting from operations Increase (decrease) from shares of beneficial interest transactions: Class A Class B Class C Net decrease from shares of beneficial interest transactions  Note 6(a) Redemption Fees: Class A 45 Class B  22 Class C 10 Total Redemption Fees  Note 6(b) 55 Total decrease Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ $ See Notes to Financial Statements. - 88 - THE ALGER FUNDS Statement of Changes in Net Assets (Unaudited) (Continued) Alger SMid Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ $ Net realized gain on investments, options and foreign currency Net change in unrealized depreciation on investments, options and foreign currency Net increase in net assets resulting from operations Dividends and distributions to shareholders from: Net realized gains: Class A Class B Class C Class I Class Z Total dividends and distributions to shareholders Increase (decrease) from shares of beneficial interest transactions: Class A Class B Class C Class I Class Z Net increase (decrease) from shares of beneficial interest transactions  Note 6(a) Redemption Fees: Class A Class B  44 Class C 78 58 Total Redemption Fees  Note 6(b) Total decrease Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income $ $ See Notes to Financial Statements. - 89 - THE ALGER FUNDS Statement of Changes in Net Assets (Unaudited) (Continued) Alger Small Cap Growth Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ $ Net realized gain on investments, options and foreign currency Net change in unrealized depreciation on investments, options and foreign currency Net increase in net assets resulting from operations Dividends and distributions to shareholders from: Net realized gains: Class A Class B Class C Class Z Total dividends and distributions to shareholders Increase (decrease) from shares of beneficial interest transactions: Class A Class B Class C Class Z Net increase (decrease) from shares of beneficial interest transactions  Note 6(a) Redemption Fees: Class A Class B 3 7 Class C  2 Total Redemption Fees  Note 6(b) Total decrease Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ $ See Notes to Financial Statements. - 90 - THE ALGER FUNDS Statement of Changes in Net Assets (Unaudited) (Continued) Alger Growth Opportunities Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ $ Net realized gain on investments, options and foreign currency Net change in unrealized depreciation on investments, options and foreign currency Net increase in net assets resulting from operations Dividends and distributions to shareholders from: Net realized gains: Class A Class C Class I Class Z Total dividends and distributions to shareholders Increase (decrease) from shares of beneficial interest transactions: Class A Class C Class I Class Z Net increase from shares of beneficial interest transactions  Note 6(a) Redemption Fees: Class A 53 3 Class C 2  Total Redemption Fees  Note 6(b) 55 3 Total increase Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ $ See Notes to Financial Statements. - 91 - THE ALGER FUNDS Statement of Changes in Net Assets (Unaudited) (Continued) Alger Health Sciences Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment loss $ $ Net realized gain on investments, options and foreign currency Net change in unrealized appreciation (depreciation) on investments, options and foreign currency Net increase in net assets resulting from operations Dividends and distributions to shareholders from: Net investment income: Class A  Class C  Net realized gains: Class A Class B Class C Total dividends and distributions to shareholders Increase (decrease) from shares of beneficial interest transactions: Class A Class B Class C Net increase (decrease) from shares of beneficial interest transactions  Note 6(a) Redemption Fees: Class A Class C 9 Total Redemption Fees  Note 6(b) Total increase (decrease) Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income (accumulated loss) $ $ See Notes to Financial Statements. - 92 - THE ALGER FUNDS Statement of Changes in Net Assets (Unaudited) (Continued) Alger Growth & Income Fund For the For the Six Months Ended Year Ended April 30, 2015 October 31, 2014 Net investment income $ $ Net realized gain on investments, options and foreign currency Net change in unrealized appreciation on investments, options and foreign currency Net increase in net assets resulting from operations Dividends and distributions to shareholders from: Net investment income: Class A Class C Class Z Net realized gains: Class A  Class C  Class Z  Total dividends and distributions to shareholders Increase (decrease) from shares of beneficial interest transactions: Class A Class C Class Z Net increase (decrease) from shares of beneficial interest transactions  Note 6(a) Redemption Fees: Class A Class C 10  Total Redemption Fees  Note 6(b) Total increase Net Assets: Beginning of period END OF PERIOD $ $ Undistributed net investment income $ $ See Notes to Financial Statements. - 93 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 23.13 $ 21.18 $ 16.59 $ 14.64 $ 13.84 $ 11.48 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.01) (0.03) 0.11 0.05 (0.03) (0.02) Net realized and unrealized gain on investments 1.56 3.51 4.67 1.90 1.19 2.02 Total from investment operations 1.55 3.48 4.78 1.95 1.16 2.00 Dividends from net investment income – – (0.12) – – – Distributions from net realized gains (3.23) (1.53) (0.07) – – – Net asset value, end of period $ 21.45 $ 23.13 $ 21.18 $ 16.59 $ 14.64 $ 13.48 Total return (iii) 7.25% 17.35% 29.11% 13.32% 8.60% 17.40% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $1,530,879 $1,389,005 $1,217,389 $ 952,955 $ 753,348 $ 673,841 Ratio of gross expenses to average net assets 1.23% 1.24% 1.26% 1.29% 1.31% 1.32% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.23% 1.24% 1.26% 1.29% 1.31% 1.32% Ratio of net investment income (loss) to average net assets (0.13)% (0.14)% 0.58% 0.30% (0.19)% (0.19)% Portfolio turnover rate 62.42% 147.78% 123.81% 142.32% 163.79% 211.96% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 94 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 19.91 $ 18.58 $ 14.57 $ 12.96 $ 12.04 $ 10.34 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.08) (0.17) (0.02) (0.07) (0.14) (0.12) Net realized and unrealized gain on investments 1.33 3.03 4.10 1.68 1.06 1.82 Total from investment operations 1.25 2.86 4.08 1.61 0.92 1.70 Distributions from net realized gains (3.23) (1.53) (0.07) – – – Net asset value, end of period $ 17.93 $ 19.91 $ 18.58 $ 14.57 $ 12.96 $ 12.04 Total return (iii) 6.87% 16.37% 28.13% 12.42% 7.60% 16.40% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 28,697 $ 30,382 $ 33,068 $ 31,965 $ 37,124 $ 45,294 Ratio of gross expenses to average net assets 2.01% 2.03% 2.05% 2.11% 2.15% 2.20% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.01% 2.03% 2.05% 2.11% 2.15% 2.20% Ratio of net investment income (loss) to average net assets (0.91)% (0.93)% (0.15)% (0.52)% (1.04)% (1.05)% Portfolio turnover rate 62.42% 147.78% 123.81% 142.32% 163.79% 211.96% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 95 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 19.97 $ 18.62 $ 14.62 $ 13.00 $ 12.07 $ 10.36 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.08) (0.17) (0.03) (0.07) (0.13) (0.11) Net realized and unrealized gain on investments 1.34 3.05 4.12 1.69 1.06 1.82 Total from investment operations 1.26 2.88 4.09 1.62 0.93 1.71 Dividends from net investment income – – (0.02) – – – Distributions from net realized gains (3.23) (1.53) (0.07) – – – Net asset value, end of period $ 18.00 $ 19.97 $ 18.62 $ 14.62 $ 13.00 $ 12.07 Total return (iii) 6.91% 16.44% 28.14% 12.46% 7.70% 16.50% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 280,792 $ 236,985 $ 198,377 $ 149,400 $ 127,186 $ 123,194 Ratio of gross expenses to average net assets 1.98% 2.00% 2.02% 2.07% 2.09% 2.09% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.98% 2.00% 2.02% 2.07% 2.09% 2.09% Ratio of net investment income (loss) to average net assets (0.88)% (0.90)% (0.20)% (0.47)% (0.97)% (0.97)% Portfolio turnover rate 62.42% 147.78% 123.81% 142.32% 163.79% 211.96% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 96 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Capital Appreciation Fund Class Z From 12/29/2010 Six ended months Year ended Year ended Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 23.35 $ 21.31 $ 16.68 $ 14.68 $ 14.52 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.02 0.04 0.11 0.12 0.03 Net realized and unrealized gain on investments 1.59 3.53 4.76 1.88 0.13 Total from investment operations 1.61 3.57 4.87 2.00 0.16 Dividends from net investment income – – (0.17) – – Distributions from net realized gains (3.23) (1.53) (0.07) – – Net asset value, end of period $ 21.73 $ 23.35 $ 21.31 $ 16.68 $ 14.68 Total return (iv) 7.46% 17.68% 29.58% 13.62% 1.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 313,998 $ 286,186 $ 183,790 $ 37,956 $ 2,329 Ratio of gross expenses to average net assets 0.92% 0.93% 0.93% 1.01% 7.14% Ratio of expense reimbursements to average net assets – – – (0.04)% (6.17)% Ratio of net expenses to average net assets 0.92% 0.93% 0.93% 0.97% 0.97% Ratio of net investment income (loss) to average net assets 0.18% 0.16% 0.58% 0.73% 0.25% Portfolio turnover rate 62.42% 147.78% 123.81% 142.32% 163.79% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 97 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 15.29 $ 15.27 $ 12.61 $ 11.91 $ 11.25 $ 9.72 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) – 0.04 0.11 0.04 0.01 0.06 Net realized and unrealized gain (loss) on investments 1.57 (0.02) 2.64 0.66 0.69 1.48 Total from investment operations 1.57 0.02 2.75 0.70 0.70 1.54 Dividends from net investment income (0.15) – (0.09) – (0.04) (0.01) Net asset value, end of period $ 16.71 $ 15.29 $ 15.27 $ 12.61 $ 11.91 $ 11.25 Total return (iii) 10.38% 0.15% 21.98% 5.88% 6.30% 15.90% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 137,540 $ 130,957 $ 145,096 $ 139,693 $ 201,449 $ 180,267 Ratio of gross expenses to average net assets 1.31% 1.32% 1.37% 1.33% 1.41% 1.38% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.31% 1.32% 1.37% 1.33% 1.41% 1.38% Ratio of net investment income (loss) to average net assets – 0.25% 0.79% 0.32% 0.05% 0.54% Portfolio turnover rate 48.54% 97.50% 217.57% 148.66% 66.70% 61.58% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 98 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 13.44 $ 13.51 $ 11.18 $ 10.64 $ 10.07 $ 8.75 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.05) (0.06) 0.02 (0.04) (0.05) (0.01) Net realized and unrealized gain (loss) on investments 1.38 (0.01) 2.33 0.58 0.62 1.33 Total from investment operations 1.33 (0.07) 2.35 0.54 0.57 1.32 Dividends from net investment income – – (0.02) – – – Net asset value, end of period $ 14.77 $ 13.44 $ 13.51 $ 11.18 $ 10.64 $ 10.07 Total return (iii) 9.93% (0.52)% 21.07% 5.08% 5.70% 15.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 36,585 $ 38,520 $ 63,826 $ 77,408 $ 88,496 $ 107,663 Ratio of gross expenses to average net assets 2.03% 2.02% 2.04% 1.97% 1.96% 2.00% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.03% 2.02% 2.04% 1.97% 1.96% 2.00% Ratio of net investment income (loss) to average net assets (0.73)% (0.47)% 0.17% (0.36)% (0.51)% (0.10)% Portfolio turnover rate 48.54% 97.50% 217.57% 148.66% 66.70% 61.58% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 99 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 13.36 $ 13.44 $ 11.12 $ 10.60 $ 10.05 $ 8.73 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05) (0.07) – (0.05) (0.07) (0.02) Net realized and unrealized gain (loss) on investments 1.38 (0.01) 2.33 0.57 0.62 1.34 Total from investment operations 1.33 (0.08) 2.33 0.52 0.55 1.32 Dividends from net investment income (0.07) – (0.01) – – – Net asset value, end of period $ 14.62 $ 13.36 $ 13.44 $ 11.12 $ 10.60 $ 10.05 Total return (iii) 9.89% (0.60)% 20.94% 4.91% 5.50% 15.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 21,110 $ 20,567 $ 17,786 $ 17,305 $ 21,436 $ 25,186 Ratio of gross expenses to average net assets 2.10% 2.08% 2.15% 2.08% 2.09% 2.08% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.10% 2.08% 2.15% 2.08% 2.09% 2.08% Ratio of net investment income (loss) to average net assets (0.79)% (0.49)% 0.03% (0.47)% (0.65)% (0.16)% Portfolio turnover rate 48.54% 97.50% 217.57% 148.66% 66.70% 61.58% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 100 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class I From 5/31/2013 Six ended months Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 (ii) Net asset value, beginning of period $ 15.27 $ 15.29 $ 13.94 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.03 0.12 0.03 Net realized and unrealized gain (loss) on investments 1.55 (0.07) 1.32 Total from investment operations 1.58 0.05 1.35 Dividends from net investment income (0.18) (0.07) – Net asset value, end of period $ 16.67 $ 15.27 $ 15.29 Total return (iv) 10.46% 0.31% 9.68% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,362 $ 3,722 $ 157 Ratio of gross expenses to average net assets 1.32% 1.27% 15.73% Ratio of expense reimbursements to average net assets (0.17)% (0.12)% (14.58)% Ratio of net expenses to average net assets 1.15% 1.15% 1.15% Ratio of net investment income (loss) to average net assets 0.32% 0.76% 0.44% Portfolio turnover rate 48.54% 97.50% 217.57% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 101 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger International Growth Fund Class Z From 12/29/2010 Six ended months Year ended Year ended Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 15.44 $ 15.35 $ 12.66 $ 11.94 $ 11.83 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.05 0.13 0.33 0.08 0.04 Net realized and unrealized gain (loss) on investments 1.57 (0.04) 2.50 0.64 0.07 Total from investment operations 1.62 0.09 2.83 0.72 0.11 Dividends from net investment income (0.22) – (0.14) – – Net asset value, end of period $ 16.84 $ 15.44 $ 15.35 $ 12.66 $ 11.94 Total return (iv) 10.56% 0.59% 22.56% 6.03% 0.90% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 19,098 $ $ $ 20,217 $ 20,832 Ratio of gross expenses to average net assets 1.05% 1.04% 1.12% 0.96% 1.01% Ratio of expense reimbursements to average net assets (0.16)% (0.15)% (0.13)% – (0.02)% Ratio of net expenses to average net assets 0.89% 0.89% 0.99% 0.96% 0.99% Ratio of net investment income (loss) to average net assets 0.67% 0.82% 2.50% 0.65% 0.37% Portfolio turnover rate 48.54% 97.50% 217.57% 148.66% 66.70% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 102 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 10.54 $ 9.38 $ 7.05 $ 6.51 $ 6.39 $ 5.24 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.03) (0.04) (0.03) (0.02) (0.06) (0.01) Net realized and unrealized gain on investments 0.76 1.20 2.36 0.56 0.18 1.16 Total from investment operations 0.73 1.16 2.33 0.54 0.12 1.15 Net asset value, end of period $ 11.27 $ 10.54 $ 9.38 $ 7.05 $ 6.51 $ 6.39 Total return (iii) 7.03% 12.37% 33.05% 8.29% 1.90% 21.70% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 145,663 $ 142,977 $ 143,231 $ 131,454 $ 165,315 $ 210,641 Ratio of gross expenses to average net assets 1.31% 1.35% 1.39% 1.40% 1.38% 1.38% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.31% 1.35% 1.39% 1.40% 1.38% 1.38% Ratio of net investment income (loss) to average net assets (0.52)% (0.38)% (0.31)% (0.25)% (0.89)% (0.21)% Portfolio turnover rate 68.05% 194.81% 156.98% 234.91% 245.44% 195.64% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 103 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 8.63 $ 7.73 $ 5.86 $ 5.46 $ 5.39 $ 4.46 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06) (0.09) (0.07) (0.05) (0.09) (0.05) Net realized and unrealized gain on investments 0.63 0.99 1.94 0.45 0.16 0.98 Total from investment operations 0.57 0.90 1.87 0.40 0.07 0.93 Net asset value, end of period $ 9.20 $ 8.63 $ 7.73 $ 5.86 $ 5.46 $ 5.39 Total return (iii) 6.60% 11.64% 31.91% 7.33% 1.30% 20.90% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 30,460 $ 33,377 $ 50,341 $ 45,501 $ 48,334 $ 63,782 Ratio of gross expenses to average net assets 2.03% 2.04% 2.10% 2.08% 2.11% 2.12% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.03% 2.04% 2.10% 2.08% 2.11% 2.12% Ratio of net investment income (loss) to average net assets (1.24)% (1.05)% (1.02)% (0.92)% (1.61)% (0.97)% Portfolio turnover rate 68.05% 194.81% 156.98% 234.91% 245.44% 195.64% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 104 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Mid Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 8.56 $ 7.68 $ 5.82 $ 5.43 $ 5.37 $ 4.44 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06) (0.10) (0.08) (0.06) (0.10) (0.05) Net realized and unrealized gain on investments 0.61 0.98 1.94 0.45 0.16 0.98 Total from investment operations 0.55 0.88 1.86 0.39 0.06 0.93 Net asset value, end of period $ 9.11 $ 8.56 $ 7.68 $ 5.82 $ 5.43 $ 5.37 Total return (iii) 6.67% 11.46% 31.96% 7.18% 1.10% 20.70% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 26,115 $ 25,932 $ 26,320 $ 22,812 $ 26,731 $ 33,788 Ratio of gross expenses to average net assets 2.10% 2.16% 2.21% 2.22% 2.20% 2.20% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.10% 2.16% 2.21% 2.22% 2.20% 2.20% Ratio of net investment income (loss) to average net assets (1.31)% (1.19)% (1.13)% (1.06)% (1.71)% (1.04)% Portfolio turnover rate 68.05% 194.81% 156.98% 234.91% 245.44% 195.64% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 105 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 19.32 $ 20.89 $ 16.72 $ 15.22 $ 14.48 $ 11.57 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05) (0.09) (0.03) (0.09) (0.16) (0.12) Net realized and unrealized gain on investments 0.93 1.53 4.92 1.59 0.90 3.03 Total from investment operations 0.88 1.44 4.89 1.50 0.74 2.91 Distributions from net realized gains (2.57) (3.01) (0.72) – – – Net asset value, end of period $ 17.63 $ 19.32 $ 20.89 $ 16.72 $ 15.22 $ 14.48 Total return (iii) 5.11% 7.68% 30.39% 9.86% 5.10% 25.20% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 222,077 $ 241,510 $ 294,846 $ 299,934 $ 377,947 $ 586,359 Ratio of gross expenses to average net assets 1.25% 1.27% 1.29% 1.29% 1.37% 1.32% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.25% 1.27% 1.29% 1.29% 1.37% 1.32% Ratio of net investment income (loss) to average net assets (0.51)% (0.45)% (0.19)% (0.54)% (0.99)% (0.90)% Portfolio turnover rate 58.47% 91.59% 95.67% 81.09% 64.83% 58.80% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 106 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 17.11 $ 18.96 $ 15.36 $ 14.09 $ 13.50 $ 10.88 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.10) (0.21) (0.16) (0.20) (0.26) (0.21) Net realized and unrealized gain on investments 0.80 1.37 4.48 1.47 0.85 2.83 Total from investment operations 0.70 1.16 4.32 1.27 0.59 2.62 Distributions from net realized gains (2.57) (3.01) (0.72) – – – Net asset value, end of period $ 15.24 $ 17.11 $ 18.96 $ 15.36 $ 14.09 $ 13.50 Total return (iii) 4.68% 6.87% 29.33% 9.01% 4.40% 24.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 6,148 $ 7,252 $ 9,413 $ 9,448 $ 10,998 $ 11,650 Ratio of gross expenses to average net assets 2.03% 2.06% 2.07% 2.10% 2.12% 2.16% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.03% 2.06% 2.07% 2.10% 2.12% 2.16% Ratio of net investment income (loss) to average net assets (1.29)% (1.24)% (0.97)% (1.34)% (1.73)% (1.74)% Portfolio turnover rate 58.47% 91.59% 95.67% 81.09% 64.83% 58.80% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 107 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 17.16 $ 19.00 $ 15.39 $ 14.12 $ 13.53 $ 10.90 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.10) (0.21) (0.16) (0.20) (0.25) (0.21) Net realized and unrealized gain on investments 0.81 1.38 4.49 1.47 0.84 2.84 Total from investment operations 0.71 1.17 4.33 1.27 0.59 2.63 Distributions from net realized gains (2.57) (3.01) (0.72) – – – Net asset value, end of period $ 15.30 $ 17.16 $ 19.00 $ 15.39 $ 14.12 $ 13.53 Total return (iii) 4.73% 6.92% 29.34% 9.00% 4.40% 24.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 61,281 $ 63,572 $ 68,161 $ 59,063 $ 64,597 $ 68,916 Ratio of gross expenses to average net assets 2.02% 2.03% 2.06% 2.09% 2.10% 2.13% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.02% 2.03% 2.06% 2.09% 2.10% 2.13% Ratio of net investment income (loss) to average net assets (1.28)% (1.21)% (0.96)% (1.33)% (1.70)% (1.71)% Portfolio turnover rate 58.47% 91.59% 95.67% 81.09% 64.83% 58.80% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 108 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 19.54 $ 21.09 $ 16.88 $ 15.35 $ 14.57 $ 11.63 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05) (0.09) (0.04) (0.08) (0.13) (0.10) Net realized and unrealized gain on investments 0.93 1.55 4.97 1.61 0.91 3.04 Total from investment operations 0.88 1.46 4.93 1.53 0.78 2.94 Distributions from net realized gains (2.57) (3.01) (0.72) – – – Net asset value, end of period $ 17.85 $ 19.54 $ 21.09 $ 16.88 $ 15.35 $ 14.57 Total return (iii) 5.05% 7.70% 30.34% 10.00% 5.40% 25.30% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 398,057 $ 699,237 $ 692,445 $ 545,397 $ 420,089 $ 192,291 Ratio of gross expenses to average net assets 1.26% 1.27% 1.31% 1.23% 1.21% 1.20% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.26% 1.27% 1.31% 1.23% 1.21% 1.20% Ratio of net investment income (loss) to average net assets (0.52)% (0.45)% (0.22)% (0.45)% (0.79)% (0.78)% Portfolio turnover rate 58.47% 91.59% 95.67% 81.09% 64.83% 58.80% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 109 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger SMid Cap Growth Fund Class Z From 12/29/2010 Six ended months Year ended Year ended Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 19.63 $ 21.11 $ 16.84 $ 15.28 $ 15.86 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (iii) (0.02) (0.02) 0.02 (0.02) (0.07) Net realized and unrealized gain (loss) on investments 0.94 1.55 4.97 1.58 (0.51) Total from investment operations 0.92 1.53 4.99 1.56 (0.58) Distributions from net realized gains (2.57) (3.01) (0.72) – – Net asset value, end of period $ 17.98 $ 19.63 $ 21.11 $ 16.84 $ 15.28 Total return (iv) 5.25% 8.07% 30.78% 10.21% (3.70)% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 42,018 $ 52,091 $ 67,852 $ 54,965 $ 24,124 Ratio of gross expenses to average net assets 0.95% 0.95% 0.96% 0.97% 1.06% Ratio of expense reimbursements to average net assets – (0.07)% Ratio of net expenses to average net assets 0.95% 0.95% 0.96% 0.97% 0.99% Ratio of net investment income (loss) to average net assets (0.20)% (0.13)% 0.13% (0.14)% (0.51)% Portfolio turnover rate 58.47% 91.59% 95.67% 81.09% 64.83% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 110 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 8.96 $ 9.97 $ 7.79 $ 7.12 $ 6.70 $ 5.27 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.04) (0.07) (0.04) (0.05) (0.09) (0.06) Net realized and unrealized gain on investments 0.47 0.19 2.53 0.72 0.51 1.49 Total from investment operations 0.43 0.12 2.49 0.67 0.42 1.43 Distributions from net realized gains (0.99) (1.13) (0.31) – – – Net asset value, end of period $ 8.40 $ 8.96 $ 9.97 $ 7.79 $ 7.12 $ 6.70 Total return (iii) 5.17% 1.30% 33.15% 9.41% 6.30% 27.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 138,352 $ 139,497 $ 175,214 $ 172,202 $ 194,799 $ 298,103 Ratio of gross expenses to average net assets 1.32% 1.35% 1.38% 1.40% 1.43% 1.40% Ratio of expense reimbursements to average net assets – – (0.02)% – (0.01)% – Ratio of net expenses to average net assets 1.32% 1.35% 1.36% 1.40% 1.42% 1.40% Ratio of net investment income (loss) to average net assets (0.89)% (0.81)% (0.49)% (0.71)% (1.18)% (1.07)% Portfolio turnover rate 74.21% 88.98% 93.97% 72.59% 67.37% 48.45% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 111 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 7.59 $ 8.67 $ 6.86 $ 6.27 $ 5.95 $ 4.71 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06) (0.12) (0.09) (0.10) (0.13) (0.10) Net realized and unrealized gain on investments 0.38 0.17 2.21 0.69 0.45 1.34 Total from investment operations 0.32 0.05 2.12 0.59 0.32 1.24 Distributions from net realized gains (0.99) (1.13) (0.31) – – – Net asset value, end of period $ 6.92 $ 7.59 $ 8.67 $ 6.86 $ 6.27 $ 5.95 Total return (iii) 4.74% 0.61% 32.21% 9.41% 5.40% 26.30% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 7,800 $ 8,874 $ 13,626 $ 13,389 $ 15,954 $ 22,348 Ratio of gross expenses to average net assets 2.14% 2.11% 2.13% 2.16% 2.18% 2.15% Ratio of expense reimbursements to average net assets – – (0.02)% – (0.01)% – Ratio of net expenses to average net assets 2.14% 2.11% 2.11% 2.16% 2.17% 2.15% Ratio of net investment income (loss) to average net assets (1.70)% (1.56)% (1.24)% (1.47)% (1.92)% (1.81)% Portfolio turnover rate 74.21% 88.98% 93.97% 72.59% 67.37% 48.45% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 112 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 7.44 $ 8.52 $ 6.76 $ 6.27 $ 5.95 $ 4.72 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06) (0.12) (0.10) (0.10) (0.13) (0.10) Net realized and unrealized gain on investments 0.38 0.17 2.17 0.59 0.45 1.33 Total from investment operations 0.32 0.05 2.07 0.49 0.32 1.23 Distributions from net realized gains (0.99) (1.13) (0.31) – – – Net asset value, end of period $ 6.77 $ 7.44 $ 8.52 $ 6.76 $ 6.27 $ 5.95 Total return (iii) 4.71% 0.61% 31.94% 7.81% 5.40% 26.10% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 15,248 $ 16,119 $ 19,461 $ 17,091 $ 19,145 $ 23,386 Ratio of gross expenses to average net assets 2.11% 2.15% 2.18% 2.19% 2.22% 2.25% Ratio of expense reimbursements to average net assets – – (0.02)% – 0.01% – Ratio of net expenses to average net assets 2.11% 2.15% 2.16% 2.19% 2.21% 2.25% Ratio of net investment income (loss) to average net assets (1.68)% (1.61)% (1.31)% (1.50)% (1.96)% (1.91)% Portfolio turnover rate 74.21% 88.98% 93.97% 72.59% 67.37% 48.45% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 113 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Small Cap Growth Fund Class Z From 12/29/2010 Six ended months Year ended Year ended Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 9.04 $ 10.01 $ 7.79 $ 7.14 $ 7.43 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.02) (0.04) (0.02) (0.02) (0.04) Net realized and unrealized gain (loss) on investments 0.46 0.20 2.55 0.67 (0.25) Total from investment operations 0.44 0.16 2.53 0.65 (0.29) Distributions from net realized gains (0.99) (1.13) (0.31) – – Net asset value, end of period $ 8.49 $ 9.04 $ 10.01 $ 7.79 $ 7.14 Total return (iv) 5.36% 1.73% 33.67% 9.10% (3.90)% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 66,540 $ 64,684 $ 79,723 $ 29,264 $ 26,137 Ratio of gross expenses to average net assets 1.02% 1.03% 1.05% 1.04% 1.13% Ratio of expense reimbursements to average net assets (0.03)% (0.04)% (0.06)% (0.05)% (0.14)% Ratio of net expenses to average net assets 0.99% 0.99% 0.99% 0.99% 0.99% Ratio of net investment income (loss) to average net assets (0.55)% (0.45)% (0.18)% (0.28)% (0.72)% Portfolio turnover rate 74.21% 88.98% 93.97% 72.59% 67.37% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 114 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth Opportunities Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 11.52 $ 12.98 $ 10.88 $ 10.82 $ 10.23 $ 7.94 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.06) (0.11) (0.08) (0.09) (0.14) (0.11) Net realized and unrealized gain on investments 0.69 0.60 3.55 1.03 0.73 2.40 Total from investment operations 0.63 0.49 3.47 0.94 0.59 2.29 Distributions from net realized gains (0.98) (1.95) (1.37) (0.88) – – Net asset value, end of period $ 11.17 $ 11.52 $ 12.98 $ 10.88 $ 10.82 $ 10.23 Total return (iii) 5.96% 4.23% 36.03% 9.60% 5.80% 28.80% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 11,593 $ 7,241 $ 7,563 $ 6,464 $ 8,851 $ 8,186 Ratio of gross expenses to average net assets 2.16% 2.22% 2.45% 2.60% 2.29% 2.32% Ratio of expense reimbursements to average net assets (0.56)% (0.62)% (0.85)% (1.04)% (0.79)% (0.82)% Ratio of net expenses to average net assets 1.60% 1.60% 1.60% 1.56% 1.50% 1.50% Ratio of net investment income (loss) to average net assets (1.14)% (0.95)% (0.69)% (0.86)% (1.22)% (1.24)% Portfolio turnover rate 125.70% 91.91% 92.82% 63.81% 66.59% 64.25% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 115 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth Opportunities Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 10.79 $ 12.34 $ 10.48 $ 10.52 $ 10.02 $ 7.84 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.09) (0.17) (0.15) (0.16) (0.22) (0.18) Net realized and unrealized gain on investments 0.64 0.57 3.38 1.00 0.72 2.36 Total from investment operations 0.55 0.40 3.23 0.84 0.50 2.18 Distributions from net realized gains (0.98) (1.95) (1.37) (0.88) – – Net asset value, end of period $ 10.36 $ 10.79 $ 12.34 $ 10.48 $ 10.52 $ 10.02 Total return (iii) 5.60% 3.65% 35.00% 8.90% 5.00% 27.80% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 5,154 $ 2,612 $ 2,636 $ 1,956 $ 2,293 $ 2,304 Ratio of gross expenses to average net assets 2.89% 2.99% 3.23% 3.33% 3.04% 3.16% Ratio of expense reimbursements to average net assets (0.64)% (0.74)% (0.98)% (1.08)% (0.79)% (0.91)% Ratio of net expenses to average net assets 2.25% 2.25% 2.25% 2.25% 2.25% 2.25% Ratio of net investment income (loss) to average net assets (1.82)% (1.60)% (1.34)% (1.54)% (1.97)% (2.00)% Portfolio turnover rate 125.70% 91.91% 92.82% 63.81% 66.59% 64.25% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 116 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth Opportunities Fund Class I Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 11.75 $ 13.17 $ 11.00 $ 10.90 $ 10.29 $ 7.96 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.05) (0.08) (0.05) (0.07) (0.11) (0.09) Net realized and unrealized gain on investments 0.72 0.61 3.59 1.05 0.72 2.42 Total from investment operations 0.67 0.53 3.54 0.98 0.61 2.33 Distributions from net realized gains (0.98) (1.95) (1.37) (0.88) – – Net asset value, end of period $ 11.44 $ 11.75 $ 13.17 $ 11.00 $ 10.90 $ 10.29 Total return (iii) 6.11% 4.50% 36.31% 9.90% 5.90% 29.30% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 3,455 $ 2,359 $ 2,034 $ 1,349 $ 2,075 $ 2,799 Ratio of gross expenses to average net assets 2.15% 2.19% 2.43% 3.20% 2.43% 2.73% Ratio of expense reimbursements to average net assets (0.80)% (0.84)% (1.08)% (1.89)% (1.18)% (1.48)% Ratio of net expenses to average net assets 1.35% 1.35% 1.35% 1.31% 1.25% 1.25% Ratio of net investment income (loss) to average net assets (0.90)% (0.70)% (0.46)% (0.62)% (0.96)% (0.99)% Portfolio turnover rate 125.70% 91.91% 92.82% 63.81% 66.59% 64.25% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 117 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth Opportunities Fund Class Z From 12/29/2010 Six ended months Year ended Year ended Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 (ii) Net asset value, beginning of period $ 11.77 $ 13.16 $ 10.97 $ 10.85 $ 11.31 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (iii) (0.03) (0.05) (0.02) (0.04) (0.06) Net realized and unrealized gain (loss) on investments 0.71 0.61 3.58 1.04 (0.40) Total from investment operations 0.68 0.56 3.56 1.00 (0.46) Distributions from net realized gains (0.98) (1.95) (1.37) (0.88) – Net asset value, end of period $ 11.47 $ 11.77 $ 13.16 $ 10.97 $ 10.85 Total return (iv) 6.28% 4.78% 36.61% 10.15% (4.10)% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 4,658 $ 3,368 $ 3,202 $ 2,426 $ 1,964 Ratio of gross expenses to average net assets 2.04% 2.11% 2.38% 2.69% 37.74% Ratio of expense reimbursements to average net assets (0.99)% (1.01)% (1.28)% (1.59)% (36.64)% Ratio of net expenses to average net assets 1.05% 1.10% 1.10% 1.10% 1.10% Ratio of net investment income (loss) to average net assets (0.60)% (0.45)% (0.20)% (0.38)% (0.72)% Portfolio turnover rate 125.70% 91.91% 92.82% 63.81% 66.59% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 118 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Health Sciences Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 26.96 $ 25.35 $ 21.75 $ 19.34 $ 17.42 $ 15.76 INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) (ii) (0.12) (0.14) (0.05) 0.02 (0.09) (0.10) Net realized and unrealized gain on investments 1.79 5.89 6.11 2.39 2.01 1.76 Total from investment operations 1.67 5.75 6.06 2.41 1.92 1.66 Dividends from net investment income (0.16) – (0.01) – – – Distributions from net realized gains (5.43) (4.14) (2.45) – – – Net asset value, end of period $ 23.04 $ 26.96 $ 25.35 $ 21.75 $ 19.34 $ 17.42 Total return (iii) 6.82% 26.29% 30.81% 12.46% 11.00% 10.50% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 138,114 $ 139,306 $ 129,870 $ 120,490 $ 148,445 $ 156,438 Ratio of gross expenses to average net assets 1.29% 1.31% 1.35% 1.37% 1.35% 1.33% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 1.29% 1.31% 1.35% 1.37% 1.35% 1.33% Ratio of net investment income (loss) to average net assets (1.04)% (0.59)% (0.21)% 0.11% (0.46)% (0.58)% Portfolio turnover rate 74.75% 167.94% 115.08% 110.37% 63.17% 75.15% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 119 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Health Sciences Fund Class B Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 23.53 $ 22.78 $ 19.91 $ 17.85 $ 16.21 $ 14.78 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.18) (0.29) (0.20) (0.13) (0.23) (0.23) Net realized and unrealized gain on investments 1.54 5.18 5.52 2.19 1.87 1.66 Total from investment operations 1.36 4.89 5.32 2.06 1.64 1.43 Distributions from net realized gains (5.43) (4.14) (2.45) – – – Net asset value, end of period $ 19.46 $ 23.53 $ 22.78 $ 19.91 $ 17.85 $ 16.21 Total return (iii) 6.42% 25.33% 29.82% 11.54% 10.00% 9.70% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 8,194 $ 9,030 $ 11,767 $ 11,879 $ 13,878 $ 16,675 Ratio of gross expenses to average net assets 2.05% 2.10% 2.12% 2.16% 2.16% 2.15% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.05% 2.10% 2.12% 2.16% 2.16% 2.15% Ratio of net investment income (loss) to average net assets (1.80)% (1.37)% (0.99)% (0.68)% (1.27)% (1.41)% Portfolio turnover rate 74.75% 167.94% 115.08% 110.37% 63.17% 75.15% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 120 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Health Sciences Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 23.60 $ 22.83 $ 19.95 $ 17.88 $ 16.23 $ 14.80 INCOME FROM INVESTMENT OPERATIONS: Net investment loss (ii) (0.18) (0.29) (0.20) (0.13) (0.22) (0.22) Net realized and unrealized gain on investments 1.55 5.20 5.53 2.20 1.87 1.65 Total from investment operations 1.37 4.91 5.33 2.07 1.65 1.43 Distributions from net realized gains (5.43) (4.14) (2.45) – – – Net asset value, end of period $ 19.54 $ 23.60 $ 22.83 $ 19.95 $ 17.88 $ 16.23 Total return (iii) 6.46% 25.37% 29.81% 11.58% 10.20% 9.70% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 59,445 $ 60,628 $ 56,717 $ 50,049 $ 59,207 $ 64,825 Ratio of gross expenses to average net assets 2.05% 2.06% 2.10% 2.14% 2.12% 2.12% Ratio of expense reimbursements to average net assets – Ratio of net expenses to average net assets 2.05% 2.06% 2.10% 2.14% 2.12% 2.12% Ratio of net investment income (loss) to average net assets (1.79)% (1.34)% (0.98)% (0.67)% (1.23)% (1.37)% Portfolio turnover rate 74.75% 167.94% 115.08% 110.37% 63.17% 75.15% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 121 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth & Income Fund Class A Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 33.56 $ 29.63 $ 24.43 $ 21.74 $ 21.38 $ 19.50 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.32 0.63 0.56 0.44 0.32 0.42 Net realized and unrealized gain on investments 0.98 3.92 5.11 2.60 0.69 1.86 Total from investment operations 1.30 4.55 5.67 3.04 1.01 2.28 Dividends from net investment income (0.29) (0.62) (0.47) (0.35) (0.65) (0.40) Distributions from net realized gains (1.08) – Net asset value, end of period $ 33.49 $ 33.56 $ 29.63 $ 24.43 $ 21.74 $ 21.38 Total return (iii) 3.93% 15.53% 23.45% 14.02% 4.80% 11.80% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 75,577 $ 73,674 $ 80,832 $ 73,050 $ 41,446 $ 41,160 Ratio of gross expenses to average net assets 1.14% 1.18% 1.19% 1.25% 1.43% 1.46% Ratio of expense reimbursements to average net assets – (0.03)% (0.09)% Ratio of net expenses to average net assets 1.14% 1.18% 1.19% 1.25% 1.40% 1.37% Ratio of net investment income (loss) to average net assets 1.92% 2.00% 2.07% 1.87% 1.49% 2.08% Portfolio turnover rate 10.34% 21.20% 29.27% 45.36% 119.61% 72.11% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 122 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth & Income Fund Class C Six months ended Year ended Year ended Year ended Year ended Year ended 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 10/31/2011 10/31/2010 Net asset value, beginning of period $ 33.18 $ 29.33 $ 24.22 $ 21.54 $ 21.02 $ 19.19 INCOME FROM INVESTMENT OPERATIONS: Net investment income (ii) 0.19 0.38 0.34 0.26 0.16 0.27 Net realized and unrealized gain on investments 0.97 3.89 5.08 2.58 0.68 1.83 Total from investment operations 1.16 4.27 5.42 2.84 0.84 2.10 Dividends from net investment income (0.17) (0.42) (0.31) (0.16) (0.32) (0.27) Distributions from net realized gains (1.08) – Net asset value, end of period $ 33.09 $ 33.18 $ 29.33 $ 24.22 $ 21.54 $ 21.02 Total return (iii) 3.55% 14.65% 22.53% 13.20% 4.00% 11.00% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 20,970 $ 19,999 $ 17,173 $ 13,121 $ 9,806 $ 11,259 Ratio of gross expenses to average net assets 1.90% 1.93% 1.96% 2.01% 2.16% 2.17% Ratio of expense reimbursements to average net assets – (0.03)% (0.09)% Ratio of net expenses to average net assets 1.90% 1.93% 1.96% 2.01% 2.13% 2.08% Ratio of net investment income (loss) to average net assets 1.15% 1.22% 1.27% 1.11% 0.75% 1.36% Portfolio turnover rate 10.34% 21.20% 29.27% 45.36% 119.61% 72.11% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Amount was computed based on average shares outstanding during the period. (iii) Does not reflect the effect of sales charges, if applicable. - 123 - THE ALGER FUNDS Financial Highlights for a share outstanding throughout the period (Unaudited) Alger Growth & Income Fund Class Z From 3/1/2012 Six ended months Year ended Year ended (commencement o f operations) to 4/30/2015 (i) 10/31/2014 10/31/2013 10/31/2012 (ii) Net asset value, beginning of period $ 33.57 $ 29.64 $ 24.43 $ 23.83 INCOME FROM INVESTMENT OPERATIONS: Net investment income (iii) 0.36 0.63 0.59 0.34 Net realized and unrealized gain on investments 0.97 4.00 5.14 0.59 Total from investment operations 1.33 4.63 5.73 0.93 Dividends from net investment income (0.32) (0.70) (0.52) (0.33) Distributions from net realized gains (1.08) – – – Net asset value, end of period $ 33.50 $ 33.57 $ 29.64 $ 24.43 Total return (iv) 4.04% 15.78% 23.74% 3.90% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (000's omitted) $ 8,877 $ 8,441 $ 2,306 $ 1,087 Ratio of gross expenses to average net assets 0.92% 1.05% 1.36% 2.92% Ratio of expense reimbursements to average net assets – (0.10)% (0.41)% (1.97)% Ratio of net expenses to average net assets 0.92% 0.95% 0.95% 0.95% Ratio of net investment income (loss) to average net assets 2.14% 1.98% 2.18% 2.14% Portfolio turnover rate 10.34% 21.20% 29.27% 45.36% See Notes to Financial Statements. (i) Ratios have been annualized; total return and portfolio turnover rate have not been annualized. (ii) Ratios have been annualized; total return has not been annualized; portfolio turnover is for the twelve months then ended. (iii) Amount was computed based on average shares outstanding during the period. (iv) Does not reflect the effect of sales charges, if applicable. - 124 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1  General: The Alger Funds (the Trust) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services  Investment Companies. The Trust operates as a series company currently offering an unlimited number of shares of beneficial interest in eight funds  Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund, Alger Health Sciences Fund and Alger Growth & Income Fund (collectively, the Funds or individually, each a Fund). The Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund and Alger Health Sciences Fund normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation. The Alger Growth & Income Fund also invests primarily in equity securities but has an investment objective of both capital appreciation and current income. Each Fund offers one or more of the following share classes: Class A, B, C, I and Z. Class A shares are generally subject to an initial sales charge while Class B and C shares are generally subject to a deferred sales charge. Class B shares will automatically convert to Class A shares eight years after the end of the calendar month in which the order to purchase was accepted. The conversion is completed without the imposition of any sales charges or other fees. Class I and Z shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings, except that each share class bears the costs of its plan of distribution, if it maintains one, and transfer agency and sub-transfer agency services. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern Standard Time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations - 125 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment manager, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820  Fair Value Measurements and Disclosures (ASC 820) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below.  Level 1  quoted prices in active markets for identical investments  Level 2  signifÿÿÿÿicant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The Funds valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs - 126 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (EBITDA) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a companys financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (Committee) established by the Trusts Board of Trustees (Board) and comprised of representatives of the Trusts investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a securitys fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars, foreign cash and overnight time deposits. (c) Securities Transactions and Investment Income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Translations: The books and records of the Funds are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. - 127 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the accompanying Statements of Operations. (e) Option Contracts: When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Fund on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Fund. The Fund as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Funds may also purchase put and call options. Each Fund pays a premium which is included in the Funds accompanying Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Funds may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Funds total assets, as defined in its prospectuses. The Funds earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Funds may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Funds are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. - 128 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Cash collateral may be invested as determined by the Funds. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of April 30, 2015. (g) Dividends to Shareholders: Dividend payable to shareholders are recorded on the ex- dividend date. The Funds declare and pay dividends from net investment income annually except that the Alger Growth & Income Fund declares and pays such dividends quarterly. With respect to all Funds, dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts from dividends of net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of a Funds distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions, or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the differences in tax treatment of net operating losses, foreign currency transactions and premium/discount of debt securities. The reclassifications are done annually at fiscal year end and have no impact on the net asset values of the Funds and are designed to present each Funds capital accounts on a tax basis. (h) Federal Income Taxes: It is each Funds policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided the Funds maintain such compliance, no federal income tax provision is required. Each Fund is treated as a separate entity for the purpose of determining such compliance. Financial Accounting Standards Board Accounting Standards Codification 740  Income Taxes (ASC 740) requires the Funds to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Funds file income tax returns in the U.S., as well as New York State and New York City. The statute of limitations on the Funds tax returns remains open for the tax years 2011-2014 and the intermediary period through April 30, 2015. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Trust accounts separately for the assets, liabilities and operations of each Fund. Expenses directly attributable to each Fund are charged to that Funds operations; expenses which are applicable to all Funds are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of each Fund are allocated among the Funds classes based on relative net assets, with the exception of distribution fees, transfer agency fees, and shareholder servicing and related fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates - 129 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) and assumptions that affect the reported amounts therein. These unaudited interim financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of results for the interim period. Actual results may differ from those estimates. NOTE 3 — Investment Advisory Fees and Other Transactions with Affiliates: (a) Investment Advisory Fees: Fees incurred by each Fund, pursuant to the provisions of the Trust’s Investment Advisory Agreement with Fred Alger Management, Inc. (“Alger Management” or the “Manager”), are payable monthly and computed based on the following rates. The actual rate paid as a percentage of average daily net assets, for the six months ended April 30, 2015, is set forth below under the heading “Actual Rate.” Tier 1 Tier 2 Tier 3 Actual Rate Alger Capital Appreciation Fund (a) 0.810% 0.650% 0.600% 0.810% Alger International Growth Fund (b) 0.710 0.600 — 0.710 Alger Mid Cap Growth Fund (b) 0.760 0.700 — 0.760 Alger SMid Cap Growth Fund (b) 0.810 0.750 — 0.810 Alger Small Cap Growth Fund (b) 0.810 0.750 — 0.810 Alger Growth Opportunities Fund (b) 0.850 0.750 — 0.850 Alger Health Sciences Fund (c) 0.810 0.650 — 0.810 Alger Growth & Income Fund (b) 0.585 0.550 — 0.585 (a) Tier 1 rate is paid on assets up to $2 billion, Tier 2 rate is paid on assets between $2 and $4 billion and Tier 3 rate is paid on assets in excess of $4 billion. (b) Tier 1 rate is paid on assets up to $1 billion and Tier 2 rate is paid on assets in excess of $1 billion. (c) Tier 1 rate is paid on assets up to $500 million and Tier 2 rate is paid on assets in excess of $500 million. Alger Management has established expense caps for several share classes, effective through February 28, 2016, whereby it reimburses the share classes if annualized operating expenses (excluding interest, taxes, brokerage, dividend expense and extraordinary expenses) exceed the rates, based on average daily net assets, listed below FEES WAIVED / REIMBURSED FOR THE SIX MONTHS CLASS ENDED A C I Z APRIL 30, 2015 Alger International Growth Fund – – 1.15% 0.89% $ 12,725 Alger Small Cap Growth Fund – – – 0.99 10,904 Alger Growth Opportunities Fund 1.60% 2.25% 1.35 0.99 57,225 Alger Growth & Income Fund – – – 0.95 — - 130 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) (b) Administration Fees: Fees incurred by each Fund, pursuant to the provisions of the Trusts Administration Agreement with Fred Alger Management, Inc., are payable monthly and computed based on the average daily net assets of each Fund at the annual rate of 0.0275%. (c) Distribution Fees: Class A Shares: The Class A shares of each Fund have adopted a distribution plan pursuant to which each Fund pays Fred Alger & Company, Incorporated, the Funds distributor (the Distributor or Alger Inc.) and an affiliate of Alger Management, a fee at the annual rate of 0.25% of the respective average daily net assets of the Class A shares of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing the Class A shares and shareholder servicing. Fees paid may be more or less than the expenses incurred by Alger Inc. Class B Shares: The Trust has adopted an Amended and Restated Plan of Distribution pursuant to which Class B shares of each Fund issuing such shares reimburse Alger Inc. for costs and expenses incurred by Alger Inc. in connection with advertising, marketing and selling the Class B shares, and shareholder servicing, not to exceed an annual rate of 1% of the respective average daily net assets of the Class B shares of the designated Fund. If in any month, the costs incurred by Alger Inc. relating to the Class B shares are in excess of the distribution fees charged to the Class B shares of the Fund, the excess may be carried forward, with interest, and sought to be reimbursed in future periods. As of April 30, 2015, such excess carried forward was $16,135,912, $10,669,053 and $16,065,167, for Class B shares of the Alger International Growth Fund, Alger Mid Cap Growth Fund and Alger Small Cap Growth Fund, respectively. Contingent deferred sales charges imposed on redemptions of Class B shares will reduce the amount of distribution expenses for which reimbursement may be sought. See Note 3(d) below. Class C Shares: The Trust has adopted a Distribution Plan pursuant to which Class C shares of each Fund pay Alger Inc. a fee at the annual rate of 1% of the respective average daily net assets of the Class C shares of the designated Fund to compensate Alger Inc. for its activities and expenses incurred in distributing the Class C shares and shareholder servicing. The fees paid may be more or less than the expenses incurred by Alger Inc. Class I Shares: The Trust has adopted a Distribution Plan pursuant to which Class I shares of the Alger International Growth Fund Alger SMid Cap Growth Fund and Alger Growth Opportunities Fund, each pay Alger Inc. a fee at the annual rate of 0.25% of the average daily net assets of the Funds Class I shares to compensate Alger Inc. for its activities and expenses incurred in distributing the Class I shares and shareholder servicing. The fees paid may be more or less than the expenses incurred by Alger Inc. (d) Sales Charges: Purchases and sales of shares of the Funds may be subject to initial sales charges or contingent deferred sales charges. The contingent deferred sales charges are used by Alger Inc. to offset distribution expenses previously incurred. Sales charges do not represent expenses of the Trust. For the six months ended April 30, 2015, the initial sales - 131 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) charges and contingent deferred sales charges imposed, all of which were retained by Alger Inc., were as follows: CONTINGENT INITIAL SALES DEFERRED SALES CHARGES CHARGES Alger Capital Appreciation Fund $ 5,015 $ 16,281 Alger International Growth Fund 4,484 25,819 Alger Mid Cap Growth Fund 3,764 19,140 Alger SMid Cap Growth Fund 330 3,836 Alger Small Cap Growth Fund 1,178 6,666 Alger Growth Opportunities Fund 364 68 Alger Health Sciences Fund 870 3,112 Alger Growth & Income Fund 3,604 605 (e) Brokerage Commissions: During the six months ended April 30, 2015, the Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund, Alger Health Sciences Fund and Alger Growth & Income Fund paid Alger Inc. commissions of $358,780, $6,361, $44,187, $253,110, $49,071, $2,879, $86,495 and $6,435 respectively, in connection with securities transactions. (f) Shareholder Administrative Fees: The Trust has entered into a shareholder administrative services agreement with Alger Management to compensate Alger Management for its liaison and administrative oversight of Boston Financial Data Services, Inc., the transfer agent, and other related services. The Funds compensate Alger Management at the annual rate of 0.0165% of their respective average daily net assets for the Class A, Class B and Class C shares and 0.01% of the daily net assets of the Class I and Class Z shares for these services. Alger Management makes payments to intermediaries that provide sub-accounting services to omnibus accounts invested in the Funds. A portion of the fees paid by Alger Management to intermediaries that provide sub-accounting services are charged back to the appropriate Fund, subject to certain limitations, as approved by the Board. For the six months ended April 30, 2015, Alger Management charged back to the Alger Capital Appreciation Fund, Alger International Growth Fund, Alger Mid Cap Growth Fund, Alger SMid Cap Growth Fund, Alger Small Cap Growth Fund, Alger Growth Opportunities Fund, Alger Health Sciences Fund and Alger Growth & Income Fund, $325,711, $21,719, $33,432, $354,911, $25,702, $3,041, $37,409 and $15,905, respectively, for these services, which are included in transfer agent fees and expenses in the accompanying Statements of Operations. (g) Trustees’ Fees: From November 1, 2014, through February 28, 2015, each Fund paid each trustee who is not affiliated with Alger Management or its affiliates $950 for each meeting attended, to a maximum of $3,800 per annum, plus travel expenses incurred for attending the meeting. The Chairman of the Board received an additional annual fee of $24,300 which was paid, pro rata, by all U.S.-registered funds managed by Alger Management. Additionally, - 132 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) each member of a Fund’s audit committee received $81 from the Fund for each audit committee meeting attended, to a maximum of $324 per annum. Effective March 1, 2015, each Independent Trustee receives a fee of $25,875 for each meeting attended, to a maximum of $103,500 per annum, paid pro rata by each Fund in the Alger Fund Complex, plus travel expenses incurred for attending the meeting. The Independent Trustee appointed as Chairman of the Board of Trustees receives an additional compensation of $24,300 per annum paid pro rata by each fund in the Alger Fund Complex. Additional, each member of the Audit Committee receives a fee of $2,500 for each meeting attended to a maximum of $10,000 per annum, paid pro rata by each Fund in the Alger Fund Complex. (h) Interfund Loans: The Funds, along with other funds advised by Alger Management, may borrow money from and lend money to each other for temporary or emergency purposes. To the extent permitted under its investment restrictions, each fund may lend uninvested cash in an amount up to 15% of its net assets to other funds. If a fund has borrowed from other funds and has aggregate borrowings from all sources that exceed 10% of the fund’s total assets, such fund will secure all of its loans from other funds. The interest rate charged on interfund loans is equal to the average of the overnight time deposit rate and bank loan rate available to the funds. There were no interfund loans outstanding as of April 30, 2015. During the six months ended April 30, 2015, Alger International Growth Fund and Alger Mid Cap Growth Fund incurred interfund loan interest expense of $15 and $ 13, respectively. During the six months ended April 30, 2015, Alger Mid Cap Growth Fund and Alger Small Cap Growth Fund earned interfund loan interest income of $324 and $183, respectively. (i) Other Transactions With Affiliates: Certain officers of the Trust are directors and officers of Alger Management and the Distributor. At April 30, 2015, Alger Management and its affiliates owned shares in the following Funds: SHARE CLASS A B C I Z Alger Capital Appreciation Fund 79,659 — — — 87 Alger International Growth Fund 56,772 — — 7,291 52,237 Alger Mid Cap Growth Fund 77,289 — Alger SMid Cap Growth Fund 472,539 — 48,559 — 88 Alger Small Cap Growth Fund 113,609 — — — 177 Alger Growth Opportunities Fund — 286,570 Alger Health Sciences Fund — Alger Growth & Income Fund 15,653 — — — 11,560 NOTE 4 — Securities Transactions: The following summarizes the securities transactions by the Trust, other than U.S. Government securities, short-term securities, purchased options and short sales, for the six months ended April 30, 2015: PURCHASES SALES Alger Capital Appreciation Fund $1,356,484,819 $1,248,390,728 - 133 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) PURCHASES SALES Alger International Growth Fund 97,638,468 95,428,367 Alger Mid Cap Growth Fund 132,670,411 148,274,554 Alger SMid Cap Growth Fund 577,133,057 968,378,098 Alger Small Cap Growth Fund 167,160,846 178,501,021 Alger Growth Opportunities Fund 27,074,916 20,468,991 Alger Health Sciences Fund 151,551,874 179,569,131 Alger Growth & Income Fund 10,367,899 11,621,155 Written call and put options activity for the six months ended April 30, 2015, was as follows: NUMBER OF PREMIUMS CONTRACTS RECEIVED Alger Mid Cap Growth Fund Call Options outstanding at October 31, 2014 1,754 $ 318,911 Call Options written 1,395 356,059 Call Options closed (1,255) (235,058) Call Options expired (1,420) (264,059) Call Options exercised (474) (175,853) Call Options outstanding at April 30, 2015 — $ — $– NUMBER OF PREMIUMS CONTRACTS RECEIVED Alger Mid Cap Growth Fund Put Options outstanding at October 31, 2014 821 $ 278,473 Put Options written 1,985 377,703 Put Options closed (1,514) (437,238) Put Options expired (1,056) (140,088) Put Options exercised (236) (78,850) Put Options outstanding at April 30, 2015 — $ — NOTE 5 — Borrowing: The Funds may borrow from their custodian on an uncommitted basis. Each Fund pays the custodian a market rate of interest, generally based upon the London Interbank Offered Rate. The Funds may also borrow from other funds advised by Alger Management, as discussed in Note 3(h). For the six months ended April 30, 2015, the Funds had the following borrowings: AVERAGE DAILY WEIGHTED AVERAGE BORROWING INTEREST RATE Alger International Growth Fund $ 29,520 8.98% Alger Mid Cap Growth Fund 3,838 1.50 Alger SMid Cap Growth Fund 2,741,617 1.10 Alger Growth Opportunities Fund 14,073 2.19 Alger Health Sciences Fund 171,761 1.50 - 134 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) The highest amount borrowed during the six months ended April 30, 2015 for each Fund was as follows: HIGHEST BORROWING Alger International Growth Fund $ 1,353,992 Alger Mid Cap Growth Fund 432,000 Alger SMid Cap Growth Fund 91,440,000 Alger Growth Opportunities Fund 376,681 Alger Health Sciences Fund 4,081,000 NOTE 6 — Share Capital: (a) The Trust has an unlimited number of authorized shares of beneficial interest of $.001 par value which are presently divided into eight series. Each series is divided into separate classes. The transactions of shares of beneficial interest were as follows: FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2015 OCTOBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger Capital Appreciation Fund Class A: Shares sold 10,722,228 $ 223,835,293 13,211,382 $ 287,181,854 Shares converted from Class B 70,576 1,526,940 179,127 3,845,599 Shares converted from Class C 18 358 4,156 85,600 Dividends reinvested 7,954,361 164,178,015 3,572,461 73,556,971 Shares redeemed (7,142,633) (154,219,125) (14,378,152) (313,744,777) Net increase $ $ Class B: Shares sold 58,732 $ 1,051,465 70,695 $ 1,312,564 Shares converted to Class A (83,697) (1,526,940) (206,794) (3,845,599) Dividends reinvested 239,941 4,150,980 125,630 2,242,491 Shares redeemed (140,169) (2,564,664) (243,453) (4,557,220) Net increase (decrease) $ (253,922) $ Class C: Shares sold 3,314,836 $ 60,029,164 2,592,917 $ 48,802,255 Shares converted to Class A (21) (358) (4,787) (85,600) Dividends reinvested 1,510,451 26,221,422 566,504 10,140,425 Shares redeemed (1,089,003) (19,808,507) (1,940,136) (36,437,122) Net increase $ $ Class Z: Shares sold 2,816,799 $ 62,676,526 4,243,426 $ 95,173,015 Dividends reinvested 1,662,259 34,707,971 528,898 10,964,045 Shares redeemed (2,282,336) (49,105,015) (1,140,898) (25,118,699) Net increase $ $ - 135 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2015 OCTOBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger International Growth Fund Class A: Shares sold 290,156 $ 4,627,564 1,145,285 $ 17,668,080 Shares converted from Class B 36,839 571,537 121,443 1,872,316 Shares converted from Class C 714 11,466 724 11,317 Dividends reinvested 75,380 1,141,318 1,550 23,859 Shares redeemed (736,748) (11,413,242) (2,208,184) (34,524,693) Net decrease (333,659) $ (5,061,357) (939,182) $ Class B: Shares sold 14,198 $ 196,772 56,629 $ 776,513 Shares converted to Class A (41,704) (571,537) (137,613) (1,872,316) Dividends reinvested 727 9,757 — — Shares redeemed (363,674) (4,917,492) (1,777,215) (24,630,116) Net decrease (390,453) $ (5,282,500) (1,858,199) $ Class C: Shares sold 85,985 $ 1,188,481 455,059 $ 6,160,274 Shares converted to Class A (816) (11,466) (825) (11,317) Dividends reinvested 5,186 68,915 — — Shares redeemed (185,704) (2,526,011) (238,269) (3,218,204) Net increase (decrease) (95,349) $ (1,280,081) $ Class I: Shares sold 138,222 $ 2,192,371 308,627 $ 4,700,595 Dividends reinvested 2,439 36,830 68 1,046 Shares redeemed (62,760) (956,884) (75,213) (1,147,553) Net increase $ $ Class Z: Shares sold 661,802 $ 10,666,434 816,767 $ 12,666,277 Dividends reinvested 5,490 83,664 — — Shares redeemed (88,452) (1,405,069) (409,999) (6,114,319) Net increase $ $ - 136 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2015 OCTOBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger Mid Cap Growth Fund Class A: Shares sold 501,081 $ 5,572,646 1,080,502 $ 10,846,934 Shares converted from Class B 57,658 624,475 195,566 1,960,843 Shares converted from Class C 42 455 974 9,513 Shares redeemed (1,201,952) (13,157,564) (2,981,124) (30,495,177) Net decrease (643,171) $ (6,959,988) (1,704,082) $ Class B: Shares sold 22,945 $ 205,426 76,714 $ 644,722 Shares converted to Class A (70,512) (624,475) (237,860) (1,960,843) Shares redeemed (508,106) (4,493,442) (2,480,243) (21,418,013) Net decrease (555,673) $ (4,912,491) (2,641,389) $ Class C: Shares sold 131,373 $ 1,175,985 267,790 $ 2,228,778 Shares converted to Class A (51) (455) (1,193) (9,513) Shares redeemed (296,973) (2,624,784) (664,280) (5,456,185) Net decrease (165,651) $ (1,449,254) (397,683) $ - 137 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2015 OCTOBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger SMid Cap Growth Fund Class A: Shares sold 1,255,024 $ 22,037,950 2,339,099 $ 44,560,299 Shares converted from Class B 11,826 212,779 20,764 399,718 Shares converted from Class C — — 88 1,625 Dividends reinvested 1,756,178 29,697,232 2,093,976 38,298,826 Shares redeemed (2,923,846) (51,802,175) (6,072,094) (116,213,077) Net increase (decrease) $ (1,618,167) $ Class B: Shares sold 12,637 $ 185,261 17,208 $ 280,665 Shares converted to Class A (13,574) (212,779) (23,321) (399,713) Dividends reinvested 56,485 828,071 68,350 1,114,787 Shares redeemed (75,980) (1,165,519) (134,871) (2,286,197) Net decrease (20,432) $ (364,966) $ Class C: Shares sold 216,855 $ 3,278,911 387,335 $ 6,555,383 Shares converted to Class A — — (98) (1,625) Dividends reinvested 503,010 7,399,281 519,801 8,498,750 Shares redeemed (417,545) (6,485,226) (789,453) (13,402,438) Net increase $ $ Class I: Shares sold 3,832,194 $ 69,386,464 10,609,972 $ 204,542,125 Dividends reinvested 5,334,507 91,380,102 5,182,532 95,876,850 Shares redeemed (22,654,371) (412,663,137) (12,847,289) (249,345,195) Net increase (decrease) (13,487,670) $ (251,896,571) $ Class Z: Shares sold 235,055 $ 4,194,438 1,146,769 $ 22,314,309 Dividends reinvested 188,649 3,250,429 185,120 3,430,278 Shares redeemed (740,287) (13,872,643) (1,892,258) (38,111,803) Net decrease (316,583) $ (6,427,776) (560,369) $ - 138 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2015 OCTOBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger Small Cap Growth Fund Class A: Shares sold 1,097,958 $ 9,306,082 4,323,172 $ 39,318,507 Shares converted from Class B 48,915 415,887 149,736 1,359,595 Dividends reinvested 1,746,872 14,202,069 2,022,570 18,041,321 Shares redeemed (1,990,486) (16,924,327) (8,505,233) (75,621,901) Net increase (decrease) $ (2,009,755) $ Class B: Shares sold 83,204 $ 559,111 134,678 $ 1,013,908 Shares converted to Class A (58,759) (415,887) (175,477) (1,359,595) Dividends reinvested 153,462 1,031,264 207,372 1,576,026 Shares redeemed (221,381) (1,549,914) (568,599) (4,407,986) Net decrease (375,426) (402,026) Class C: Shares sold 105,274 $ 712,835 193,166 $ 1,462,988 Dividends reinvested 254,757 1,673,757 275,016 2,051,622 Shares redeemed (275,005) (1,913,840) (583,964) (4,369,610) Net increase (decrease) $ (115,782) $ Class Z: Shares sold 786,091 $ 6,687,436 1,824,706 $ 16,462,273 Dividends reinvested 819,654 6,729,363 953,204 8,550,243 Shares redeemed (929,789) (8,035,314) (3,584,524) (32,602,654) Net increase (decrease) $ (806,614) $ Alger Growth Opportunities Fund Class A: Shares sold 564,997 $ 6,453,428 164,449 $ 1,925,279 Dividends reinvested 45,119 481,873 87,103 973,816 Shares redeemed (201,159) (2,284,395) (205,708) (2,337,860) Net increase $ $ Class C: Shares sold 258,544 $ 2,749,538 19,583 $ 211,735 Dividends reinvested 21,518 213,678 34,476 362,687 Shares redeemed (24,784) (258,157) (25,419) (269,945) Net increase $ $ Class I: Shares sold 173,329 $ 2,025,863 151,899 $ 1,801,664 Dividends reinvested 9,345 102,042 16,661 189,606 Shares redeemed (81,239) (948,560) (122,287) (1,414,886) Net increase $ $ Class Z: Shares sold 103,175 $ 1,218,409 7,250 $ 81,959 Dividends reinvested 23,909 261,562 38,842 441,639 Shares redeemed (7,167) (83,096) (3,301) (37,963) Net increase $ $ - 139 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FOR THE SIX MONTHS ENDED FOR THE YEAR ENDED APRIL 30, 2015 OCTOBER 31, 2014 SHARES AMOUNT SHARES AMOUNT Alger Health Sciences Fund Class A: Shares sold 699,284 $ 16,806,373 1,013,092 $ 24,552,129 Shares converted from Class B 13,122 316,603 70,341 1,715,659 Shares converted from Class C — — 232 5,450 Dividends reinvested 1,035,935 23,173,875 757,953 16,720,439 Shares redeemed (922,611) (22,260,187) (1,797,979) (43,090,421) Net increase (decrease) $ $ Class B: Shares sold 18,011 $ 341,316 15,819 $ 306,724 Shares converted to Class A (15,376) (316,603) (79,676) (1,715,659) Dividends reinvested 84,278 1,597,068 77,996 1,512,347 Shares redeemed (49,741) (1,008,952) (146,857) (3,111,939) Net increase (decrease) $ (132,718) $ Class C: Shares sold 312,411 $ 6,123,712 281,154 $ 5,752,521 Shares converted to Class A — — (264) (5,450) Dividends reinvested 494,274 9,401,097 342,721 6,662,498 Shares redeemed (333,384) (6,803,134) (538,784) (11,474,559) Net increase $ $ Alger Growth & Income Fund Class A: Shares sold 145,042 $ 4,865,009 288,605 $ 9,117,077 Shares converted from Class C — — 637 20,681 Dividends reinvested 77,624 2,570,866 41,505 1,301,713 Shares redeemed (161,216) (5,394,806) (863,350) (27,163,100) Net increase (decrease) $ (532,603) $ Class C: Shares sold 57,856 $ 1,922,114 129,627 $ 4,031,279 Shares converted to Class A — — (644) (20,681) Dividends reinvested 19,650 643,771 6,438 200,118 Shares redeemed (46,460) (1,529,518) (118,242) (3,663,098) Net increase $ $ Class Z: Shares sold 28,715 $ 955,662 196,859 $ 6,450,341 Dividends reinvested 7,132 236,237 838 27,453 Shares redeemed (22,316) (749,480) (24,055) (769,043) Net increase $ $ (b) Redemption Fee: Prior to March 1, 2015, the Funds imposed a 2.00% redemption fee on certain Class A, Class B and Class C shares redeemed (including shares redeemed by - 140 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) exchange) within 30 days after such shares were acquired. The fees retained by the Funds are included as paid-in capital on the accompanying Statement of Assets and Liabilities. NOTE 7 — Income Tax Information: At October 31, 2014, the Funds, for federal income tax purposes, had capital loss carryforwards as set forth in the table below. These amounts may be applied against future net realized gains until the earlier of their utilization or expiration. Alger Capital Alger International Alger Mid Cap Alger SMid Cap Expiration Dates Appreciation Fund Growth Fund Growth Fund Growth Fund 2017 — $ 12,594,530 $ 39,344,992 — Total — 12,594,530 39,344,992 — Alger Small Cap Alger Growth Alger Health Alger Growth & Expiration Dates Growth Fund Opportunities Fund Sciences Fund Income Fund Total — Under the Regulated Investment Company Modernization Act of 2010, capital losses incurred by the Funds after October 31, 2011 will not be subject to expiration. In addition, losses incurred after October 31, 2011 must be utilized prior to the utilization of capital loss carryforwards above. During the year ended October 31, 2014 the Alger International Growth Fund, Alger Mid Cap Growth Fund, and Alger Growth & Income Fund utilized $7,624,419, $45,672,430, and $4,354,870 of their capital loss carryforwards, respectively. The difference between book-basis and tax-basis unrealized appreciation (depreciation) is determined annually and is attributable primarily to the tax deferral of losses on wash sales, U.S. Internal Revenue Code Section 988 currency transactions, nondeductible expenses on dividends sold short, the tax treatment of partnerships investments, the realization of unrealized appreciation of passive foreign investment companies, and return of capital from real estate investment trust investments. NOTE 8 — Fair Value Measurements: The following is a summary of the inputs used as of April 30, 2015 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. *Alger Small Cap Growth Fund and Alger Health Sciences Fund rights are fair valued at zero as of April 30, 2015. - 141 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 343,026,843 $ 342,987,025 — $ 39,818 Consumer Staples 131,017,924 131,017,924 — — Energy 100,147,173 100,147,173 — — Financials 105,825,044 105,825,044 — — Health Care 392,352,268 392,352,268 — — Industrials 203,467,129 203,467,129 — — Information Technology 676,155,249 675,065,414 — 1,089,835 Materials 47,093,459 47,093,459 — — Telecommunication Services 34,580,219 34,580,219 — — Utilities 15,608,854 15,608,854 — — TOTAL COMMON STOCKS $ 2,049,274,162 $ 2,048,144,509 — $ MASTER LIMITED PARTNERSHIP Financials 56,642,970 56,642,970 — — PREFERRED STOCKS Consumer Discretionary 1,135,338 — — 1,135,338 Health Care 3,374,008 — — 3,374,008 Information Technology 5,023,749 — — 5,023,749 TOTAL PREFERRED STOCKS $ 9,533,095 — — $ REAL ESTATE INVESTMENT TRUST Financials 9,805,943 9,805,943 — — TOTAL INVESTMENTS IN SECURITIES $ 2,125,256,170 $ 2,114,593,422 — $ Alger International Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 30,172,082 30,172,082 — — Consumer Staples 13,285,618 13,285,618 — — Energy 10,249,920 10,249,920 — — Financials 47,720,776 47,720,776 — — Health Care 32,826,110 32,826,110 — — Industrials 24,005,219 24,005,219 — — Information Technology 32,756,731 32,756,731 — — Materials 10,595,446 10,595,446 — — Telecommunication Services 7,288,518 7,288,518 — — Utilities 5,514,385 5,514,385 — — TOTAL COMMON STOCKS $ $ — — TOTAL INVESTMENTS IN SECURITIES $ $ — — - 142 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Mid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 46,810,103 46,810,103 — — Consumer Staples 6,455,248 6,455,248 — — Energy 7,517,420 7,517,420 — — Financials 10,743,373 10,743,373 — — Health Care 26,280,848 26,280,848 — — Industrials 28,893,262 28,893,262 — — Information Technology 47,272,452 47,156,019 — 116,433 Materials 6,482,690 6,482,690 — — Telecommunication Services 4,913,868 4,913,868 — — Utilities 1,727,461 1,727,461 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 2,481,215 — — 2,481,215 Information Technology 536,719 — — 536,719 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 5,072,942 5,072,942 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 145,237,228 145,237,228 — — Consumer Staples 21,373,759 21,373,759 — — Energy 26,969,142 26,969,142 — — Financials 37,045,378 37,045,378 — — Health Care 125,188,504 125,188,504 — — Industrials 117,097,648 117,097,648 — — Information Technology 164,518,378 163,940,264 — 578,114 Materials 40,585,391 40,585,391 — — Telecommunication Services 3,734,258 3,734,258 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 3,203,012 3,203,012 — — PREFERRED STOCKS Health Care 3,211,581 — — 3,211,581 Information Technology 2,664,899 — — 2,664,899 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 26,686,304 26,686,304 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 143 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 30,027,440 30,027,440 — — Consumer Staples 4,421,166 4,421,166 — — Energy 6,592,858 6,592,858 — — Financials 9,461,488 9,461,488 — — Health Care 58,281,188 58,281,188 — — Industrials 21,147,410 21,147,410 — — Information Technology 81,836,593 81,836,593 — — Materials 7,294,509 7,294,509 — — Utilities 1,652,354 1,652,354 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 675,194 — — 675,194 REAL ESTATE INVESTMENT TRUST Financials 5,020,870 5,020,870 — — RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Growth Opportunities Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 755,391 755,391 — — Financials 414,215 414,215 — — Health Care 6,765,276 6,765,276 — — Industrials 1,448,112 1,448,112 — — Information Technology 12,413,115 12,413,115 — — Materials 690,109 690,109 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 63,850 — — 63,850 TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Health Sciences Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Staples 7,363,086 7,363,086 — — Health Care 176,490,310 174,813,590 — 1,676,720 TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Health Care 11,374,629 — — 11,374,629 RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 144 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Growth & Income Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary 13,858,592 13,856,161 — 2,431 Consumer Staples 11,027,165 11,027,165 — — Energy 7,384,188 7,384,188 — — Financials 13,065,903 13,065,903 — — Health Care 13,141,280 13,141,280 — — Industrials 11,044,282 11,044,282 — — Information Technology 18,515,254 18,515,254 — — Materials 1,291,932 1,291,932 — — Telecommunication Services 3,330,943 3,330,943 — — Utilities 1,259,337 1,259,337 — — TOTAL COMMON STOCKS $ $ - $ CONVERTIBLE PREFERRED STOCKS Health Care 770,508 770,508 — — MASTER LIMITED PARTNERSHIP Energy 762,606 762,606 — — Financials 2,064,384 2,064,384 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Consumer Discretionary 63,795 — — 63,795 REAL ESTATE INVESTMENT TRUST Financials 3,169,685 3,169,685 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Common Stocks Opening balance at November 1, 2014 $ 974,640 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 155,013 Purchases and sales – Purchases – Sales – Closing balance at April 30, 2015 1,129,653 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ 155,013 - 145 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ - 146 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ - 147 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Fund Preferred Stocks Opening balance at November 1, 2014 $  Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments  Purchases and sales  Purchases Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $  - 148 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth Opportunities Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $  - 149 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Health Sciences Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3 Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Common Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ - 150 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Fund Preferred Stocks Opening balance at November 1, 2014 $ Transfers into Level 3  Transfers out of Level 3  Total gains or losses Included in net realized gain (loss) on investments  Included in net unrealized gain (loss) on investments Purchases and sales  Purchases  Sales  Closing balance at April 30, 2015 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 4/30/2015 $ The following table provides quantitative information about our Level 3 fair value measurements of our investments as of April 30, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 151 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value Valuation Unobservable April 30, 2015 Methodology Input Input Alger Capital Appreciation Fund Common Stocks $ 1,089,835 Income Discount Rate 10% Approach Common Stocks Income Discount Rate 40% Approach Preferred Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 40% Approach Alger Mid Cap Growth Fund Common Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 12% Approach Preferred Stocks Income Discount Rate 15% Approach Alger SMid Cap Growth Fund Common Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 12% Approach Alger Small Cap Growth Fund Preferred Stocks Income Discount Rate 12% Approach Preferred Stocks Income Discount Rate 15% Approach Alger Growth Opportunities Fund Preferred Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 15% Approach Alger Health Sciences Fund Common Stocks Income Discount Rate 15% Approach Preferred Stocks Income Discount Rate 10% Approach Preferred Stocks Income Discount Rate 12% Approach Preferred Stocks Income Discount Rate 15% Approach Preferred Stocks Income Discount Rate 42% Approach *Rights - Cost Approach Discount Rate 15% - 152 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Growth & Income Fund Common Stocks 2,431 Income Discount Rate 40% Approach Preferred Stocks 63,795 Income Discount Rate 40% Approach *Fair value approximates cost without adjustments. The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On April 30, 2015, there were no transfers of securities between Level 1 to Level 2. Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of April 30, 2015, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Fund $ 11,142,789 $ 11,142,789 — — Alger International Growth Fund 5,534,256 5,534,256 — — Alger Mid Cap Growth Fund 6,459,605 6,459,605 — — Alger SMid Cap Growth Fund 13,475,527 13,475,527 — — Alger Small Cap Growth Fund 6,413,860 6,413,860 — — Alger Growth Opportunities Fund 1,327,576 1,327,576 — — Alger Health Sciences Fund 7,627,171 7,627,171 — — Alger Growth & Income Fund 4,336,389 4,336,389 — — Total $ 56,317,173 $ 56,317,173 — — NOTE 9 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options—The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source - 153 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the six months ended April 30, 2015, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no open derivative instruments as of April 30, 2015. For the six months ended April 30, 2015, the Alger Mid Cap Growth Fund had option purchases of $1,671,980 and option sales of $1,193,292. The effect of derivative instruments on the accompanying Statement of Operations for the six months ended April 30, 2015 is as follows: NET REALIZED GAIN ON INVESTMENTS, OPTIONS Alger Mid Cap Growth Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ 124,441 Written Options (114,834) Total $ 9,607 NET CHANGE IN UNREALIZED APPRECIATION ON INVESTMENTS, OPTIONS Alger Mid Cap Growth Fund Derivatives not accounted for as hedging instruments Options Purchased Options $ 64,010 Written Options (65,814) Total $ (1,804) NOTE 10 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the six months ended April 30, 2015. Purchase and sale transactions and dividend income earned during the year were as follows: - 154 - THE ALGER FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares/ Par at Realized Value at OctoberPurchases/ Sales/ Shares/Par atDividend Gain April 30, Security 31, 2014 ConversionConversionApril 30, 2015Income (Loss) Alger Capital Appreciation Fund Common Stocks Choicestream, Inc.* 82,955 — — 82,955 — — $39,818 Preferred Stocks Choicestream, Inc.* 2,365,288 — — 2,365,288 — — 1,135,338 Alger Mid Cap Growth Fund Preferred Stocks Prosetta Biosciences, Inc.* — 219,610 — 219,610 — — 988,245 Tolero Pharmaceuticals, Inc.* 495,000 — — 495,000 — — 1,492,970 Alger SMid Cap Growth Fund Preferred Stocks Prosetta Biosciences, Inc.* — 231,474 — 231,474 — — 1,041,633 Alger Small Cap Growth Fund Preferred Stocks Prosetta Biosciences, Inc.* — 50,688 — 50,688 — — 228,096 Tolero Pharmaceuticals, Inc.* 148,237 — — 148,237 — — 447,098 Alger Growth Opportunities Fund Preferred Stocks Tolero Pharmaceuticals, Inc.* 10,097 — — 10,097 — — 30,454 Alger Health Sciences Fund Preferred Stocks Catabasis Pharmaceuticals, Inc.* — 2,104,599 — 2,104,599 — — 2,000,000 Prosetta Biosciences, Inc.* — 897,366 — 897,366 — — 4,038,147 Tolero Pharmaceuticals, Inc.* 1,638,547 — — 1,638,547 — — 4,942,022 Alger Growth & Income Fund Common Stocks Choicestream, Inc.* 5,064 — — 5,064 — — 2,431 Preferred Stocks Choicestream, Inc.* 132,906 — — 132,906 — — 63,795 *Non-income producing security. NOTE 11 — Subsequent Events: Management of each Fund has evaluated events that have occurred subsequent to April 30, 2015 through the issuance date of the Financial Statements. No such events have been identified which require recognition and/or disclosure. - 155 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) Shareholder Expense Example As a shareholder of a Fund, you incur two types of costs: transaction costs, if applicable, including sales charges (loads) and redemption fees; and ongoing costs, including management fees, distribution (12b-1) fees, if applicable, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested at the beginning of the six-month period starting November 1, 2014 and ending April 30, 2015. Actual Expenses The first line for each class of shares in the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you would have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled Expenses Paid during the Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line for each class of shares in the table below provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratios for each class of shares and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads) and redemption fees. Therefore, the second line under each class of shares in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. - 156 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2014 April 30, 2015 April 30, 2015 (a) April 30, 2015 (b) Alger Capital Appreciation Fund Class A Actual $ 1,000.00 $ 1,072.50 $ 6.32 1.23% Hypothetical (c) 1,000.00 1,018.70 6.16 1.23 Class B Actual 1,000.00 1,068.70 10.31 2.01 Hypothetical (c) 1,000.00 1,014.83 10.04 2.01 Class C Actual 1,000.00 1,069.07 10.16 1.98 Hypothetical (c) 1,000.00 1,014.98 9.89 1.98 Class Z Actual 1,000.00 1,074.59 4.73 0.92 Hypothetical (c) 1,000.00 1,020.23 4.61 0.92 Alger International Growth Fund Class A Actual $ 1,000.00 $ 1,103.81 $ 6.83 1.31% Hypothetical (c) 1,000.00 1,018.30 6.56 1.31 Class B Actual 1,000.00 1,099.31 10.57 2.03 Hypothetical (c) 1,000.00 1,014.73 10.14 2.03 Class C Actual 1,000.00 1,098.87 10.93 2.10 Hypothetical (c) 1,000.00 1,014.38 10.49 2.10 Class I Actual 1,000.00 1,104.64 6.00 1.15 Hypothetical (c) 1,000.00 1,019.09 5.76 1.15 Class Z Actual 1,000.00 1,105.55 4.65 0.89 Hypothetical (c) 1,000.00 1,020.38 4.46 0.89 Alger Mid Cap Growth Fund Class A Actual $ 1,000.00 $ 1,070.28 $ 6.72 1.31% Hypothetical (c) 1,000.00 1,018.30 6.56 1.31 Class B Actual 1,000.00 1,066.05 10.40 2.03 Hypothetical (c) 1,000.00 1,014.73 10.14 2.03 Class C Actual 1,000.00 1,066.67 10.76 2.10 Hypothetical (c) 1,000.00 1,014.38 10.49 2.10 Alger SMid Cap Growth Fund Class A Actual $ 1,000.00 $ 1,051.14 $ 6.36 1.25% Hypothetical (c) 1,000.00 1,018.60 6.26 1.25 Class B Actual 1,000.00 1,046.78 10.30 2.03 Hypothetical (c) 1,000.00 1,014.73 10.14 2.03 Class C Actual 1,000.00 1,047.30 10.25 2.02 Hypothetical (c) 1,000.00 1,014.78 10.09 2.02 Class I Actual 1,000.00 1,050.50 6.46 1.26 Hypothetical (c) 1,000.00 1,018.50 6.36 1.26 Class Z Actual 1,000.00 1,052.50 4.83 0.95 Hypothetical (c) 1,000.00 1,020.08 4.76 0.95 - 157 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Annualized Expenses Expense Ratio Beginning Ending Paid During For the Account Account the Six Months Six Months Value Value Ended Ended November 1, 2014 April 30, 2015 April 30, 2015 (a) April 30, 2015 (b) Alger Small Cap Growth Fund Class A Actual $ 1,000.00 $ 1,051.68 $ 6.71 1.32% Hypothetical (c) 1,000.00 1,018.25 6.61 1.32 Class B Actual 1,000.00 1,047.45 10.86 2.14 Hypothetical (c) 1,000.00 1,014.18 10.69 2.14 Class C Actual 1,000.00 1,047.09 10.76 2.11 Hypothetical (c) 1,000.00 1,014.28 10.59 2.11 Class Z Actual 1,000.00 1,053.60 5.04 0.99 Hypothetical (c) 1,000.00 1,019.89 4.96 0.99 Alger Growth Opportunities Fund Class A Actual $ 1,000.00 $ 1,059.63 $ 8.17 1.60% Hypothetical (c) 1,000.00 1,016.86 8.00 1.60 Class C Actual 1,000.00 1,056.02 11.47 2.25 Hypothetical (c) 1,000.00 1,013.64 11.23 2.25 Class I Actual 1,000.00 1,061.08 6.90 1.35 Hypothetical (c) 1,000.00 1,018.10 6.76 1.35 Class Z Actual 1,000.00 1,062.82 5.37 1.05 Hypothetical (c) 1,000.00 1,019.59 5.26 1.05 Alger Health Sciences Fund Class A Actual $ 1,000.00 $ 1,068.24 $ 6.62 1.29% Hypothetical (c) 1,000.00 1,018.40 6.46 1.29 Class B Actual 1,000.00 1,064.20 10.49 2.05 Hypothetical (c) 1,000.00 1,014.63 10.24 2.05 Class C Actual 1,000.00 1,064.55 10.49 2.05 Hypothetical (c) 1,000.00 1,014.63 10.24 2.05 Alger Growth & Income Fund Class A Actual $ 1,000.00 $ 1,039.29 $ 5.76 1.14% Hypothetical (c) 1,000.00 1,019.14 5.71 1.14 Class C Actual 1,000.00 1,035.46 9.59 1.90 Hypothetical (c) 1,000.00 1,015.37 9.49 1.90 Class Z Actual 1,000.00 1,040.44 4.65 0.92 Hypothetical (c) 1,000.00 1,020.23 4.61 0.92 (a) Expenses are equal to the annualized expense ratio of the respective share class, multiplied by the average account value over the period, multiple by 181/365 (to reflect the one-half year period). (b) Annualized. (c) 5% annual return before expenses. - 158 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Privacy Policy U.S. Consumer Privacy Notice Rev. 01/2015 3/31/15 FACTS WHAT DOES ALGER DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us. This information can include: • Social Security number and • Account balances and • Transaction history and • Purchase history and • Assets When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share personal information to run their everyday business. In the section below, we list the reasons financial companies can share their personal information; the reasons chooses to share; and whether you can limit this sharing. Reasons we can share your personal Does Can you limit information Alger share? this sharing? For our everyday business purposes — Yes No such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus For our marketing purposes — to offer our Yes No products and services to you For joint marketing with other financial No We don’t share companies For our affiliates’ everyday business Yes No purposes — information about your transactions and experiences For nonaffiliatesto market to you No We don’t share Questions? Call 1-800-342-2186 Who we are Who is providing this notice? Alger includes Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. - 159 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) What we do How does Alger To protect your personal information from unauthorized protect my personal access and use, we use security measures that comply information? with federal law. These measures include computer safeguards and secured files and buildings. How does Alger We collect your personal information, for example, Collect my personal when you: information?  Open an account or  Make deposits or withdrawals from your account or  Give us your contact information or  Provide account information or  Pay us by check. Why cant I limit all sharing? Federal law gives you the right to limit  sharing for affiliates everyday business purposes information about your credit worthiness  affiliates from using your information to market to you  sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies.  Our affiliates include Fred Alger Management, Inc. and Fred Alger & Company, Incorporated as well as the following funds: The Alger Funds, The Alger Funds II, The Alger Institutional Funds, The Alger Portfolios, and Alger Global Growth Fund. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. Other important information - 160 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) Proxy Voting Policies A description of the policies and procedures the Trust uses to determine how to vote proxies relating to portfolio securities and information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 are available, without charge, by calling (800) 992-3863 or online on the Funds website at www.alger.com or on the SECs website at www.sec.gov. Fund Holdings The Board of Trustees has adopted policies and procedures relating to disclosure of the Funds portfolio securities. These policies and procedures recognize that there may be legitimate business reasons for holdings to be disclosed and seek to balance those interests to protect the proprietary nature of the trading strategies and implementation thereof by the Funds. Generally, the policies prohibit the release of information concerning portfolio holdings which have not previously been made public to individual investors, institutional investors, intermediaries that distribute the Funds shares and other parties which are not employed by the Manager or its affiliates except when the legitimate business purposes for selective disclosure and other conditions (designed to protect the Funds) are acceptable. The Funds make their full holdings available semi-annually in shareholder reports filed on Form N-CSR and after the first and third fiscal quarters in regulatory filings on Form N-Q. These shareholder reports and regulatory filings are filed with the SEC, as required by federal securities laws, and are generally available within sixty (60) days of the end of the Funds fiscal quarter. The Funds Forms N-Q are available online on the SECs website at www. sec.gov or may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. Information regarding the operation of the SECs Public Reference Room may be obtained by calling 1-800-SEC-0330. In addition, the Funds make publicly available their respective month-end top 10 holdings with a 15 day lag and their month-end full portfolios with a 60 day lag on their website www. alger.com and through other marketing communications (including printed advertising/ sales literature and/or shareholder telephone customer service centers). No compensation or other consideration is received for the non-public disclosure of portfolio holdings information. In accordance with the foregoing, the Funds provide portfolio holdings information to service providers who provide necessary or beneficial services when such service providers need access to this information in the performance of their services and are subject to duties of confidentiality (1) imposed by law, including a duty not to trade on non-public information, and/or (2) pursuant to an agreement that confidential information is not to be disclosed or used (including trading on such information) other than as required by law. From time to time, the Funds will communicate with these service providers to confirm that they understand the Funds policies and procedures regarding such disclosure. This agreement must be approved by the Funds Chief Compliance Officer, President or Secretary. - 161 - THE ALGER FUNDS ADDITIONAL INFORMATION (Unaudited) (Continued) The Board of Trustees periodically reviews a report disclosing the third parties to whom each Funds holdings information has been disclosed and the purpose for such disclosure, and it considers whether or not the release of information to such third parties is in the best interest of the Fund and its shareholders. In addition to material the Funds routinely provide to shareholders, the Manager may, upon request, make additional statistical information available regarding the Funds. Such information will include, but not be limited to, relative weightings and characteristics of a Fund portfolios versus its peers or an index (such as P/E ratio, alpha, beta, capture ratio, standard deviation, EPS forecasts, Sharpe ratio, information ratio, R-squared, and market cap analysis), security specific impact on overall portfolio performance month-end top ten contributors to and detractors from performance, breakdown of High Unit Volume Growth holdings vs. Positive Lifecycle Change holdings, portfolio turnover, and requests of a similar nature. Please contact the Funds at (800) 992-3863 to obtain such information. - 162 - THE ALGER FUNDS 360 Park Avenue South New York, NY 10010 (800) 992-3863 www.alger.com Investment Manager Fred Alger Management, Inc. 360 Park Avenue South New York, NY 10010 Distributor Fred Alger & Company, Incorporated 360 Park Avenue South New York, NY 10010 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. P.O. Box 8480 Boston, MA 02266-8480 This report is submitted for the general information of the shareholders of The Alger Funds. It is not authorized for distribution to prospective investors unless accompanied by an effective Prospectus for the Trust, which contains information concerning the Trusts investment policies, fees and expenses as well as other pertinent information. - 163 - (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) (This page has been intentionally left blank.) AFSAR ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. Not applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrants principal executive officer and principal financial officer have concluded that the Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective based on their evaluation of the disclosure controls and procedures as of a date within 90 days of the filing date of this document. (b) No changes in the Registrants internal control over financial reporting occurred during the Registrants second fiscal quarter of the period covered by this report that materially affected, or are reasonably likely to materially affect, the Registrants internal control over financial reporting. ITEM 12. EXHIBITS. (a) (1) Not applicable (a) (2) Certifications of principal executive officer and principal financial officer as required by rule 30a- 2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT (a) (3) Not applicable (b) Certifications of principal executive officer and principal financial officer as required by rule 30a-2(b) under the Investment Company Act of 1940 are attached as Exhibit 99.906CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Funds By: /s/Hal Liebes Hal Liebes President Date: June 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Hal Liebes Hal Liebes President Date: June 29, 2015 By: /s/Michael D. Martins Michael D. Martins Treasurer Date: June 29, 2015
